Exhibit 10.1

 

CH2M HILL COMPANIES, LTD.
CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC.
LOCKWOOD GREENE, INC.
CH2M HILL CONSTRUCTORS, INC.

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

dated as of September 29, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION, Agent and Arranger

 


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

 

 

 

 

1.

 

Definitions; Certain Rules of Construction

1

 

 

 

 

2.

 

The Credits

20

 

2.1

 

Revolving Credit

20

 

2.2

 

Swing Line

23

 

2.3

 

Currency Equivalents for Multicurrency LIBOR Loans

24

 

2.4

 

Letters of Credit

25

 

2.5

 

Application of Proceeds

30

 

2.6

 

Option to Extend Final Maturity Date

30

 

2.7

 

Increase in Commitments.

30

 

 

 

 

 

3.

 

Interest; LIBOR Pricing Options; Fees; Changes in Circumstance; Yield Protection

32

 

3.1

 

Interest

32

 

3.2

 

LIBOR Pricing Options

32

 

3.3

 

Fees

35

 

3.4

 

Computations of Interest and Fees

35

 

3.5

 

Changes in Circumstances; Yield Protection

36

 

 

 

 

 

4.

 

Payment

39

 

4.1

 

Payment at Maturity

39

 

4.2

 

Voluntary Reductions and Prepayments

39

 

4.3

 

Mandatory Prepayments

39

 

4.4

 

Letters of Credit

40

 

4.5

 

Reborrowing; Application of Payments, Etc

40

 

4.6

 

Sharing of Payments, Etc.

41

 

4.7

 

Records

42

 

 

 

 

 

5.

 

Appointment of the Parent; Authorized Representatives

42

 

 

 

 

6.

 

Subsidiary Co-Borrowers and Guarantees

42

 

 

 

 

7.

 

Relationship Among Borrowers

42

 

7.1

 

JOINT AND SEVERAL LIABILITY

42

 

7.2

 

Waivers of Defenses

43

 

7.3

 

Other Transactions

43

 

7.4

 

Actions Not Required

43

 

7.5

 

No Subrogation

44

 

7.6

 

Application of Payments

44

 

7.7

 

Recovery of Payment

44

 

7.8

 

Borrowers’ Financial Condition

44

 

7.9

 

Bankruptcy of the Borrowers

44

 

7.10

 

Limitation; Insolvency Laws

45

 

i


--------------------------------------------------------------------------------




 

8.

 

Conditions to Extending Credit

45

 

8.1

 

Conditions on Initial Closing Date

45

 

8.2

 

Conditions to Each Extension of Credit

46

 

 

 

 

 

9.

 

Covenants

47

 

9.1

 

Conduct of Business, Etc.

47

 

9.2

 

Insurance

47

 

9.3

 

Financial Statements and Other Reporting

48

 

9.4

 

Consolidated Net Worth

50

 

9.5

 

Fixed Charge Coverage Ratio

50

 

9.6

 

Leverage Ratio

50

 

9.7

 

Indebtedness

50

 

9.8

 

Liens

52

 

9.9

 

Transactions with Affiliates

53

 

9.10

 

Environmental Laws

53

 

9.11

 

Payment of Taxes, Etc

54

 

9.12

 

Preservation of Existence, Etc.

54

 

9.13

 

Compliance with Terms of Leaseholds

54

 

9.14

 

Material Subsidiaries

54

 

9.15

 

Mergers, Etc.

54

 

9.16

 

Sales, Etc. of Assets

54

 

9.17

 

Investments

55

 

9.18

 

Distributions, Etc.

55

 

9.19

 

Limits on Capital Expenditures

56

 

9.20

 

Charter and Bylaws Amendments; Resolutions

56

 

9.21

 

Prepayments, Etc. of Indebtedness

56

 

9.22

 

Preservation of Rights and Properties

56

 

9.23

 

Payment of Obligations

56

 

9.24

 

Maintenance of Properties

57

 

9.25

 

ERISA

57

 

9.26

 

Ownership of the Borrowers

57

 

9.27

 

Pari Passu

57

 

9.28

 

Lease Transactions

57

 

9.29

 

Interest Rate Swap Agreements

57

 

 

 

 

 

10.

 

Representations and Warranties

57

 

10.1

 

Organization and Business

58

 

10.2

 

Financial Statements and Other Information

58

 

10.3

 

No Material Adverse Effect

58

 

10.4

 

Operations in Conformity with Law, Etc.

59

 

10.5

 

Litigation

59

 

10.6

 

Authorization and Enforceability

59

 

10.7

 

No Legal Obstacle to Agreements

59

 

10.8

 

Tax Returns

60

 

10.9

 

Environmental Regulations

60

 

10.10

 

Plans

61

 

10.11

 

Consents or Approvals

61

 

ii


--------------------------------------------------------------------------------




 

10.12

 

No Liens

61

 

10.13

 

Business Authorizations

61

 

10.14

 

Disclosure

62

 

10.15

 

Solvency

62

 

10.16

 

Investment Company Act

62

 

10.17

 

Public Utility Holding Company Act

62

 

 

 

 

 

11.

 

Defaults

62

 

11.1

 

Events of Default

62

 

11.2

 

Certain Actions Following an Event of Default

65

 

11.3

 

Annulment of Defaults

66

 

11.4

 

Waivers

66

 

 

 

 

 

12.

 

Expenses; Indemnity

67

 

12.1

 

Expenses

67

 

12.2

 

General Indemnity

67

 

 

 

 

 

13.

 

The Agent

68

 

13.1

 

Authorization and Action

68

 

13.2

 

Agent’s Reliance, Etc.

68

 

13.3

 

Delegation of Duties

69

 

13.4

 

Lender Credit Decision; Agent in its Individual Capacity

69

 

13.5

 

Indemnification

70

 

13.6

 

Successor Agents

70

 

13.7

 

Agent May File Proofs of Claim

71

 

 

 

 

 

14.

 

Successors and Assigns; Lender Assignments and Participations

72

 

14.1

 

Assignments by Lenders

72

 

14.2

 

Credit Participants

74

 

 

 

 

 

15.

 

Confidentiality

75

 

 

 

 

16.

 

Notices.

76

 

16.1

 

General

76

 

16.2

 

Electronic Posting

76

 

 

 

 

 

17.

 

Course of Dealing; Amendments and Waivers.

77

 

 

 

 

18.

 

Defeasance

78

 

 

 

 

19.

 

Venue; Service of Process

78

 

 

 

 

20.

 

WAIVER OF JURY TRIAL

79

 

 

 

 

21.

 

Judgment Currency

79

 

21.1

 

Conversion Requirements

79

 

21.2

 

Change in Rate of Exchange

79

 

iii


--------------------------------------------------------------------------------




 

22.

 

Setoff

79

 

 

 

 

23.

 

No Third Party Beneficiaries

80

 

 

 

 

24.

 

Further Assurances

80

 

 

 

 

25.

 

General

80

 

Schedule I

List of Lenders

 

 

Exhibit 2.1.4

Form of Revolving Credit Note

 

 

Exhibit 2.2.2

Form of Swing Line Note

 

 

Exhibit 5

Notice of Authorized Representatives

 

 

Exhibit 6

Form of Subsidiary Guarantee

 

 

Exhibit 8.2.1

Form of Notice of Revolving Credit Advance

 

 

Exhibit 9.3.2

Form of Compliance Certificate

 

 

Exhibit 9.3.6A

$53,000,000 Lease Documents

 

 

Exhibit 9.3.6B

$23,000,000 Lease Documents

 

 

Exhibit 9.3.6C

2005 Lease Documents

 

 

Exhibit 9.7

Existing Indebtedness

 

 

Exhibit 9.17

Existing Investments

 

 

Exhibit 10.1

Material Subsidiaries

 

 

Exhibit 10.9

Environmental Regulations

 

 

Exhibit 10.10

Plans

 

 

Exhibit 14.1.1

Form of Assignment and Acceptance

 

iv


--------------------------------------------------------------------------------


SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

This Agreement, dated as of September 29, 2006, is entered into by and among
CH2M HILL COMPANIES, LTD., an Oregon corporation, CH2M HILL, INC., a Florida
corporation, OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California
corporation, CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC., an Oregon
corporation, LOCKWOOD GREENE, INC., a Delaware corporation and CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (each a “Borrower,” and collectively,
the “Borrowers”), the Lenders from time to time party hereto, each in its
capacity as a Lender and in its capacity as an Issuing Bank, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as a Lender, in its capacity as an
Issuing Bank, in its capacity as agent for itself and the other Lenders and in
its capacity as arranger.  The parties agree as follows:

1.             Definitions; Certain Rules of Construction.  Certain capitalized
terms are used in this Agreement and in the other Credit Documents with the
specific meanings defined below in this Section 1.  Except as otherwise
explicitly specified to the contrary or unless the context clearly requires
otherwise, (a) references to Articles, Sections, subsections, Exhibits,
Schedules and the like, are to Articles, Sections and subsections of, or
Exhibits or Schedules attached to, this Agreement, (b) reference to any
agreement (including the Credit Documents), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof (and, if applicable, in accordance
with the terms hereof and the other Credit Documents) and reference to any
promissory note includes any promissory note which is an extension or renewal
thereof or a substitute or replacement therefor, (c) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, (d) references to a particular Section include all subsections
thereof, (e) the words “include”, “includes” and “including” shall be construed
as “including without limitation”, (f) accounting terms not otherwise defined
herein have the meaning provided under GAAP, (g) reference to any law, rule,
regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder, (h) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and the other Credit Documents, (i) “or” has the inclusive
meaning represented by the phrase “and/or”, (j) references to “the date hereof”
mean the date first set forth above, and (k) defined terms include in the
singular number the plural and in the plural number the singular.

“Acquisition” means the acquisition of a Person (by merger, consolidation or
stock purchase), or the acquisition of all or substantially all of the assets of
a Person, or the acquisition of any division or similar operating unit of a
Person, or the acquisition of the business of a Person or of the assets
comprising such division, unit or business.

“Adjusted EBITDA” means, for any period (each such period, a “Determination
Period”), the sum of (a) Consolidated Net Income for such period (excluding the
effect of any extraordinary or non-recurring items (including any gain from the
sale of property)), plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Interest
Expense for such period, and (ii) total federal, state, foreign and other

1


--------------------------------------------------------------------------------




income taxes for such period, and (iii) all depreciation and amortization for
such period, and (iv) total expenses associated with the non-cash portion of all
employee bonus plans for such period, all as determined in accordance with
GAAP.  In addition, if (i) the Parent or any Subsidiary makes a Permitted
Acquisition of a Target during any fiscal quarter, (ii) the Target becomes a
Material Subsidiary as a result of such Permitted Acquisition, and (iii) the
Target’s financial statements for period(s) including the four fiscal quarters
ending at the quarter during which the Permitted Acquisition occurs are
reasonably satisfactory to the Agent, then the reported financial results of the
Target for periods prior to the Permitted Acquisition will be included in
determining Adjusted EBITDA for any Determination Period that includes any of
such four quarters.  In addition, if the Parent or any Subsidiary, in compliance
with Section 9.16, sells, transfers or otherwise disposes of the stock of any
Material Subsidiary or all or substantially all of the assets of a Material
Subsidiary during any Determination Period, then the reported financial results
of such Material Subsidiary for such Determination Period shall not be included
in determining Adjusted EBITDA for such Determination Period.

“Adjusted EBITDAR” means, for any period (each such period, a “Determination
Period”), the sum of (a) Consolidated Net Income for such period (excluding the
effect of any extraordinary or non-recurring items (including any gain from the
sale of property)), plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Interest
Expense for such period, and (ii) total federal, state, foreign and other income
taxes for such period, and (iii) all depreciation and amortization for such
period, (iv) total expenses associated with the non-cash portion of all employee
bonus plans for such period, and (v) Lease Expense for such period, all as
determined in accordance with GAAP.  In addition, if (i) the Parent or any
Subsidiary makes a Permitted Acquisition of a Target during any fiscal quarter,
(ii) the Target becomes a Material Subsidiary as a result of such Permitted
Acquisition, and (iii) the Target’s financial statements for period(s) including
the four fiscal quarters ending at the quarter during which the Permitted
Acquisition occurs are reasonably satisfactory to the Agent, then the reported
financial results of the Target for periods prior to the Permitted Acquisition
will be included in determining Adjusted EBITDAR for any Determination Period
that includes any of such four quarters.  In addition, if the Parent or any
Subsidiary, in compliance with Section 9.16, sells, transfers or otherwise
disposes of the stock of any Material Subsidiary or all or substantially all of
the assets of a Material Subsidiary during any Determination Period, then the
reported financial results of such Material Subsidiary for such Determination
Period shall not be included in determining Adjusted EBITDAR for such
Determination Period.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors, officers and
general partners of such Person), controlled by or under direct or indirect
common control with such Person.  A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such corporation, or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.

2


--------------------------------------------------------------------------------




“Agent” means Wells Fargo in its capacity as agent for the Lenders hereunder, as
well as its successors in such capacity pursuant to Section 13.6.

“Agreement” means this Senior Unsecured Revolving Credit Agreement, as from time
to time amended, modified and in effect.

“Applicable Base Rate Margin” means, on any date, a margin determined by (i) the
Pricing Ratio as of the Initial Closing Date and (ii) thereafter, effective on
the first day of the month commencing after the month in which the Agent
receives the Parent’s financial statements for the Parent’s most recently
completed fiscal quarter, the Pricing Ratio for the most recently completed
fiscal quarter, determined in accordance with the following table:

Pricing Ratio

 

Applicable
Base Rate Margin

 

 

 

 

 

> 2.00 <3.00

 

0.00

%

> 1.50 <2.00

 

0.00

%

> 1.00 <1.50

 

0.00

%

<1.00

 

<0.25>

%

 

“Applicable Insolvency Laws” is defined in Section 7.10.

“Applicable LIBOR Margin” means, on any date, a margin determined by (i) the
Pricing Ratio as of the Initial Closing Date and (ii) thereafter, effective on
the first day of the month commencing after the month in which the Agent
receives the Parent’s financial statements for the Parent’s most recently
completed fiscal quarter, the Pricing Ratio for the most recently completed
fiscal quarter, determined in accordance with the following table:

 

Pricing Ratio

 

Applicable
LIBOR Margin

 

 

 

 

 

> 2.00 <3.00

 

1.50

%

> 1.50 <2.00

 

1.25

%

> 1.00 <1.50

 

1.00

%

<1.00

 

0.75

%

 

“Applicable Rate” means, at any date, the sum of:

(a)           (i)            with respect to each LIBOR Loan, the sum of the
Applicable LIBOR Margin plus the LIBOR Rate;

(ii)           with respect to each Base Rate Loan, the sum of the Applicable
Base Rate Margin plus the Base Rate; and

(iii)          with respect to each Swing Line Loan, the Base Rate,

plus

3


--------------------------------------------------------------------------------




(b)           an additional 2% effective on the day the Agent notifies the
Borrowers that the interest rates hereunder are increasing as a result of the
occurrence and continuance of an Event of Default under Section 11.1 until the
earlier of such time as (i) such Event of Default is no longer continuing, or
(ii) such Event of Default is deemed no longer to exist, in each case pursuant
to Section 11.3.

“Assignee” is defined in Section 14.1.1.

“Assignment and Acceptance” is defined in Section 14.1.1.

“Auditors” is defined in Section 9.3.2(a).

“Authorized Representative” means each person designated by the Parent in the
most recent Notice of Authorized Representatives delivered by the Parent to the
Agent as being authorized to request any borrowing or make any interest rate
selection on behalf of the Borrowers, or to give the Agent any other notice
hereunder which is required by the terms of this Agreement to be made through an
Authorized Representative.

“Available Credit” means, at any time, the amount by which (a) the Total
Commitment is greater than (b) the aggregate of (i) the aggregate outstanding
principal amount of the Loans at such time, and (ii) the Letter of Credit
Exposure at such time.

“Banking Day” means (a) for all purposes other than as covered by clause (b),
any day other than Saturday, Sunday or a day on which commercial banks in
Denver, Colorado are authorized or required by law or other governmental action
to close and (b) if such term is used with reference to a LIBOR Loan, such day
is also a day on which dealings are carried on in the London interbank market in
the applicable currency.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Default” means an Event of Default referred to in Section 11.1.10.

“Base Rate” means, on any date, the greater of (a)  the rate of interest most
recently announced within Wells Fargo at its principal office as its Prime Rate,
with the understanding that the Prime Rate is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof in such internal publication or publications as Wells Fargo may
designate, with any change in the rate of interest to become effective on the
date each Prime Rate change is announced within Wells Fargo, or (b) the sum of
0.5% plus the Federal Funds Rate.

“Base Rate Loan” means any portion of the outstanding Revolving Credit Loans or
Swing Line Loans by a Lender that bears interest with reference to the Base
Rate.

“Bylaws” means all written bylaws, rules, regulations and all other documents
relating to the management, governance or internal regulation of any Person
other than an individual, or interpretive of the Charter of such Person, all as
from time to time in effect.

4


--------------------------------------------------------------------------------




“Capital Expenditures” means, for any Person, for any period, the sum of (a) all
expenditures made, directly or indirectly, by such Person or any of its
Subsidiaries during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or are expected to be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person,
plus (b) without duplication of amounts included under clause (a), the aggregate
principal amount of all Indebtedness (including obligations under Capitalized
Leases) assumed or incurred during such period in connection with such
expenditures.

“Capitalized Leases” means, in the case of any Person, (a) all leases that have
been, should be or are expected to be recorded as capital leases on a balance
sheet of such Person in accordance with GAAP, and (b) the principal balance
outstanding under the $23,000,000 Lease Obligations, the $53,000,000 Lease
Obligations, the 2005 Lease Obligations, any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing transaction where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP.

“Cash Equivalents” means cash equivalents determined in accordance with GAAP.

“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

“CERCLIS” means the federal Comprehensive Environmental Response Compensation
Liability Information System List (or any successor document) issued under
CERCLA.

“Change of Control” means any of the following events:  (a) any “person” or any
syndicate or group deemed a “person” within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than the Trustees of the CH2M HILL Employee Stock Plan, has become,
directly or indirectly, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), of 30% or more of the voting power of the voting stock of the Parent
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of the Parent (whether or
not such securities are then currently convertible or exercisable), or
(b) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Parent cease
for any reason (other than death, disability or expiration of term) to
constitute a majority of the directors of the Parent then in office unless such
new directors were elected by the directors of the Parent who constituted the
board of directors of the Parent at the beginning of such period.

“Charges” is defined in Section 3.2.7.

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

5


--------------------------------------------------------------------------------




“Closing Date” means the Initial Closing Date and each other date on which any
extension of credit is made or any Letter of Credit is issued pursuant to
Sections 2.1, 2.2 or 2.4.

“Code” means the Federal Internal Revenue Code of 1986.

“Commitment” means, with respect to any Lender, such Lender’s obligations to
extend the credits contemplated by Section 2, in the maximum amount as set forth
on Schedule I opposite such Lender’s name, as adjusted under Sections 3.5.7,
4.2.1 or 14 and recorded in the Register.

“Communications” is defined in Section 16.2.

“Consolidated” means, with respect to any Person’s accounts, the accounts of the
Person and all of its Subsidiaries, or such of its Subsidiaries as may be
specified, consolidated (or combined) in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) after
taxes for such period of the Parent and its Subsidiaries on a Consolidated
basis, determined in accordance with GAAP.

“Consolidated Net Worth” means, at any reporting date, stockholder’s equity
(minus the aggregate value of any treasury stock) of the Parent and its
Subsidiaries on a Consolidated basis, determined in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise:  (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
entered into for the purpose of assuring in any manner the owner of such
Indebtedness of the payment of such Indebtedness or to protect the owner against
loss in respect thereof; provided, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit, in each case in the ordinary
course of business.

“Converted Principal Amount” is defined in Section 2.3.1.

“Credit Documents” means:

(a)           this Agreement, the Revolving Credit Notes, the Swing Line Note,
each Letter of Credit, each draft presented or accepted under a Letter of Credit
and the Subsidiary Guarantees and the Fee Letter, each as from time to time in
effect;

6


--------------------------------------------------------------------------------




(b)           all financial statements, reports, notices and certificates
delivered to the Agent or any of the Lenders by any Obligor; and

(c)           any other present or future agreement or instrument from time to
time entered into among the Borrowers, any of their Subsidiaries or any other
Obligor, on one hand, and the Agent or all the Lenders, on the other hand,
relating to, amending or modifying this Agreement or any other Credit Document
referred to above or which is stated to be a Credit Document, each as from time
to time in effect.

“Credit Obligations” is used herein in its most comprehensive sense and means
any and all present and future advances, debts, obligations, liabilities and
Indebtedness of each Borrower, each Subsidiary and each other Obligor owing to
the Agent or any Lender (or any Affiliate of a Lender and including any Issuing
Bank) under or in connection with this Agreement or any other Credit Document,
including obligations in respect of principal, interest, reimbursement
obligations under Letters of Credit, fees, Letter of Credit fees, amounts
provided for in Sections 3.2.4, 3.4, 3.5 and 12 and other fees, charges,
indemnities and expenses from time to time owing hereunder or under any other
Credit Document (whether accruing before or after a Bankruptcy Default).

“Credit Participant” is defined in Section 14.2.

“Current Portion of Long Term Debt” means as of a given date, the amount of the
Borrower’s long-term Indebtedness (other than the amount of the Loans) which
became due during the designated period ending on the designated date.

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default
and the filing against any Obligor of a petition commencing an involuntary case
under the Bankruptcy Code.

“Denver Office” means the principal banking office of Wells Fargo in Denver,
Colorado.

“Distributions” means, as to any Person, any dividend or distribution to its
stockholders, partners or members as such.

“Dollar LIBOR Loan” means any portion of the outstanding Revolving Credit Loans
by a Lender that bears interest with reference to the LIBOR Base Rate for United
States Dollar deposits.

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment, including OSHA.

“Equivalent Amount” means, with respect to any currency at any date, the
equivalent in United States Dollars of such currency, calculated on the basis of
the arithmetic mean of the buy and sell spot rates of exchange of the Agent in
the London interbank market (or other market where the Agent’s foreign exchange
operations in respect of such currency are then being conducted) for such other
currency at or about 11:00 a.m. (local time applicable to the

7


--------------------------------------------------------------------------------




transaction in question) on the date on which such amount is to be determined,
rounded up to the nearest amount of such currency as determined by the Agent
from time to time; provided, however, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the Agent may
use any reasonable method it deems appropriate to determine such amount, and
such determination shall be conclusive absent manifest error.

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by an ERISA Group Person from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations which is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by an ERISA Group Person from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate under Section 4041(c) of ERISA, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (f) a contribution failure occurs
with respect to any Plan sufficient to give rise to a Lien under Section 302(f)
(or, effective January 1, 2008, Section 303(k)) of ERISA or the imposition of
any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon an ERISA Group Person or (g) an
ERISA Group Person creates, or, with respect to a Pension Plan other than a
Multiemployer Plan, permits the creation of any accumulated funding deficiency,
that is not waived. 

“ERISA Group Person” means the Parent, any Subsidiary of the Parent and any
Person which is a member of the controlled group or under common control with
the Parent or any Subsidiary within the meaning of Section 414 of the Code or
Section 4001(a)(14) of ERISA.

“Event of Default” is defined in Section 11.1.

“Federal Funds Rate” means, for any day, the fluctuating interest rate per annum
(rounded upward to the nearest 1/8%) set forth in the weekly statistical release
designated as H.15(519), or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, “H.15(519)”) on the
preceding Banking Day opposite the caption “Federal Funds (Effective)” or, if
for any relevant day such rate is not so published on any such preceding Banking
Day, the rate for such day will be the arithmetic mean as determined by the
Agent of the rates for the last transaction in overnight federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of three leading
brokers of federal funds transactions in New York City selected by the Agent.

“Fee Letter” means the letter agreement relating to fees among the Borrowers and
the Agent executed in connection with this Agreement.

“Final Maturity Date” means September 30, 2011, or such later date to which the
Final Maturity Date has been extended in accordance with Section 2.6.

8


--------------------------------------------------------------------------------




“Financial Officer” means a person whom the Agent in good faith believes to be
the Parent’s chief executive officer, chief financial officer, chief operating
officer, chairman, president, treasurer or any of its vice presidents whose
primary responsibility is for its financial affairs.

“Foreign Currency” means such currencies other than United States Dollars as may
be approved by the Lenders in their sole discretion.  Each Foreign Currency must
be one (a) that is freely transferable and convertible into United States
Dollars, and (b) in which deposits are generally available to all Lenders in the
London Interbank Market.  The Lenders approve each of the following as a Foreign
Currency:  Canadian Dollars, Euros, Sterling, Australian Dollars, Hong Kong
Dollars and Singapore Dollars.

“Foreign Indebtedness” is defined in Section 9.7.13.

“Funding Liability” means (a) any deposit which was used (or deemed by
Section 3.2.6 to have been used) to fund any portion of the Loans subject to a
LIBOR Pricing Option, and (b) any portion of the Loans subject to a LIBOR
Pricing Option funded (or deemed by Section 3.2.6 to have been funded) with the
proceeds of any such deposit.

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

“Governmental Authority” means any federal, state, local, provincial or foreign
court or governmental agency, authority, instrumentality or regulatory body.

“Guarantee” means, with respect to a specified Person:

(a)           any guarantee by the specified Person of the payment or
performance of, or any Contingent Obligation by the specified Person in respect
of, any Indebtedness or other financial obligation of any primary obligor;

(b)           any other arrangement whereby credit is extended to a primary
obligor on the basis of any obligation of the specified Person to a creditor or
prospective creditor of such primary obligor, to (i) pay the Indebtedness of
such primary obligor, (ii) purchase an obligation owed by such primary obligor,
(iii) pay for the purchase or lease of assets or services regardless of the
actual delivery thereof or (iv) maintain the capital, working capital, solvency
or general financial condition of such primary obligor;

(c)           any recourse indebtedness of the specified Person as a joint
venturer whether imposed as a matter of law or by contract; and

(d)           reimbursement obligations, whether contingent or matured, of the
specified Person with respect to letters of credit, bankers acceptances, other
financial guarantees and interest rate protection agreements;

in each case whether or not any of the foregoing are reflected on the balance
sheet of the specified Person or in a footnote thereto.

9


--------------------------------------------------------------------------------




“Guarantors” means each domestic Material Subsidiary except the Borrowers.

“Hazardous Material” means any pollutant, toxic or hazardous material or waste,
including any “hazardous substance” or “pollutant” or “contaminant” as defined
in Section 101(14) of CERCLA or any other Environmental Law or regulated as
toxic or hazardous under RCRA or any other Environmental Law.

“Increase Effective Date” is defined in Section 2.7.4.

“Indebtedness” means any of the following items:

(a)           borrowed money;

(b)           indebtedness evidenced by notes, debentures or similar
instruments;

(c)           Capitalized Lease obligations;

(d)           the deferred purchase price of assets or securities (other than
ordinary trade accounts payable within six months after the incurrence thereof
in the ordinary course of business);

(e)           mandatory redemption or dividend rights on capital stock (or other
equity);

(f)            reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, other financial guarantees
and interest rate protection agreements (without duplication of other
Indebtedness supported or guaranteed thereby); and

(g)           all Contingent Obligations and all Guarantees in respect of
Indebtedness of others.

“Indemnified Party” is defined in Section 12.2.

“Initial Closing Date” means September 29, 2006.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Expense” means, for any period, total interest expense (including the
interest component of any Capitalized Leases) of the Parent and its
Subsidiaries, on a Consolidated basis, determined in accordance with GAAP.

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
calendar quarter and the Final Maturity Date, and (b) as to LIBOR Loans, the
last day of each applicable Interest Period and the Final Maturity Date and in
addition where the applicable Interest Period for a LIBOR Loan is greater than
three months, then also the date three months from the beginning of the Interest
Period and each three months thereafter.

10


--------------------------------------------------------------------------------


“Interest Period” means, as to LIBOR Loans, a period of two weeks or one, two,
three or six months, as the Borrowers may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof);
provided, however, (a) if any Interest Period would end on a day which is not a
Banking Day, such Interest Period will be extended to the next succeeding
Banking Day and such extension of time will be included in the computation of
interest and fees (except that where the next succeeding Banking Day falls in
the next succeeding calendar month, then on the next preceding Banking Day),
(b) no Interest Period will extend beyond the Final Maturity Date, (c) except
with respect to two week Interest Periods, where an Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month in
which the Interest Period is to end, such Interest Period will end on the last
Banking Day of such calendar month, and (d) in no event may Interest Periods be
selected with respect to LIBOR Loans which, in the aggregate, would require
payment of fees under Section 3.2.4 in order to make required principal
payments.

“Investment” means, with respect to a specified Person:

(a)           any share of capital stock, partnership or other equity interest,
evidence of Indebtedness or other security issued by any other Person;

(b)           any loan, advance or extension of credit to, or contribution to
the capital of, any other Person;

(c)           any Guarantee of the Indebtedness of any other Person; and

(d)           any Acquisition.

The investments described in the foregoing clauses (a) through (d) are included
in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method; provided, however, that the term “Investment” does not include
(i) current trade and customer accounts receivable for property leased, goods
furnished or services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (ii) deposits, advances or prepayments to
suppliers for property leased or licensed, goods furnished and services rendered
in the ordinary course of business, (iii) advances to employees for relocation
and travel expenses, drawing accounts and similar expenditures, (iv) stock or
other securities acquired in connection with the satisfaction or enforcement of
Indebtedness or claims due to the specified Person or as security for any such
Indebtedness or claim, or (v) demand deposits in banks or similar financial
institutions.

“Issuing Bank” means any Lender, as applicable, in each case in its capacity as
the issuer of a Letter of Credit.

“Judgment Currency” is defined in Section 21.1.

“Judgment Currency Conversion Date” is defined in Section 21.1.

“Key Employee Notes” means (a) notes issued to former employees for the purchase
price of stock redeemed by the Parent in accordance with the stock repurchase
requirements set forth in the Parent’s Bylaws in effect as of the date of this
Agreement, (b) notes issued in the

11


--------------------------------------------------------------------------------




purchase by the Parent of shares of its common stock under the repurchase rights
set forth in the Parent’s Bylaws, (c) notes issued in the purchase by the Parent
of shares of its common stock on the internal market to balance the supply and
demand for common stock between sellers and buyers, and (d) notes issued to
employees or former employees upon the exercise of (or in satisfaction of) stock
appreciation rights or to pay or satisfy rights under a phantom stock plan.

“LC Available Credit” means the lesser of (a) the U.S. Dollar Equivalent of
$200,000,000 less the current Letter of Credit Exposure, or (b) the Available
Credit.

“Lease Expense” means, for any period, total lease expense under all operating
leases and Capitalized Leases of the Parent and its Subsidiaries, on a
Consolidated basis, determined in accordance with GAAP.

“Legal Requirement” means any present or future requirement imposed upon any of
the Lenders or any of the Borrowers or any of their Subsidiaries by any law,
statute, rule, regulation, directive, order, decree, guideline (or any
interpretation thereof by courts or of administrative bodies) of the United
States, or any jurisdiction in which any LIBOR Office is located or any state or
political subdivision of any of the foregoing, or by any board, governmental or
administrative agency (including any Governmental Authority), central bank or
monetary authority of the United States, any jurisdiction in which any LIBOR
Office is located or any Borrower or Subsidiary operates, or any political
subdivision of any of the foregoing.  Any such requirement imposed on any of the
Lenders not having the force of law will be deemed to be a Legal Requirement for
purposes of Section 3 if such Lender reasonably believes that compliance
therewith is in the best interest of such Lender.

“Lender” means each of the Persons listed as lenders on the signature page
hereto, including Wells Fargo in its capacity as a Lender and the Swing Line
Lender and each Lender in its capacity as an Issuing Bank, and such other
Persons who may from time to time own a Percentage Interest in the Credit
Obligations, but the term “Lender” will not include any Credit Participant.

“Lending Officer” means such individuals whom the Agent may designate by notice
to the Parent from time to time as an officer who may receive telephone requests
for borrowings under Section 2.1.3 or 2.2.1.

“Letter of Credit” is defined in Section 2.4.1.

“Letter of Credit Agreement” means an Issuing Bank’s standard letter of credit
application and documentation modified to such extent, if any, as such Issuing
Bank deems necessary.

“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Issuing Banks have previously
accepted under Letters of Credit but that the Borrowers have not paid to such
Issuing Banks.

12


--------------------------------------------------------------------------------




“LIBOR Base Rate” means, for any Interest Period, the rate of interest at which
United States Dollar deposits (in the case of Dollar LIBOR Loans) or the
applicable Foreign Currency deposits (in the case of Multicurrency LIBOR Loans)
in an amount comparable to the portion of the Loans as to which a LIBOR Pricing
Option has been elected and which have a term corresponding to such Interest
Period are offered to the Agent in the London interbank market for delivery in
immediately available funds at a LIBOR Office selected by the Agent on the first
day of such Interest Period as determined by the Agent at approximately 11:00
a.m. (London time) two Banking Days prior to the date upon which such Interest
Period is to commence (which determination by the Agent shall, in the absence of
manifest error, be conclusive).

“LIBOR Loan” means a Dollar LIBOR Loan or a Multicurrency LIBOR Loan.

“LIBOR Office” means such non-United States office or international banking
facility of any Lender as the Lender may from time to time select.

“LIBOR Pricing Options” means the options granted pursuant to Section 3.2.1 to
have the interest on any portion of the Revolving Credit Loans computed on the
basis of a LIBOR Rate.

“LIBOR Rate” for any Interest Period means the rate, rounded upward to the next
highest 1/16%, obtained by dividing (a) the LIBOR Base Rate for such Interest
Period by (b) an amount equal to 1 minus the LIBOR Reserve Rate; provided,
however, that if at any time during such Interest Period the LIBOR Reserve Rate
applicable to any outstanding LIBOR Pricing Option changes, the LIBOR Rate for
such Interest Period will automatically be adjusted to reflect such change,
effective as of the date of such change to the extent required by the Legal
Requirement implementing such change.

“LIBOR Reserve Rate” means the stated maximum rate (expressed as a decimal) of
all reserves (including any basic, supplemental, marginal or emergency reserve
or any reserve asset), if any, as from time to time in effect, required by any
Legal Requirement to be maintained by a member bank of the Federal Reserve
System, with deposits comparable in amount to those held by the Agent, against
(a) ”Eurocurrency liabilities” as specified in Regulation D of the Board of
Governors of the Federal Reserve System applicable to LIBOR Pricing Options,
(b) any other category of liabilities that includes deposits by reference to
which the interest rate on portions of the Loans subject to LIBOR Pricing
Options is determined, (c) the principal amount of or interest on any portion of
the Loans subject to a LIBOR Pricing Option or (d) any other category of
extensions of credit, or other assets, that includes loans subject to a LIBOR
Pricing Option by a non-United States office of any of the Lenders to United
States residents, in each case without the benefits of credits for prorations,
exceptions or offsets that may be available to a Lender.  The rate of interest
applicable to any outstanding LIBOR Loans shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Rate.

“Lien” means, with respect to any specified Person:

(a)           any lien, encumbrance, mortgage, pledge, charge or security
interest of any kind upon, or securitization of, any property or assets of the
specified Person, whether now owned or hereafter acquired, or upon the income or
profits therefrom;

13


--------------------------------------------------------------------------------




(b)           the purchase of, or the agreement to purchase, any property or
asset upon conditional sale or subject to any other title retention agreement,
device or arrangement (including a Capitalized Lease); and

(c)           the sale, assignment, pledge or transfer for security of any
accounts, general intangibles or chattel paper of the specified Person, with or
without recourse.

“Loans” means the Revolving Credit Loans and the Swing Line Loans.  “Loan” means
a Revolving Credit Loan or a Swing Line Loan.

“MLA Cost” means an addition to the interest rate on a Multicurrency LIBOR Loan
to compensate a Lender for the cost imputed to a Lender in respect of any
Multicurrency LIBOR Loan made during the term of any Multicurrency LIBOR Loan
resulting from the imposition from time to time under or pursuant to the Bank of
England Act 1998 (the “Act”) and/or by the Bank of England and/or the Financial
Services Authority (the “FSA”) (or other United Kingdom governmental authorities
or agencies) of a requirement to place non-interest-bearing deposits or special
deposits (whether interest-bearing or not) with the Bank of England to meet cash
ratio requirements and/or pay fees to the FSA calculated by reference to
liabilities used to fund the Multicurrency LIBOR Loan.

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, income or prospects of the Parent and its
Subsidiaries (on a Consolidated basis), or (b) the ability of the Obligors
collectively to perform their obligations under the Credit Documents, or (c) the
rights and remedies of the Agent and the Lenders under the Credit Documents.

“Material Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Parent whose gross revenues for the preceding twelve (12) months, calculated
as of June 30th and December 31st of each year, are greater than $100,000,000.

“Maximum Amount of Credit” is defined in Section 2.1.2

“Maximum Rate” is defined in Section 3.2.7.

“Multicurrency Available Credit” means the lesser of (i) $150,000,000 less (a)
the U.S. Dollar Equivalent of the aggregate outstanding balance of all
Multicurrency LIBOR Loans and (b) the U.S. Dollar Equivalent of the aggregate
Letter of Credit Exposure related to Letters of Credit issued in currencies
other than United States Dollars, or (ii) the Available Credit.

“Multicurrency LIBOR Loan” means any portion of the outstanding Revolving Credit
Loans by a Lender made in a Foreign Currency that bears interest with reference
to the LIBOR Base Rate for deposits in that Foreign Currency.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Group Person is making or
accruing an obligation to make

14


--------------------------------------------------------------------------------




contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Issuance Proceeds” means, in respect of any issuance of equity securities,
cash proceeds received in connection therewith, net of underwriting discounts
and reasonable out-of-pocket costs and expenses paid or incurred in connection
therewith in favor of any Person not an Affiliate of a Borrower, or if an
Affiliate of a Borrower then provided only that such costs and expenses are
reasonable and are incurred on an arm’s length basis.

“Notes” means the Revolving Credit Notes and the Swing Line Note.

“Notice” is defined in Section 16.2.

“Notice of Authorized Representatives” is defined in Section 5.

“Notice of Revolving Credit Advance” is defined in Section 2.1.3.

“Obligation Currency” is defined in Section 21.1.

“Obligor” means any Borrower, any Material Subsidiary and any other Person
guaranteeing or providing collateral for the Credit Obligations.

“OFAC” is defined in Section 9.1.2.

“OSHA” means the federal Occupational Health and Safety Act.

“Parent” means CH2M Hill Companies, Ltd., an Oregon corporation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which an ERISA Group
Person may have any liability including by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time within the
preceding five (5) years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Percentage Interest” means with respect to any Lender, (a) at all times when no
Event of Default under Section 11.1.1 and no Bankruptcy Default exists, the
ratio of the respective Commitment of such Lender divided by the total
Commitments of all Lenders as from time to time in effect and reflected in the
Register, and (b) at all other times, the ratio of the respective amounts of the
outstanding Credit Obligations (including Letter of Credit Exposure) owing to
such Lender in respect of extensions of credit under Section 2 divided by the
total outstanding Credit Obligations (including Letter of Credit Exposure) owing
to all Lenders.

“Permitted Acquisition” means an Acquisition that meets the following
conditions:

(a)           Such proposed Permitted Acquisition does not cause the aggregate
cash purchase price of all Acquisitions in any one calendar year to equal or
exceed $100,000,000; provided that the Required Lenders will not unreasonably
withhold their

15


--------------------------------------------------------------------------------




consent to additional Acquisitions and the Agent shall receive at least 10 days’
prior written notice of any proposed Permitted Acquisition for which the cash
consideration exceeds $15,000,000;

(b)           Such proposed Permitted Acquisition shall only involve assets or
businesses comprising a business, or those assets of a business, substantially
of the type engaged in by the Borrowers as of the date of this Agreement;

(c)           Such proposed Permitted Acquisition shall be consensual and shall
have been approved by the Target’s board of directors (and stockholders to the
extent required by applicable law);

(d)           Prior to the closing of such proposed Permitted Acquisition for
which cash consideration exceeds $15,000,000, the Borrowers shall deliver to the
Agent, pro forma Consolidated financial statements for the Parent and its
Subsidiaries, including the Target, in form satisfactory to the Agent,
accompanied by a certificate of a Financial Officer certifying that, after
giving effect to such proposed Permitted Acquisition, (i) the Borrowers will be
in compliance with the financial covenants set forth in Sections 9.4 through 9.6
on a pro forma basis, (ii) the ratio of Total Funded Debt divided by Adjusted
EBITDA will not exceed 2.50 to 1.00 on a pro forma basis, (iii) any secured
Indebtedness assumed in such proposed Permitted Acquisition is purchase money
Indebtedness or Capitalized Leases secured only by the assets of the Target
acquired with the proceeds of such purchase money Indebtedness or Capitalized
Leases and (iv) no Default will exist;

(e)           The business and assets of the Target shall be free of Liens,
except Liens permitted in connection with Indebtedness permitted to be assumed
by paragraph (d) of this definition and Liens permitted under Section 9.8; and

(f)            All necessary or appropriate third party and government waivers
and consents relating to the Permitted Acquisition have been received.

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business or government or any
Governmental Authority or political subdivision thereof.

“Plan” means all employee benefit plans within the meaning of Section 3(3) of
ERISA maintained or contributed to by each ERISA Group Person. 

“Platform” is defined in Section 16.2.

“Pricing Ratio” means, for any period of four consecutive fiscal quarters, the
ratio of Total Funded Debt as of the last day of such period divided by Adjusted
EBITDA for the four fiscal quarters then ended.

“Project” means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement,

16


--------------------------------------------------------------------------------




construction program management and any other services that the Parent or a
Subsidiary provides to its clients in the ordinary course of business).

“RCRA” means the federal Resource Conservation and Recovery Act, 42 U.S.C.
§ 690, et seq.

“Refunded Swing Line Loan” is defined in Section 2.2.3.

“Register” is defined in Section 14.1.3.

“Replacement Lender” is defined in Section 3.5.7.

“Reportable Event” means an event that is reportable under Section 4043(c)(1),
(2), (3), (4), (5), (6), (7), (10), (11), (12) or (13) of ERISA and for which a
waiver is not available.

“Required Lenders” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Agent or the Lenders under the Credit
Documents which require action by the Required Lenders, two or more Lenders
owning together more than 50% of the Percentage Interests.

“Revolving Credit Loan” is defined in Section 2.1.1.

“Revolving Credit Notes” is defined in Section 2.1.4.

“Significant Subsidiary” means any direct or indirect Subsidiary of the Parent
(a) of which the Parent owns or controls 80% or more of the issued and
outstanding stock or other ownership interests and (b) which has total assets as
shown on its balance sheet, determined in accordance with GAAP, exceeding
$750,000.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities
including, without limitation, Contingent Obligations, of such Person, and
(e) the present saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and mature.  In computing the amount of Contingent
Obligations at any time under this definition, it is intended that such
liabilities are to be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Lien” is defined in Section 7.10.

17


--------------------------------------------------------------------------------




“Subsidiary” means any subsidiary required by GAAP to be included in the
Consolidated financial reporting of the Parent (or other specified Person).

“Subsidiary Guarantees” is defined in Section 6.

“Swing Line Available Credit” means the lesser of (i) $20,000,000 less the
outstanding principal amount of all Swing Line Loans, or (ii) the Swing Line
Lender’s Percentage Interest of the Available Credit.

“Swing Line Lender” means Wells Fargo.

“Swing Line Loan” is defined in Section 2.2.1.

“Swing Line Note” is defined in Section 2.2.2.

“Target” means any Person that the Parent or a Subsidiary proposes to acquire by
merger, stock purchase or by the purchase of all or substantially all of its
assets.

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charge of whatever nature at any time required by any Legal
Requirement (a) to be paid by any Lender or (b) to be withheld or deducted from
any payment otherwise required hereby to be made to any Lender, in each case on
or with respect to its obligations hereunder, any Loan, any payment in respect
of the Credit Obligations or any Funding Liability not included in the
foregoing; provided, however, that the term “Tax” shall not include taxes
imposed upon or measured by the net income of such Lender (other than
withholding taxes).

“Total Commitment” means the aggregate amount of all Commitments.

“Total Funded Debt” means the sum of all Indebtedness of the Parent and its
Subsidiaries less (a) for any single Project, the aggregate face amount of all
issued and outstanding performance Letters of Credit with a face amount of less
than $5,000,000 and (b) for Projects that are cross-defaulted to one or more
other Projects (“Cross-Defaulted Projects”) the aggregate face amount of all
issued and outstanding performance Letters of Credit with combined face amounts
of less than $5,000,000; to the extent that the aggregate face amount of such
Letters of Credit described in (a) and (b) is less than $100,000,000.  For the
purposes of computing Total Funded Debt, the entire amount of any performance
Letter of Credit equal to or in excess of $5,000,000 and the entire combined
amount of any performance Letters of Credit issued for any single Project or for
any Cross-Defaulted Projects that together equal or exceed $5,000,000 shall be
included in Indebtedness.

“U.S. Dollar Equivalent” means, with respect to any currency at any date, (i)
the amount of such currency if such currency is United States Dollars or (ii)
the Equivalent Amount thereof if such currency is any currency other than United
States Dollars.

“United States Dollars” means lawful currency of the United States.

18


--------------------------------------------------------------------------------




“Unused Line Percentage” means a percentage per annum determined by the Pricing
Ratio for the preceding fiscal quarter, determined in accordance with the
following table:

Pricing Ratio

 

Unused Line Fee

 

 

 

 

 

> 2.00 <3.00

 

0.25

%

> 1.50 < 2.00

 

0.20

%

> 1.00 < 1.50

 

0.15

%

< 1.00

 

0.10

%

 

“Wells Fargo” means Wells Fargo Bank, National Association (or any successor
thereto).

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“2005 Lease Documents” means those documents listed on Exhibit 9.3.6C.

“2005 Lease Obligations” means the Indebtedness of the Borrowers under the 2005
Lease Documents.

“2005 Lease Transaction” means the lease transaction entered into on or about
October 19, 2005, by the Borrowers and certain other parties pursuant to the
2005 Lease Documents, for the purpose of constructing, financing the
construction of, and leasing to CH2M HILL, INC. a new building for the Borrowers
in Douglas County, Colorado.

“$23,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6B.

“$23,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $23,000,000 Lease Documents.

“$23,000,000 Lease Transaction” means the lease transaction entered into on or
about March 28, 2002, by the Borrowers and certain other parties pursuant to the
$23,000,000 Lease Documents, for the purpose of constructing, financing the
construction of, and leasing to CH2M HILL, INC. a new headquarters building for
the Borrowers in Douglas County, Colorado.

“$53,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6A.

“$53,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $53,000,000 Lease Documents.

“$53,000,000 Lease Transaction” means the $53,000,000 lease transaction entered
into on or about July 2, 2001 by and among the Borrowers and certain other
parties pursuant to the $53,000,000 Lease Documents, for the purpose of
financing the construction of two (2) new headquarters buildings for the
Borrowers in Douglas County, Colorado.

19


--------------------------------------------------------------------------------


2.             The Credits.

2.1           Revolving Credit.


2.1.1        REVOLVING CREDIT LOANS.  SUBJECT TO ALL TERMS AND CONDITIONS OF
THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, FROM TIME TO TIME ON AND AFTER
THE INITIAL CLOSING DATE AND PRIOR TO THE FINAL MATURITY DATE, THE LENDERS
AGREE, SEVERALLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS TO MAKE A
REVOLVING CREDIT FACILITY AVAILABLE AS LOANS (EACH, A “REVOLVING CREDIT LOAN”
AND, COLLECTIVELY, THE “REVOLVING CREDIT LOANS”) TO THE BORROWERS, JOINTLY AND
SEVERALLY, IN UNITED STATES DOLLARS OR, WITH RESPECT TO LIBOR LOANS, A FOREIGN
CURRENCY, AS APPLICABLE, IN SUCH AMOUNTS AS MAY BE REQUESTED BY THE PARENT IN
ACCORDANCE WITH SECTION 2.1.3.  THE REVOLVING CREDIT LOANS WILL CONSIST OF BASE
RATE LOANS OR LIBOR LOANS.  THE LENDERS WILL NOT MAKE A REVOLVING CREDIT LOAN TO
THE EXTENT THAT THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN EXCEEDS
AVAILABLE CREDIT.  NO LENDER WILL HAVE AN OBLIGATION TO MAKE A BASE RATE LOAN OR
A LIBOR LOAN TO THE EXTENT THAT THE AMOUNT OF SUCH REQUESTED BASE RATE LOAN OR
LIBOR LOAN EXCEEDS THE LENDER’S PERCENTAGE INTEREST MULTIPLIED BY AVAILABLE
CREDIT OR TO THE EXTENT THAT MAKING SUCH BASE RATE LOAN OR LIBOR LOAN WOULD
CAUSE THE LENDER’S PERCENTAGE INTEREST MULTIPLIED BY THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF ALL LOANS PLUS THE LETTER OF CREDIT EXPOSURE TO EXCEED SUCH
LENDER’S COMMITMENT.  THE LENDERS WILL HAVE NO OBLIGATION TO MAKE A
MULTICURRENCY LIBOR LOAN TO THE EXTENT THE AMOUNT OF SUCH REQUESTED
MULTICURRENCY LIBOR LOAN EXCEEDS THE MULTICURRENCY AVAILABLE CREDIT.


2.1.2        MAXIMUM AMOUNT OF CREDIT.  THE TERM “MAXIMUM AMOUNT OF CREDIT”
MEANS $250,000,000, UNLESS THIS AMOUNT IS INCREASED OR REDUCED PURSUANT TO
SECTIONS 2.7, 3.5, 4.2.1 OR 14, IN WHICH EVENT IT MEANS SUCH HIGHER OR LOWER
AMOUNT.  EACH REDUCTION OF THE MAXIMUM AMOUNT OF CREDIT SHALL RATABLY REDUCE
EACH LENDER’S COMMITMENT.


2.1.3        BORROWING REQUESTS.  THE PARENT, ON BEHALF OF THE APPLICABLE
BORROWER, MAY FROM TIME TO TIME REQUEST A REVOLVING CREDIT LOAN UNDER
SECTION 2.1.1 BY PROVIDING TO THE AGENT A NOTICE (WHICH MAY BE GIVEN BY A
TELEPHONE CALL FROM AN AUTHORIZED REPRESENTATIVE RECEIVED BY A LENDING OFFICER
IF PROMPTLY CONFIRMED IN WRITING) (“NOTICE OF REVOLVING CREDIT ADVANCE”).  SUCH
NOTICE OF REVOLVING CREDIT ADVANCE MUST BE DELIVERED NOT LATER THAN 11:00 A.M.
(DENVER TIME) ON THE FIRST BANKING DAY (THIRD BANKING DAY IF ANY PORTION OF SUCH
REVOLVING CREDIT LOAN SHALL BE A DOLLAR LIBOR LOAN AND THE FOURTH BANKING DAY IF
ANY PORTION OF SUCH REVOLVING CREDIT LOAN SHALL BE A MULTICURRENCY LIBOR LOAN)
PRIOR TO THE REQUESTED CLOSING DATE FOR SUCH REVOLVING CREDIT LOAN.  THE NOTICE
MUST SPECIFY (A) THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN, (B) THE NAME
OF THE APPLICABLE BORROWER, (C) WHETHER THE REQUESTED REVOLVING CREDIT LOAN WILL
BE REQUESTED AS DOLLAR LIBOR LOANS, MULTICURRENCY LIBOR LOANS (AND THE
APPLICABLE FOREIGN CURRENCY) OR BASE RATE LOANS, (D) WITH RESPECT TO LIBOR
LOANS, THE INTEREST PERIOD, AND (E) THE REQUESTED CLOSING DATE THEREFOR (WHICH
WILL BE A BANKING DAY).  EACH REVOLVING CREDIT LOAN REQUESTED AS BASE RATE LOANS
WILL BE AT LEAST $1,000,000 AND AN INTEGRAL MULTIPLE OF $100,000.  EACH
REVOLVING CREDIT LOAN REQUESTED AS DOLLAR LIBOR LOANS WILL BE AT LEAST
$2,000,000 AND AN INTEGRAL MULTIPLE OF $500,000.  EACH REVOLVING CREDIT LOAN
REQUESTED AS MULTICURRENCY LIBOR LOANS WILL BE AT LEAST THE U.S. DOLLAR
EQUIVALENT OF $2,000,000 AND AN INTEGRAL MULTIPLE OF THE U.S. DOLLAR EQUIVALENT
OF $500,000.  UPON RECEIPT OF SUCH NOTICE OF REVOLVING CREDIT ADVANCE, THE

20


--------------------------------------------------------------------------------





AGENT WILL PROMPTLY INFORM EACH OTHER LENDER (BY TELEPHONING OR OTHERWISE).  IN
CONNECTION WITH EACH REVOLVING CREDIT LOAN, THE PARENT WILL FURNISH TO THE AGENT
A CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1.


2.1.4        REVOLVING CREDIT NOTES.  THE AGENT WILL KEEP A RECORD OF THE
REVOLVING CREDIT LOANS.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH REVOLVING CREDIT
LOAN WILL BE DEEMED OWED TO EACH LENDER SEVERALLY IN ACCORDANCE WITH SUCH
LENDER’S PERCENTAGE INTEREST, AND ALL PAYMENTS WILL BE FOR THE ACCOUNT OF EACH
LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST.  THE BORROWERS’ OBLIGATIONS
TO REPAY THE REVOLVING CREDIT LOANS, TOGETHER WITH INTEREST THEREON AS PROVIDED
HEREIN, WILL BE EVIDENCED BY A SEPARATE NOTE OF THE BORROWERS IN SUBSTANTIALLY
THE FORM OF EXHIBIT 2.1.4 (THE “REVOLVING CREDIT NOTES”), PAYABLE TO EACH LENDER
IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE INTEREST IN THE AGGREGATE PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS.


2.1.5        LENDER FUNDING AND DISBURSEMENT.  EACH LENDER WILL, BEFORE
10:00 A.M. (DENVER TIME) ON THE CLOSING DATE OF EACH REVOLVING CREDIT LOAN UNDER
SECTION 2.1.1, MAKE AVAILABLE TO THE AGENT AT THE DENVER OFFICE (OR, AT THE
REQUEST OF THE AGENT, IN THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS
MULTICURRENCY LIBOR LOANS, AT SUCH BANK AS THE AGENT MAY DESIGNATE TO THE
LENDERS) BY DEPOSIT, IN UNITED STATES DOLLARS OR THE APPLICABLE FOREIGN
CURRENCY, IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS, SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN.  AFTER
THE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 8, THE AGENT WILL PROMPTLY DISBURSE SUCH FUNDS
IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS IN THE APPLICABLE FOREIGN CURRENCY IN
THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS MULTICURRENCY LIBOR LOANS, AND
IN UNITED STATES DOLLARS IN THE CASE OF ALL OTHER REVOLVING CREDIT LOANS, TO THE
BORROWERS.  EACH REVOLVING CREDIT LOAN WILL BE MADE AT THE DENVER OFFICE BY
DEPOSITING THE AMOUNT THEREOF TO THE GENERAL ACCOUNT OF THE PARENT WITH THE
AGENT.


2.1.6        CONTINUATIONS AND CONVERSIONS.  THE BORROWERS WILL HAVE THE OPTION,
ON ANY BANKING DAY, TO CONTINUE EXISTING LIBOR LOANS FOR A SUBSEQUENT INTEREST
PERIOD, TO CONVERT BASE RATE LOANS INTO LIBOR LOANS OR TO CONVERT LIBOR LOANS
INTO BASE RATE LOANS; PROVIDED, HOWEVER, THAT (I) LIBOR LOANS MAY ONLY BE
CONTINUED OR CONVERTED INTO BASE RATE LOANS ON THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, (II) LIBOR LOANS MAY NOT BE CONTINUED NOR MAY BASE RATE LOANS
BE CONVERTED INTO LIBOR LOANS DURING THE EXISTENCE OF A DEFAULT, AND (III) ANY
REQUEST TO CONTINUE OR CONVERT A LIBOR LOAN THAT FAILS TO COMPLY WITH THE TERMS
OF THIS AGREEMENT (INCLUDING THE MINIMUM AMOUNTS AND THE TIME PERIODS IN SECTION
2.1.3 AND 3.2.1) AS IF SUCH LIBOR LOAN IS A NEW LIBOR LOAN OR ANY FAILURE TO
REQUEST A CONTINUATION OF A LIBOR LOAN AT THE END OF AN INTEREST PERIOD SHALL
CONSTITUTE A CONVERSION TO A BASE RATE LOAN ON THE LAST DAY OF THE INTEREST
PERIOD.  ALL CONTINUATIONS AND CONVERSIONS MUST BE MADE UNIFORMLY AND RATABLY
AMONG THE LENDERS.


2.1.7        LENDERS’ OBLIGATIONS TO FUND.  UNLESS THE AGENT HAS RECEIVED NOTICE
FROM A LENDER PRIOR TO THE DATE OF ANY REVOLVING CREDIT LOAN THAT SUCH LENDER
WILL NOT MAKE AVAILABLE TO THE AGENT THE LENDER’S PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN, THE AGENT MAY ASSUME
THAT THE LENDER HAS MADE ITS PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH REVOLVING CREDIT LOAN

21


--------------------------------------------------------------------------------





AVAILABLE TO THE AGENT ON THE CLOSING DATE OF SUCH REVOLVING CREDIT LOAN IN
ACCORDANCE WITH SECTION 2.1.5, AND THE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A REVOLVING CREDIT LOAN IN A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT A LENDER HAS NOT MADE ITS
PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF A REVOLVING CREDIT LOAN
AVAILABLE TO THE AGENT, SUCH DEFAULTING LENDER AND THE BORROWERS SEVERALLY AGREE
TO REPAY OR PAY TO THE AGENT FORTHWITH UPON DEMAND THE CORRESPONDING AMOUNT AND
TO PAY INTEREST THEREON, FOR EACH DAY FROM THE APPLICABLE CLOSING DATE THE
AMOUNT IS MADE AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH AMOUNT IS REPAID
OR PAID TO THE AGENT, AT (I) IN THE CASE OF THE BORROWERS, THE APPLICABLE RATE
APPLICABLE AT SUCH TIME UNDER SECTION 3.1 TO SUCH REVOLVING CREDIT LOAN, AND
(II) IN THE CASE OF THE DEFAULTING LENDER, THE FEDERAL FUNDS RATE FOR THE FIRST
TWO BANKING DAYS AND THE BASE RATE THEREAFTER.  IN ADDITION TO OTHER RIGHTS AND
REMEDIES WHICH THE AGENT MAY HAVE UNDER THE IMMEDIATELY PRECEDING PROVISION OR
OTHERWISE, THE AGENT SHALL BE ENTITLED (I) TO WITHHOLD OR SETOFF AND TO APPLY IN
SATISFACTION OF THE DEFAULTED PAYMENT AND ANY RELATED INTEREST, ANY AMOUNTS
OTHERWISE PAYABLE TO SUCH DEFAULTING LENDER UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT UNTIL SUCH DEFAULTED PAYMENT AND RELATED INTEREST HAS BEEN PAID
IN FULL AND SUCH DEFAULT NO LONGER EXISTS AND (II) TO BRING AN ACTION OR SUIT
AGAINST SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER
THE DEFAULTED AMOUNT AND ANY RELATED INTEREST.  ANY AMOUNTS RECEIVED BY THE
AGENT IN RESPECT OF A SUCH DEFAULTING LENDER’S BASE RATE LOANS OR LIBOR LOANS
SHALL NOT BE PAID TO SUCH DEFAULTING LENDER AND SHALL BE HELD UNINVESTED BY THE
AGENT AND EITHER APPLIED AGAINST THE PURCHASE PRICE OF SUCH DEFAULTING LENDER’S
INTEREST IN THE CREDIT OBLIGATIONS UNDER SECTION 2.1.8 OR PAID TO SUCH
DEFAULTING LENDER UPON THE DEFAULT OF SUCH DEFAULTING LENDER BEING CURED.


2.1.8        PURCHASE FROM DEFAULTING LENDER.  ANY LENDER THAT IS NOT A
DEFAULTING LENDER AS SET FORTH IN SECTION 2.1.7 SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, IN ITS SOLE DISCRETION, TO ACQUIRE ALL OF A DEFAULTING LENDER’S
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS, THE PORTION OF THE
CREDIT OBLIGATIONS AT THE TIME OWING TO SUCH DEFAULTING LENDER AND THE NOTES
HELD BY IT.  IF MORE THAN ONE LENDER EXERCISES SUCH RIGHT, EACH SUCH LENDER
SHALL HAVE THE RIGHT TO ACQUIRE SUCH INTERESTS ON A PRO RATA BASIS BASED ON ITS
PERCENTAGE INTEREST.  UPON ANY SUCH PURCHASE, THE DEFAULTING LENDER’S INTEREST
IN THE CREDIT OBLIGATIONS AND ITS RIGHTS HEREUNDER (BUT NOT ITS LIABILITY IN
RESPECT THEREOF OR UNDER THE CREDIT DOCUMENTS OR THIS AGREEMENT TO THE EXTENT
THE SAME RELATE TO THE PERIOD PRIOR TO THE EFFECTIVE DATE OF THE PURCHASE) SHALL
TERMINATE ON THE DATE OF PURCHASE, AND THE DEFAULTING LENDER SHALL PROMPTLY
EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO SURRENDER AND TRANSFER SUCH
INTEREST TO THE PURCHASER THEREOF SUBJECT TO AND IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN SECTION 14, INCLUDING AN ASSIGNMENT AND ACCEPTANCE IN
FORM ACCEPTABLE TO THE AGENT.  THE PURCHASE PRICE FOR THE DEFAULTING LENDER’S
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS, THE PORTION OF THE
CREDIT OBLIGATIONS AT THE TIME OWING TO SUCH DEFAULTING LENDER AND THE NOTES
HELD BY IT, SHALL BE EQUAL TO THE AMOUNT OF THE CREDIT OBLIGATIONS THEN OWED TO
SUCH DEFAULTING LENDER.  THE PURCHASER SHALL PAY SUCH PURCHASE PRICE TO THE
DEFAULTING LENDER IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH
PURCHASE (IT BEING UNDERSTOOD THAT ACCRUED AND UNPAID INTEREST AND FEES MAY BE
PAID PRO RATA TO THE PURCHASING LENDER AND THE DEFAULTING LENDER BY THE AGENT AT
A SUBSEQUENT DATE UPON RECEIPT OF PAYMENT OF SUCH AMOUNTS FROM THE BORROWERS). 
PRIOR TO PAYMENT OF SUCH PURCHASE PRICE TO A DEFAULTING LENDER, THE AGENT

22


--------------------------------------------------------------------------------





SHALL APPLY AGAINST SUCH PURCHASE PRICE ANY AMOUNTS RETAINED BY THE AGENT
PURSUANT TO THE LAST SENTENCE OF SECTION 2.1.7.  THE DEFAULTING LENDER SHALL BE
ENTITLED TO RECEIVE AMOUNTS OWED TO IT BY THE BORROWERS UNDER THE CREDIT
DOCUMENTS WHICH ACCRUED PRIOR TO THE DATE OF THE DEFAULT BY THE DEFAULTING
LENDER, TO THE EXTENT THE SAME ARE RECEIVED BY THE AGENT FROM OR ON BEHALF OF
THE BORROWERS.  THERE SHALL BE NO RECOURSE AGAINST ANY LENDER OR THE AGENT FOR
THE PAYMENT OF SUCH SUMS EXCEPT TO THE EXTENT OF THE RECEIPT OF PAYMENTS FROM
ANY OTHER PARTY OR IN RESPECT OF THE CREDIT OBLIGATIONS.  NO SUCH TERMINATION OF
ANY DEFAULTING LENDER’S OBLIGATIONS HEREUNDER AND THE PURCHASE OF SUCH
DEFAULTING LENDER’S INTERESTS PURSUANT TO THIS SECTION 2.1.8 WILL AFFECT (X) ANY
LIABILITY OR OBLIGATION OF THE BORROWERS, THE AGENT OR ANY OTHER LENDER TO SUCH
DEFAULTING LENDER WHICH ACCRUED ON OR PRIOR TO THE DATE OF SUCH PURCHASE, OR
(Y) SUCH DEFAULTING LENDER’S RIGHTS HEREUNDER IN RESPECT OF ANY SUCH LIABILITY
OR OBLIGATION.  UPON THE EFFECTIVE DATE OF SUCH PURCHASE, SUCH DEFAULTING LENDER
WILL CEASE TO BE A “LENDER” HEREUNDER.


2.1.9        LENDERS’ OBLIGATIONS SEVERAL.  THE OBLIGATION OF EACH LENDER
HEREUNDER IS SEVERAL.  THE FAILURE OF ANY LENDER TO MAKE AVAILABLE ITS
PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF ANY REVOLVING CREDIT
LOAN WILL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO DO SO ON
THE DATE REQUESTED, BUT NO LENDER WILL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO MAKE AVAILABLE ITS PERCENTAGE INTEREST OF THE AGGREGATE
PRINCIPAL AMOUNT OF ANY REVOLVING CREDIT LOAN TO BE FUNDED BY SUCH OTHER LENDER.

2.2           Swing Line.


2.2.1        SWING LINE LOANS.  IN LIEU OF MAKING REVOLVING CREDIT LOANS, THE
SWING LINE LENDER MAY, IN ITS SOLE DISCRETION, ON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, MAKE AVAILABLE TO THE BORROWERS, FROM TIME TO TIME
UNTIL THE FINAL MATURITY DATE, A SHORT-TERM REVOLVING LOAN (A “SWING LINE
LOAN”).  THE SWING LINE LENDER WILL NOT MAKE A SWING LINE LOAN TO THE EXTENT
THAT THE AMOUNT OF SUCH REQUESTED SWING LINE LOAN EXCEEDS THE SWING LINE
AVAILABLE CREDIT.  UNTIL THE FINAL MATURITY DATE, THE BORROWERS MAY FROM TIME TO
TIME BORROW, REPAY AND REBORROW UNDER THIS SECTION 2.2.1.  EACH SWING LINE LOAN
WILL BE MADE, AT THE SWING LINE LENDER’S DISCRETION, UPON WRITTEN OR TELEPHONIC
NOTICE FROM THE PARENT TO THE LENDING OFFICER OF THE SWING LINE LENDER ON THE
DATE OF RECEIPT OF SUCH NOTICE IF SUCH DAY IS A BANKING DAY AND IF SUCH NOTICE
IS RECEIVED BEFORE 2:00 P.M. (DENVER TIME), OR IF RECEIVED AFTER 2:00 P.M.
(DENVER TIME), SUCH SWING LINE LOAN SHALL BE MADE ON THE NEXT BANKING DAY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS, EACH SWING LINE LOAN WILL CONSTITUTE A BASE RATE LOAN.  THE BORROWERS
WILL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOANS
UPON DEMAND BY THE AGENT.  EACH SWING LINE LOAN WILL BE MADE AT THE DENVER
OFFICE BY DEPOSITING THE AMOUNT THEREOF IN UNITED STATES DOLLARS TO THE GENERAL
ACCOUNT OF THE PARENT WITH THE AGENT.  IN CONNECTION WITH EACH SWING LINE LOAN,
BEFORE THE CLOSING DATE OF SUCH SWING LINE LOAN, THE PARENT WILL FURNISH TO THE
AGENT A CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1.


2.2.2        SWING LINE NOTE.  THE BORROWERS’ OBLIGATIONS TO REPAY THE SWING
LINE LOANS, TOGETHER WITH INTEREST THEREON AS PROVIDED HEREIN, WILL BE EVIDENCED
BY A SINGLE MASTER PROMISSORY NOTE, IN THE PRINCIPAL AMOUNT OF $20,000,000,
DATED THE INITIAL CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.2.2
(THE “SWING LINE NOTE”), PAYABLE TO

23


--------------------------------------------------------------------------------





THE SWING LINE LENDER.  EACH BORROWER SHALL EXECUTE THE SWING LINE NOTE AND
DELIVER THE SAME TO THE AGENT ON BEHALF OF THE SWING LINE LENDER.  THE ENTIRE
UNPAID PRINCIPAL BALANCE OF THE REVOLVING CREDIT LOANS, THE SWING LINE LOANS AND
ALL OTHER NON-CONTINGENT CREDIT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE
IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE FINAL MATURITY DATE IF NOT SOONER
PAID IN FULL.


2.2.3        REFUNDING OF SWING LINE LOANS.  THE SWING LINE LENDER, AT ANY TIME
AND FROM TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION WILL, BUT NOT LESS
FREQUENTLY THAN WEEKLY, ON BEHALF OF ANY BORROWER (AND EACH BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF), REQUEST
THAT EACH LENDER (INCLUDING THE SWING LINE LENDER) MAKE A BASE RATE LOAN TO SUCH
BORROWER IN AN AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWER’S SWING LINE LOAN(S) (THE “REFUNDED
SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN.  UNLESS A
BANKRUPTCY DEFAULT EXISTS (IN WHICH EVENT THE PROCEDURES OF SECTION 2.2.4 WILL
APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT TO THE MAKING OF A REVOLVING CREDIT LOAN ARE THEN SATISFIED, EACH
LENDER WILL DISBURSE DIRECTLY TO THE AGENT, ITS PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN AS A BASE RATE LOAN,
PRIOR TO 12:00 NOON (DENVER TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BANKING
DAY NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH BASE
RATE LOANS SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO
REPAY THE REFUNDED SWING LINE LOAN OF THE APPLICABLE BORROWER, AS REQUESTED BY
THE SWING LINE LENDER.


2.2.4        PARTICIPATION IN SWING LINE LOANS.  IF, PRIOR TO REFUNDING A SWING
LINE LOAN WITH A REVOLVING CREDIT LOAN PURSUANT TO SECTION 2.2.3, A BANKRUPTCY
DEFAULT EXISTS, THEN EACH LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT LOAN
WAS TO HAVE BEEN MADE FOR THE BENEFIT OF THE APPLICABLE BORROWER, PURCHASE FROM
THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN SUCH SWING LINE
LOAN.  UPON REQUEST, EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING LINE
LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION.


2.2.5        LENDER’S FUNDING OBLIGATIONS.  EACH LENDER’S OBLIGATION TO MAKE
BASE RATE LOANS IN ACCORDANCE WITH SECTION 2.2.3 AND TO PURCHASE PARTICIPATING
INTERESTS IN ACCORDANCE WITH SECTION 2.2.4 SHALL NOT BE AFFECTED BY ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE AGENT, THE SWING LINE LENDER, ANY BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER.  IF ANY LENDER DOES NOT MAKE AVAILABLE TO THE SWING LINE
LENDER THE AMOUNT REQUIRED PURSUANT TO SECTION 2.2.3 OR SECTION 2.2.4, AS THE
CASE MAY BE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE
DATE OF NONPAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE
FOR THE FIRST TWO BANKING DAYS AND AT THE BASE RATE THEREAFTER.

2.3           Currency Equivalents for Multicurrency LIBOR Loans.


2.3.1        CONVERSION RATE FOR MULTICURRENCY LIBOR LOANS.  THE PRINCIPAL
AMOUNT OF EACH REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR LOANS
WHICH IS DENOMINATED IN A FOREIGN CURRENCY (A) WILL BE CONVERTED INTO ITS U.S.
DOLLAR EQUIVALENT ON THE DATE OF THE FUNDING OF SUCH REVOLVING CREDIT LOAN (THE
“CONVERTED PRINCIPAL

24


--------------------------------------------------------------------------------





AMOUNT”), AND THE CONVERTED PRINCIPAL AMOUNT WILL BE ADDED TO THE PRINCIPAL
BALANCE OUTSTANDING UNDER THE REVOLVING CREDIT NOTES ON THE DATE OF THE FUNDING
OF SUCH REVOLVING CREDIT LOAN, AND (B) FROM AND AFTER ANY SUCH DATE, WILL BE
DEEMED TO REMAIN EQUIVALENT TO THE CONVERTED PRINCIPAL AMOUNT UNTIL THE END OF
THE APPLICABLE INTEREST PERIOD NOTWITHSTANDING ANY FLUCTUATION IN EXCHANGE RATES
OCCURRING THEREAFTER.


2.3.2        REVALUATION.  IF AT THE EXPIRATION OF AN INTEREST PERIOD FOR A
REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR LOANS, SUCH REVOLVING
CREDIT LOAN WILL REMAIN DENOMINATED IN THE SAME FOREIGN CURRENCY FOR A
SUCCEEDING INTEREST PERIOD, THEN THE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT
LOAN WILL BE REVALUED BASED ON THE U.S. DOLLAR EQUIVALENT, AND A NEW CONVERTED
PRINCIPAL AMOUNT WILL BE CALCULATED, AS OF THE BANKING DAY PRECEDING THE NEXT
INTEREST PERIOD.

2.4           Letters of Credit.


2.4.1        ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO ALL TERMS AND CONDITIONS
OF THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, FROM TIME TO TIME ON AND
AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE FINAL MATURITY DATE, EACH
ISSUING BANK WILL ISSUE FOR THE ACCOUNT OF THE BORROWERS STANDBY FINANCIAL AND
STANDBY PERFORMANCE LETTERS OF CREDIT (THE “LETTERS OF CREDIT”).  NO ISSUING
BANK WILL ISSUE A LETTER OF CREDIT TO THE EXTENT THAT THE FACE AMOUNT OF SUCH
REQUESTED LETTER OF CREDIT EXCEEDS THE LC AVAILABLE CREDIT, OR WITH RESPECT TO
LETTERS OF CREDIT ISSUED IN CURRENCIES OTHER THAN UNITED STATES DOLLARS, THE
MULTICURRENCY AVAILABLE CREDIT.


2.4.2        REQUESTS FOR LETTERS OF CREDIT.  THE PARENT, ON BEHALF OF THE
APPLICABLE BORROWER, MAY FROM TIME TO TIME REQUEST A LETTER OF CREDIT TO BE
ISSUED (OR AMENDED, RENEWED OR EXTENDED) BY PROVIDING A NOTICE FROM AN
AUTHORIZED REPRESENTATIVE TO THE APPLICABLE ISSUING BANK AND THE AGENT WHICH IS
ACTUALLY RECEIVED BY BOTH NOT LESS THAN THREE BANKING DAYS PRIOR TO THE
REQUESTED CLOSING DATE FOR SUCH LETTER OF CREDIT SPECIFYING (A) THE AMOUNT OF
THE REQUESTED LETTER OF CREDIT, (B) THE APPLICABLE BORROWER, (C) THE BENEFICIARY
THEREOF, (D) THE REQUESTED CLOSING DATE, (E) THE APPLICABLE ISSUING BANK, (F)
THE REQUESTED CURRENCY, IF NOT IN UNITED STATES DOLLARS, (G) THE PRINCIPAL TERMS
OF THE TEXT FOR SUCH LETTER OF CREDIT AND (H) ANY OTHER INFORMATION REASONABLY
REQUESTED BY THE APPLICABLE ISSUING BANK.  FOLLOWING RECEIPT OF SUCH NOTICE, IF
A CURRENCY OTHER THAN UNITED STATES DOLLARS IS REQUESTED, THE AGENT SHALL
CALCULATE ON THE CLOSING DATE THE U.S. DOLLAR EQUIVALENT OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT AS OF THE CLOSING DATE, AND SHALL PROMPTLY NOTIFY THE
LENDERS OF THE AMOUNT THEREOF.  THE ISSUANCE OR AMENDMENT, RENEWAL OR EXTENSION
OF EACH LETTER OF CREDIT BY AN ISSUING BANK SHALL, IN ADDITION TO THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 8.2 (THE SATISFACTION OF WHICH NO ISSUING BANK
SHALL HAVE ANY DUTY TO ASCERTAIN), BE SUBJECT TO THE CONDITION PRECEDENT THAT
THE APPLICABLE ISSUING BANK SHALL HAVE GIVEN THE AGENT WRITTEN NOTICE THAT THE
PARENT HAS DELIVERED TO THE ISSUING BANK AN EXECUTED LETTER OF CREDIT AGREEMENT
ACCEPTABLE TO SUCH ISSUING BANK AND THAT SUCH LETTER OF CREDIT IS SATISFACTORY
TO SUCH ISSUING BANK OR THAT THE ISSUING BANK HAS WAIVED SUCH REQUIREMENTS.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF
ANY LETTER OF CREDIT AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL CONTROL.  EACH
LETTER OF CREDIT WILL BE ISSUED BY FORWARDING IT TO THE APPLICABLE BORROWER OR
TO SUCH OTHER PERSON AS DIRECTED IN WRITING BY AN AUTHORIZED REPRESENTATIVE. 
THE ISSUING BANK SHALL PROMPTLY DELIVER A COPY OF EACH LETTER OF CREDIT TO THE
AGENT.

25


--------------------------------------------------------------------------------





2.4.3        FORM AND EXPIRATION OF LETTERS OF CREDIT.  EACH LETTER OF CREDIT
ISSUED UNDER THIS SECTION 2.4 AND EACH DRAFT ACCEPTED OR PAID UNDER SUCH A
LETTER OF CREDIT WILL BE ISSUED, ACCEPTED OR PAID, AS THE CASE MAY BE, BY THE
APPLICABLE ISSUING BANK AT ITS PRINCIPAL OFFICE.  NO LETTER OF CREDIT WILL
PROVIDE FOR THE PAYMENT OF DRAFTS DRAWN THEREUNDER (AND NO DRAFT WILL BE
PAYABLE) AT A DATE WHICH IS LATER THAN THE FINAL MATURITY DATE.  EACH LETTER OF
CREDIT AND EACH DRAFT ACCEPTED UNDER A LETTER OF CREDIT WILL BE IN SUCH FORM AND
MINIMUM AMOUNT, AND WILL CONTAIN SUCH TERMS, AS THE APPLICABLE ISSUING BANK AND
THE APPLICABLE BORROWER MAY AGREE UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED, INCLUDING A REQUIREMENT OF NOT LESS THAN THREE BANKING DAYS AFTER
PRESENTATION OF A DRAFT BEFORE PAYMENT MUST BE MADE THEREUNDER.


2.4.4        LENDERS’ PARTICIPATION IN LETTERS OF CREDIT.  UPON THE ISSUANCE OF
ANY LETTER OF CREDIT (OR AN AMENDMENT OF A LETTER OF CREDIT INCREASING THE
AMOUNT THEREOF), A PARTICIPATION THEREIN, IN AN AMOUNT EQUAL TO EACH LENDER’S
PERCENTAGE INTEREST MULTIPLIED BY THE FACE AMOUNT OF SUCH LETTER OF CREDIT
(WHICH AMOUNT SHALL BE THE U.S. DOLLAR EQUIVALENT OF SUCH FACE AMOUNT, IF THE
LETTER OF CREDIT IS ISSUED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS AND
WHICH AMOUNT WILL CHANGE FROM TIME TO TIME AS THE U.S. DOLLAR EQUIVALENT OF THE
FACE AMOUNT OF SUCH LETTER OF CREDIT CHANGES), WILL AUTOMATICALLY BE DEEMED
GRANTED BY THE ISSUING BANK TO EACH LENDER ON THE DATE OF SUCH ISSUANCE AND THE
LENDERS WILL AUTOMATICALLY BE OBLIGATED, AS SET FORTH IN SECTION 2.4.6 AND
SECTION 13.5, TO REIMBURSE SUCH ISSUING BANK TO THE EXTENT OF THEIR RESPECTIVE
PERCENTAGE INTERESTS IN SUCH LETTER OF CREDIT FOR ALL OBLIGATIONS INCURRED BY
SUCH ISSUING BANK TO THIRD PARTIES IN RESPECT OF SUCH LETTER OF CREDIT NOT
REIMBURSED BY THE BORROWERS.  THE AGENT WILL SEND TO EACH LENDER A REPORT
REGARDING THE PARTICIPATIONS IN LETTERS OF CREDIT OUTSTANDING DURING EACH
MONTH.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SECTION IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


2.4.5        PRESENTATION.  UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF
CREDIT OF ANY DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT, THE APPLICABLE
ISSUING BANK SHALL NOTIFY THE AGENT BY TELEPHONE (CONFIRMED BY FACSIMILE) OF
SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE A
PAYMENT THEREUNDER.  THE AGENT SHALL PROMPTLY NOTIFY THE PARENT AND EACH OTHER
LENDER AS TO THE AMOUNT PAID OR TO BE PAID BY THE APPLICABLE ISSUING BANK AS A
RESULT OF SUCH DEMAND AND THE PROPOSED PAYMENT DATE.  IF THE LETTER OF CREDIT
WAS ISSUED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS, THE AGENT SHALL
INCLUDE IN SUCH NOTICE A CALCULATION OF THE ANTICIPATED U.S. DOLLAR EQUIVALENT
OF SUCH AMOUNT ON THE PROPOSED PAYMENT DATE.  THE RESPONSIBILITY OF EACH ISSUING
BANK TO THE BORROWERS AND EACH LENDER SHALL BE ONLY TO DETERMINE THAT THE
DOCUMENTS (INCLUDING EACH DEMAND FOR PAYMENT) DELIVERED UNDER EACH LETTER OF
CREDIT IN CONNECTION WITH SUCH PRESENTMENT SHALL BE IN CONFORMITY IN ALL
MATERIAL RESPECTS WITH SUCH LETTER OF CREDIT.  EXCEPT INSOFAR AS WRITTEN
INSTRUCTIONS ACTUALLY RECEIVED ARE GIVEN BY THE APPLICABLE BORROWER EXPRESSLY TO
THE CONTRARY WITH REGARD TO, AND PRIOR TO, THE ISSUING BANK’S ISSUANCE OF ANY
LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE BORROWER AND

26


--------------------------------------------------------------------------------





SUCH CONTRARY INSTRUCTIONS ARE REFLECTED IN SUCH LETTER OF CREDIT, THE ISSUING
BANK MAY HONOR AS COMPLYING WITH THE TERMS OF THE LETTER OF CREDIT AND WITH THIS
AGREEMENT ANY DRAFTS OR OTHER DOCUMENTS OTHERWISE IN ORDER SIGNED OR ISSUED BY
AN ADMINISTRATOR, EXECUTOR, CONSERVATOR, TRUSTEE IN BANKRUPTCY, DEBTOR IN
POSSESSION, ASSIGNEE FOR BENEFIT OF CREDITORS, LIQUIDATOR, RECEIVER OR OTHER
LEGAL REPRESENTATIVE OF THE PARTY AUTHORIZED UNDER SUCH LETTER OF CREDIT TO DRAW
OR ISSUE SUCH DRAFTS OR OTHER DOCUMENTS.  EACH ISSUING BANK SHALL ENDEAVOR TO
EXERCISE THE SAME CARE IN THE ISSUANCE AND ADMINISTRATION OF THE LETTERS OF
CREDIT ISSUED BY IT AS IT DOES WITH RESPECT TO LETTERS OF CREDIT IN WHICH NO
PARTICIPATIONS ARE GRANTED, IT BEING UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY THE APPLICABLE ISSUING BANK, EACH LENDER
SHALL BE UNCONDITIONALLY AND IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE
OF ANY DEFAULT OR ANY CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE THE
APPLICABLE ISSUING BANK AS SET FORTH IN SECTION 2.4.6.  NO LENDER SHALL HEREBY
BE PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES
SUFFERED BY SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (I) THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE APPLICABLE ISSUING BANK IN
DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY LETTER OF CREDIT ISSUED BY IT
COMPLIED WITH THE TERMS OF SUCH LETTER OF CREDIT OR (II) THE APPLICABLE ISSUING
BANK’S FAILURE TO PAY UNDER ANY LETTER OF CREDIT ISSUED BY IT AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF SUCH LETTER OF CREDIT.


2.4.6        PAYMENT OF DRAFTS.  AT SUCH TIME AS THE APPLICABLE ISSUING BANK
MAKES ANY PAYMENT ON A DRAFT PRESENTED OR ACCEPTED UNDER A LETTER OF CREDIT, THE
BORROWERS SHALL, ON DEMAND, PAY TO THE AGENT THE AMOUNT OF SUCH PAYMENT EITHER,
AT THE BORROWER’S ELECTION, (A) THROUGH A REVOLVING CREDIT LOAN, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING CREDIT LOAN,
AND SO LONG AS NO DEFAULT EXISTS, OR (B) IN IMMEDIATELY AVAILABLE FUNDS.  IF THE
LETTER OF CREDIT WAS ISSUED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS, THE
AGENT SHALL DETERMINE THE U.S. DOLLAR EQUIVALENT OF SUCH AMOUNT ON THE PROPOSED
PAYMENT DATE.  IF THE BORROWERS FAIL TO NOTIFY THE AGENT OF THEIR ELECTION AS
SET FORTH ABOVE ON THE DATE SUCH DEMAND IS MADE, SUCH AMOUNT SHALL BE CONSIDERED
A REVOLVING CREDIT LOAN UNDER SECTION 2.1.1 AND PART OF THE LOANS AS IF THE
BORROWERS HAD PAID IN FULL THE AMOUNT REQUIRED WITH RESPECT TO THE LETTER OF
CREDIT BY BORROWING SUCH AMOUNT UNDER SECTION 2.1.1.  IN THAT EVENT, THE AGENT
SHALL NOTIFY EACH LENDER THAT SUCH LENDER IS TO MAKE A REVOLVING CREDIT LOAN TO
THE BORROWERS (WHICH SHALL CONSIST OF BASE RATE LOANS) IN AN AMOUNT EQUAL TO THE
LENDER’S PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING
CREDIT LOAN; AND, REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN
THIS AGREEMENT TO THE MAKING OF A REVOLVING CREDIT LOAN ARE THEN SATISFIED, EACH
LENDER (OTHER THAN THE APPLICABLE ISSUING BANK) WILL DISBURSE DIRECTLY TO THE
APPLICABLE ISSUING BANK, ITS PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH REVOLVING CREDIT LOAN, PRIOR TO 12:00 NOON (DENVER TIME), IN
IMMEDIATELY AVAILABLE FUNDS ON THE BANKING DAY NEXT SUCCEEDING THE DATE SUCH
NOTICE IS GIVEN TO SUCH LENDER.  THE PROCEEDS OF SUCH REVOLVING CREDIT LOAN
SHALL BE APPLIED TO REPAY THE AMOUNT REQUIRED BY THE FIRST SENTENCE OF THIS
SECTION.  PROMPTLY FOLLOWING RECEIPT BY THE AGENT OF ANY PAYMENT FROM THE
BORROWERS PURSUANT TO THIS SECTION, THE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO
THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THE LENDERS HAVE MADE PAYMENTS
PURSUANT TO THIS SECTION TO REIMBURSE THE APPLICABLE ISSUING BANK, THEN TO SUCH
LENDERS AND TO THE APPLICABLE ISSUING BANK AS THEIR

27


--------------------------------------------------------------------------------





INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS SECTION TO
REIMBURSE THE APPLICABLE ISSUING BANK (OTHER THAN THE FUNDING OF A REVOLVING
CREDIT LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT
RELIEVE THE BORROWERS OF THEIR OBLIGATION TO REIMBURSE THE APPLICABLE ISSUING
BANK.


2.4.7        SUBROGATION.  UPON ANY PAYMENT BY THE APPLICABLE ISSUING BANK UNDER
ANY LETTER OF CREDIT AND UNTIL THE REIMBURSEMENT OF SUCH ISSUING BANK BY THE
BORROWERS WITH RESPECT TO SUCH PAYMENT, SUCH ISSUING BANK WILL BE ENTITLED TO BE
SUBROGATED TO, AND TO ACQUIRE AND RETAIN, THE RIGHTS WHICH THE PERSON TO WHOM
SUCH PAYMENT IS MADE MAY HAVE AGAINST THE BORROWERS, ALL FOR THE BENEFIT OF THE
LENDERS.  THE BORROWERS WILL TAKE SUCH ACTION AS THE APPLICABLE ISSUING BANK MAY
REASONABLY REQUEST, INCLUDING REQUIRING THE BENEFICIARY OF ANY LETTER OF CREDIT
TO EXECUTE SUCH DOCUMENTS AS THE APPLICABLE ISSUING BANK MAY REASONABLY REQUEST,
TO ASSURE AND CONFIRM TO SUCH ISSUING BANK SUCH SUBROGATION AND SUCH RIGHTS,
INCLUDING THE RIGHTS, IF ANY, OF THE BENEFICIARY TO WHOM SUCH PAYMENT IS MADE IN
ACCOUNTS RECEIVABLE, INVENTORY AND OTHER PROPERTIES AND ASSETS OF ANY OBLIGOR.


2.4.8        MODIFICATION, CONSENT, ETC.  IF THE BORROWERS REQUEST OR CONSENT IN
WRITING TO ANY MODIFICATION OR EXTENSION OF ANY LETTER OF CREDIT, OR WAIVE ANY
FAILURE OF ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT TO COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, AND IF THE APPLICABLE ISSUING BANK CONSENTS THERETO, SUCH
ISSUING BANK WILL BE ENTITLED TO RELY ON SUCH REQUEST, CONSENT OR WAIVER.  THIS
AGREEMENT WILL BE BINDING UPON THE BORROWERS WITH RESPECT TO SUCH LETTER OF
CREDIT AS SO MODIFIED OR EXTENDED, AND WITH RESPECT TO ANY ACTION TAKEN OR
OMITTED BY THE AGENT OR THE APPLICABLE ISSUING BANK PURSUANT TO ANY SUCH
REQUEST, CONSENT OR WAIVER.


2.4.9        OBLIGATIONS ABSOLUTE.  THE BORROWERS’ OBLIGATIONS UNDER THIS
SECTION 2.4 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH ANY
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING BANK, ANY LENDER OR ANY
BENEFICIARY OF A LETTER OF CREDIT.  THE BORROWERS FURTHER AGREE WITH THE ISSUING
BANKS AND THE LENDERS THAT THE ISSUING BANKS AND THE LENDERS SHALL NOT BE
RESPONSIBLE FOR, AND THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS UNDER ANY
LETTER OF CREDIT SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR
GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS
SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED,
OR ANY DISPUTE BETWEEN OR AMONG ANY BORROWER, ANY BORROWER’S AFFILIATES, THE
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY FINANCING INSTITUTION OR OTHER PARTY
TO WHOM ANY LETTER OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS OR DEFENSES
WHATSOEVER OF ANY BORROWER OR OF ANY BORROWER’S AFFILIATES AGAINST THE
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  THE ISSUING BANKS
SHALL NOT BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT.  THE BORROWERS AGREE THAT
ANY ACTION TAKEN OR OMITTED BY ANY ISSUING BANK OR ANY LENDER UNDER OR IN
CONNECTION WITH EACH LETTER OF CREDIT AND THE RELATED DRAFTS AND DOCUMENTS, IF
DONE WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON EACH
BORROWER AND SHALL NOT PUT ANY ISSUING BANK OR ANY LENDER UNDER ANY LIABILITY TO
ANY BORROWER.  NOTHING IN THIS SECTION 2.4.9 IS INTENDED TO LIMIT THE RIGHT OF
THE BORROWERS TO MAKE A CLAIM AGAINST ANY

28


--------------------------------------------------------------------------------





ISSUING BANK FOR DAMAGES AS CONTEMPLATED BY THE PROVISO TO THE FIRST SENTENCE OF
SECTION 2.4.11.


2.4.10      ACTIONS OF ISSUING BANKS.  EACH ISSUING BANK SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY LETTER OF CREDIT, DRAFT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT
OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL
COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH ISSUING
BANK.  EACH ISSUING BANK SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH ADVICE
OR CONCURRENCE OF THE REQUIRED LENDERS AS IT REASONABLY DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY THE LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2.4, EACH ISSUING BANK SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE
LENDERS AND ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY LETTER OF CREDIT.


2.4.11      INDEMNIFICATION.  EACH LENDER SEVERALLY AGREES TO INDEMNIFY EACH
ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWERS) TO THE
EXTENT OF SUCH LENDER’S PERCENTAGE INTEREST FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH ISSUING BANK BY REASON OF OR
IN CONNECTION WITH THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR
PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT OR ANY ACTUAL OR PROPOSED
USE OF ANY LETTER OF CREDIT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH ANY ISSUING BANK MAY INCUR BY
REASON OF OR IN CONNECTION WITH (A) THE FAILURE OF ANY OTHER LENDER TO FULFILL
OR COMPLY WITH ITS OBLIGATIONS TO ANY ISSUING BANK HEREUNDER (BUT NOTHING HEREIN
CONTAINED SHALL AFFECT ANY RIGHTS THE BORROWERS MAY HAVE AGAINST ANY DEFAULTING
LENDER) OR (B) BY REASON OF OR ON ACCOUNT OF ANY ISSUING BANK ISSUING ANY LETTER
OF CREDIT WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED THEREIN INCLUDES
ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT WHICH LETTER OF
CREDIT DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR BENEFICIARY BE
ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO THE APPLICABLE
ISSUING BANK, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED
THAT THE BORROWERS SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, ANY ISSUING
BANK OR THE AGENT FOR ANY CLAIMS, LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS, AND NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH CLAIMS, LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS, RESULTING FROM SUCH ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE ANY ISSUING BANK PROMPTLY UPON DEMAND FOR ITS PERCENTAGE INTEREST OF
ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF COUNSEL) PAYABLE BY THE BORROWERS UNDER SECTION 12.1 OR 12.2 WITH
RESPECT TO A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK, TO THE EXTENT THAT
SUCH ISSUING BANK IS NOT PROMPTLY

29


--------------------------------------------------------------------------------





REIMBURSED FOR SUCH COSTS AND EXPENSES BY THE BORROWERS.  THE FAILURE OF ANY
LENDER TO REIMBURSE AN ISSUING BANK PROMPTLY UPON DEMAND FOR ITS PERCENTAGE
INTEREST OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDER TO SUCH ISSUING BANK AS
PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER
TO REIMBURSE SUCH ISSUING BANK FOR ITS PERCENTAGE INTEREST OF SUCH AMOUNT, BUT
NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO REIMBURSE
SUCH ISSUING BANK FOR SUCH OTHER LENDER’S PERCENTAGE INTEREST OF SUCH AMOUNT. 
WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER
HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS
SECTION 2.4.11 WILL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS.


2.4.12      RIGHTS AS A LENDER OR AGENT.  IN ITS CAPACITY AS A LENDER, THE AGENT
AND EACH ISSUING BANK SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY OTHER
LENDER.  IN ITS CAPACITY AS THE AGENT, THE AGENT SHALL HAVE ALL OF THE RIGHTS
AND OBLIGATIONS OF THE AGENT.

2.5           Application of Proceeds.


2.5.1        LOAN.  THE BORROWERS WILL APPLY THE PROCEEDS OF THE LOANS TO
REFINANCE EXISTING INDEBTEDNESS INCURRED PURSUANT TO THAT CERTAIN $125,000,000
SENIOR UNSECURED REVOLVING CREDIT AGREEMENT BY AND AMONG CERTAIN BORROWERS,
CERTAIN LENDERS AND WELLS FARGO AS AGENT AND LEAD ARRANGER, DATED AS OF JULY 28,
2003, AS AMENDED TO DATE, TO PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE CREDIT DOCUMENTS AND FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF
THE BORROWERS AND THEIR SUBSIDIARIES, INCLUDING PERMITTED ACQUISITIONS.


2.5.2        LETTERS OF CREDIT.  LETTERS OF CREDIT WILL BE ISSUED ONLY FOR
LAWFUL CORPORATE PURPOSES RELATED TO A BORROWER’S BUSINESS AS THE PARENT HAS
REQUESTED IN WRITING.


2.5.3        SPECIFICALLY PROHIBITED APPLICATIONS.  THE BORROWERS WILL NOT,
DIRECTLY OR INDIRECTLY, APPLY ANY PART OF THE PROCEEDS OF ANY EXTENSION OF
CREDIT MADE PURSUANT TO THE CREDIT DOCUMENTS (A) TO PURCHASE OR TO CARRY MARGIN
STOCK OR (B) TO ANY TRANSACTION PROHIBITED BY LEGAL REQUIREMENTS OR BY THE
CREDIT DOCUMENTS.

2.6           Option to Extend Final Maturity Date.  So long as no Default
exists, the Borrowers may request, by written notice to the Lenders, once prior
to the first anniversary of the date hereof and once after the first anniversary
of the date hereof but prior to the second anniversary of the date hereof, that
the Final Maturity Date be extended for an additional one year period.  The
Lenders will provide a written response to the Borrowers not later than 60 days
after receipt of such request.  In no event will the Final Maturity Date be
extended without the consent of each of the Lenders, and any Lender which fails
to respond is deemed to have denied the request for extension of the Final
Maturity Date.


2.7           INCREASE IN COMMITMENTS.


2.7.1        REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT OR NO
DEFAULT WOULD OCCUR AS A RESULT OF SUCH INCREASE, UPON NOTICE TO THE AGENT FROM
THE PARENT’S CHIEF FINANCIAL OFFICER (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE BORROWERS MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE TOTAL COMMITMENT
BY AN AMOUNT (FOR ALL SUCH

30


--------------------------------------------------------------------------------





REQUESTS) NOT EXCEEDING $100,000,000; PROVIDED THAT (A) ANY SUCH REQUEST FOR AN
INCREASE SHALL BE IN A MINIMUM AMOUNT OF $10,000,000, (B) THE BORROWER MAY MAKE
A MAXIMUM OF THREE SUCH REQUESTS AND (C) THAT THE AGGREGATE OF ALL SUCH REQUESTS
DOES NOT EXCEED $100,000,000.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS
(IN CONSULTATION WITH THE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH
LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BANKING
DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


2.7.2        LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE AGENT
WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS COMMITMENT AND,
IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN ITS PERCENTAGE
INTEREST OF SUCH REQUESTED INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME
PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT.


2.7.3        NOTIFICATION BY AGENT; ADDITIONAL LENDERS.  THE AGENT SHALL NOTIFY
THE BORROWERS AND EACH LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED INCREASE AND SUBJECT TO
THE APPROVAL OF THE AGENT (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD),
THE BORROWER MAY ALSO INVITE ANOTHER PERSON TO BECOME LENDERS PURSUANT TO A
JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS
COUNSEL.


2.7.4        EFFECTIVE DATE AND ALLOCATIONS.  IF THE TOTAL COMMITMENT IS
INCREASED IN ACCORDANCE WITH THIS SECTION, THE AGENT AND THE BORROWERS SHALL
DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND THE FINAL
ALLOCATION OF SUCH INCREASE.  THE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE
DATE.


2.7.5        CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWERS SHALL (I) PAY TO THE AGENT FOR THE ACCOUNT OF
EACH LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST, AN INCREASE FEE IN AN
AMOUNT DETERMINED BY THE AGENT FOLLOWING DELIVERY BY THE BORROWERS OF THE
INCREASE REQUEST, AND (II) DELIVER TO THE AGENT SUCH FULLY EXECUTED AGREEMENTS,
DOCUMENTS AND INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE AGENT IN
CONNECTION WITH SUCH INCREASE, TOGETHER WITH A CERTIFICATE DATED AS OF THE
INCREASE EFFECTIVE DATE SIGNED BY AN AUTHORIZED REPRESENTATIVE, (A) CERTIFYING
AND ATTACHING THE RESOLUTIONS ADOPTED BY EACH BORROWER APPROVING OR CONSENTING
TO SUCH INCREASE, AND (B) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO
SUCH INCREASE, (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 10
AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE
EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
AS OF SUCH EARLIER DATE, AND (II) NO DEFAULT EXISTS.  THE BORROWER SHALL PREPAY
ANY LOANS OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL
AMOUNTS REQUIRED HEREUNDER) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING
LOANS RATABLE WITH ANY REVISED PERCENTAGE INTERESTS ARISING FROM ANY NON-RATABLE
INCREASE IN THE COMMITMENTS UNDER THIS SECTION.


2.7.6        CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 4.6 OR 17 TO THE CONTRARY.

31


--------------------------------------------------------------------------------


3.             Interest; LIBOR Pricing Options; Fees; Changes in Circumstance;
Yield Protection.

3.1           Interest.  The Loans will accrue and bear interest at a rate per
annum which will at all times equal the Applicable Rate.  Any Revolving Credit
Loan consisting of Multicurrency LIBOR Loans will have added to such Loan the
MLA Cost associated with such Loans.  Prior to any stated or accelerated
maturity of a Loan, the Borrowers will, on each Interest Payment Date applicable
to Base Rate Loans, pay the accrued and unpaid interest on all Base Rate Loans. 
On each Interest Payment Date applicable to a LIBOR Loan, or on any earlier
termination of any LIBOR Pricing Option applicable to such LIBOR Loan, the
Borrowers will pay the accrued and unpaid interest on the portion of such Loan
which was subject to the applicable LIBOR Pricing Option.  On the conversion of
a LIBOR Loan to a Base Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Loan, the Borrowers will pay the accrued and unpaid interest on the
portion of such Loan which is being converted.  On the stated or any accelerated
maturity of a Loan, the Borrowers will pay all accrued and unpaid interest on
such Loan, including any accrued and unpaid interest on any portion of such Loan
which is subject to a LIBOR Pricing Option.  All payments of interest will be
made in the applicable Foreign Currency, in the case of Multicurrency LIBOR
Loans, and in United States Dollars, in the case of Base Rate Loans and Dollar
LIBOR Loans, in same day or immediately available funds, not later than 12:00
noon (Denver time) on the due date to the Agent at the Denver Office for the
account of each Lender in accordance with such Lender’s Percentage Interest;
provided, however, that at the request of the Agent, payments of interest on
Multicurrency LIBOR Loans will be made in the applicable Foreign Currency in
immediately available funds to such account at such bank as the Agent may
designate to the Parent, no later than 12:00 noon (local time in the place where
such bank is located) on the due date.

3.2           LIBOR Pricing Options.


3.2.1        ELECTION OF LIBOR PRICING OPTIONS.  SUBJECT TO ALL TERMS AND
CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, THE BORROWERS MAY
FROM TIME TO TIME, BY IRREVOCABLE NOTICE GIVEN BY AN AUTHORIZED REPRESENTATIVE
TO THE AGENT ACTUALLY RECEIVED NOT LESS THAN THREE BANKING DAYS PRIOR TO THE
COMMENCEMENT OF THE INTEREST PERIOD SELECTED IN SUCH NOTICE, ELECT TO HAVE SUCH
PORTION OF THE REVOLVING CREDIT LOANS AS THE PARENT MAY SPECIFY IN SUCH NOTICE
ACCRUE AND BEAR INTEREST DURING THE INTEREST PERIOD SO SELECTED AT THE
APPLICABLE RATE COMPUTED ON THE BASIS OF THE LIBOR RATE.  IN THE EVENT THE
BORROWERS AT ANY TIME FAIL TO ELECT A LIBOR PRICING OPTION UNDER THIS
SECTION 3.2.1 FOR ANY PORTION OF THE REVOLVING CREDIT LOANS, THEN SUCH PORTION
OF THE REVOLVING CREDIT LOANS WILL ACCRUE AND BEAR INTEREST AT THE APPLICABLE
RATE COMPUTED ON THE BASIS OF THE BASE RATE.  NO ELECTION OF A LIBOR PRICING
OPTION WILL BECOME EFFECTIVE:

(A)           IF, PRIOR TO THE COMMENCEMENT OF ANY SUCH INTEREST PERIOD, THE
AGENT DETERMINES THAT (I) AS A RESULT OF THE ADOPTION OF OR CHANGE IN ANY LEGAL
REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF AFTER THE INITIAL
CLOSING DATE, THE ELECTING OR GRANTING OF THE LIBOR PRICING OPTION IN QUESTION
WOULD BE ILLEGAL, (II) LIBOR DEPOSITS IN AN AMOUNT COMPARABLE TO THE PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR PRICING OPTION HAS
BEEN ELECTED AND WHICH HAVE A TERM CORRESPONDING TO THE PROPOSED INTEREST PERIOD
ARE NOT READILY AVAILABLE IN THE LONDON INTERBANK MARKET, (III) BY REASON OF

32


--------------------------------------------------------------------------------




CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE AND REASONABLE
METHODS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH
DEPOSITS FOR THE PROPOSED INTEREST PERIOD, OR (IV) REVOLVING CREDIT LOANS CANNOT
BE MADE IN THE APPLICABLE FOREIGN CURRENCY; OR

(B)           IF ANY LENDER HAS ADVISED THE AGENT BY TELEPHONE OR OTHERWISE AT
OR PRIOR TO 11:00 A.M. (DENVER TIME) ON THE SECOND BANKING DAY PRIOR TO THE
COMMENCEMENT OF SUCH PROPOSED INTEREST PERIOD (AND HAS SUBSEQUENTLY CONFIRMED IN
WRITING) THAT, AFTER REASONABLE EFFORTS TO DETERMINE THE AVAILABILITY OF SUCH
LIBOR DEPOSITS, SUCH LENDER REASONABLY ANTICIPATES THAT LIBOR DEPOSITS IN AN
AMOUNT EQUAL TO THE PERCENTAGE INTEREST OF SUCH LENDER IN THE PORTION OF THE
REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR PRICING OPTION HAS BEEN ELECTED
AND WHICH HAVE A TERM CORRESPONDING TO THE INTEREST PERIOD IN QUESTION WILL NOT
BE OFFERED IN THE LONDON INTERBANK MARKET TO SUCH LENDER AT A RATE OF INTEREST
THAT DOES NOT EXCEED THE ANTICIPATED LIBOR BASE RATE (UNLESS THE FOREGOING
RESULTS FROM A DETERIORATION SUBSEQUENT TO THE DATE HEREOF IN THE
CREDITWORTHINESS OF SUCH LENDER OR A CHANGE IN THE AVAILABILITY OF LIBOR MARKETS
TO SUCH LENDER PURSUANT TO LEGAL OR REGULATORY RESTRICTIONS).

If such notice is given pursuant to Section 3.2.2 in connection with (a) or (b)
above, (i) any LIBOR Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (ii) any Base Rate Loans that
were to have been converted on the first day of such Interest Period to, and
LIBOR Loans that were to have been continued as, LIBOR Loans shall be converted
to or continued as Base Rate Loans, and (iii) any outstanding LIBOR Loans shall
be converted, on the first day of such Interest Period, to Base Rate Loans. 
Until such notice has been withdrawn by the Agent, no further LIBOR Loans shall
be made or continued as such, nor shall the Borrowers have the right to convert
Base Rate Loans to LIBOR Loans.  If such notice is given in connection with any
request for a Multicurrency LIBOR Loan, the requested Revolving Credit Loan
shall be made in United States Dollars.


3.2.2        NOTICE TO LENDERS AND BORROWERS.  THE AGENT WILL PROMPTLY INFORM
EACH LENDER (BY TELEPHONE OR OTHERWISE) OF EACH NOTICE RECEIVED BY IT FROM THE
PARENT PURSUANT TO SECTION 3.2.1 AND OF THE INTEREST PERIOD SPECIFIED IN SUCH
NOTICE.  UPON DETERMINATION BY THE AGENT OF THE LIBOR RATE FOR SUCH INTEREST
PERIOD OR IN THE EVENT SUCH ELECTION WILL NOT BECOME EFFECTIVE, THE AGENT WILL
PROMPTLY NOTIFY THE PARENT AND EACH LENDER (BY TELEPHONE OR OTHERWISE) OF THE
LIBOR RATE SO DETERMINED OR WHY SUCH ELECTION DID NOT BECOME EFFECTIVE, AS THE
CASE MAY BE.


3.2.3        SELECTION OF INTEREST PERIODS FOR LIBOR LOANS.  INTEREST PERIODS
WILL BE SELECTED SO THAT:

(A)           NO MORE THAN 12 LIBOR PRICING OPTIONS WILL BE OUTSTANDING AT ANY
TIME; AND

(B)           NO MORE THAN THREE REVOLVING CREDIT LOANS CONSISTING OF
MULTICURRENCY LIBOR LOANS HAVING DIFFERENT INTEREST PERIODS WILL BE OUTSTANDING
AT ANY TIME.

33


--------------------------------------------------------------------------------





3.2.4        ADDITIONAL INTEREST.  IF ANY LIBOR LOAN IS REPAID, OR ANY LIBOR
PRICING OPTION IS TERMINATED FOR ANY REASON (INCLUDING ACCELERATION OF
MATURITY), ON A DATE WHICH IS PRIOR TO THE LAST BANKING DAY OF THE INTEREST
PERIOD APPLICABLE TO SUCH LIBOR PRICING OPTION, THE BORROWERS WILL PAY TO THE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE
INTEREST, IN ADDITION TO ANY INTEREST OTHERWISE PAYABLE HEREUNDER, AN AMOUNT
EQUAL TO THE PRESENT VALUE (CALCULATED IN ACCORDANCE WITH THIS SECTION 3.2.4) OF
INTEREST FOR THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD ON THE PORTION OF ANY
REVOLVING CREDIT LOANS SO REPAID, OR AS TO WHICH A LIBOR PRICING OPTION WAS SO
TERMINATED, AT A PER ANNUM RATE EQUAL TO THE EXCESS, IF ANY, OF (A) THE RATE
APPLICABLE TO SUCH LIBOR PRICING OPTION MINUS (B) THE RATE OF INTEREST
OBTAINABLE BY THE AGENT UPON THE PURCHASE OF DEBT SECURITIES CUSTOMARILY ISSUED
BY THE TREASURY OF THE UNITED STATES WHICH HAVE A MATURITY DATE APPROXIMATING
THE LAST BANKING DAY OF SUCH INTEREST PERIOD.  THE PRESENT VALUE OF SUCH
ADDITIONAL INTEREST WILL BE CALCULATED BY DISCOUNTING THE AMOUNT OF SUCH
INTEREST FOR EACH DAY IN THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD FROM SUCH
DAY TO THE DATE OF SUCH REPAYMENT OR TERMINATION AT A PER ANNUM INTEREST RATE
EQUAL TO THE INTEREST RATE DETERMINED PURSUANT TO CLAUSE (B) OF THE PRECEDING
SENTENCE, AND BY ADDING ALL SUCH AMOUNTS FOR ALL SUCH DAYS DURING SUCH PERIOD. 
THE DETERMINATION BY THE AGENT OF SUCH AMOUNT OF INTEREST WILL, IN THE ABSENCE
OF MANIFEST ERROR, BE CONCLUSIVE.  FOR PURPOSES OF THIS SECTION 3.2.4, IF ANY
PORTION OF ANY REVOLVING CREDIT LOAN WHICH WAS TO HAVE BEEN SUBJECT TO A LIBOR
PRICING OPTION IS NOT OUTSTANDING ON THE FIRST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH LIBOR PRICING OPTION, OTHER THAN FOR REASONS DESCRIBED IN
SECTIONS 3.2.1(A) AND 3.2.1(B) OR AS A DIRECT RESULT OF A LENDER’S FAILURE TO
MAKE ITS PORTION OF SUCH REVOLVING CREDIT LOAN, THE BORROWERS WILL BE DEEMED TO
HAVE TERMINATED SUCH LIBOR PRICING OPTION.


3.2.5        VIOLATION OF LEGAL REQUIREMENTS.  IF THE ADOPTION OF OR CHANGE IN
ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE
TO ANY LENDER AFTER THE INITIAL CLOSING DATE PREVENTS ANY LENDER FROM FUNDING OR
MAINTAINING THROUGH THE PURCHASE OF DEPOSITS IN THE LONDON INTERBANK MARKET ANY
PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OR
OTHERWISE FROM GIVING EFFECT TO SUCH LENDER’S OBLIGATIONS AS CONTEMPLATED BY
SECTION 3.2, (A) THE AGENT MAY BY NOTICE TO THE BORROWERS TERMINATE ALL OF THE
AFFECTED LIBOR PRICING OPTIONS, (B) THE PORTION OF THE REVOLVING CREDIT LOANS
SUBJECT TO SUCH TERMINATED LIBOR PRICING OPTIONS SHALL IMMEDIATELY BEAR INTEREST
THEREAFTER AT THE APPLICABLE RATE COMPUTED ON THE BASIS OF THE BASE RATE, AND
(C) THE BORROWERS SHALL MAKE ANY PAYMENT REQUIRED BY SECTION 3.2.4.


3.2.6        FUNDING PROCEDURE.  THE LENDERS MAY FUND ANY PORTION OF THE
REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OUT OF ANY FUNDS
AVAILABLE TO THE LENDERS.  REGARDLESS OF THE SOURCE OF THE FUNDS ACTUALLY USED
BY ANY OF THE LENDERS TO FUND ANY PORTION OF THE REVOLVING CREDIT LOANS SUBJECT
TO A LIBOR PRICING OPTION, HOWEVER, ALL AMOUNTS PAYABLE HEREUNDER, INCLUDING THE
INTEREST RATE APPLICABLE TO ANY SUCH PORTION OF THE REVOLVING CREDIT LOANS AND
THE AMOUNTS PAYABLE UNDER SECTIONS 3.2.4 AND 3.5, WILL BE COMPUTED AS IF EACH
LENDER HAD ACTUALLY FUNDED SUCH LENDER’S PERCENTAGE INTEREST IN SUCH PORTION OF
THE REVOLVING CREDIT LOANS THROUGH THE PURCHASE OF DEPOSITS IN SUCH AMOUNT OF
THE TYPE BY WHICH THE LIBOR BASE RATE WAS DETERMINED, WITH A MATURITY THE SAME
AS THE APPLICABLE INTEREST PERIOD RELATING THERETO AND THROUGH THE

34


--------------------------------------------------------------------------------





TRANSFER OF SUCH DEPOSITS FROM AN OFFICE OF THE LENDER HAVING THE SAME LOCATION
AS THE APPLICABLE LIBOR OFFICE TO ONE OF SUCH LENDER’S OFFICES IN THE UNITED
STATES.


3.2.7        INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE APPLICABLE RATE TO ANY LOAN, TOGETHER WITH ALL
FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH LOAN UNDER
APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE MAXIMUM LAWFUL
RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED
OR RESERVED BY A LENDER IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST
PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN
RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL,
THE INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN
BUT WERE NOT PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION SHALL BE
CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF
OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE
THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH
LENDER.

3.3           Fees.


3.3.1        UNUSED LINE FEE.  THE BORROWERS SHALL PAY THE AGENT FOR THE ACCOUNT
OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE COMMITMENTS, IN
ARREARS ON THE LAST BANKING DAY OF EACH CALENDAR QUARTER, FOR THE PERIOD FROM
THE DATE OF THIS AGREEMENT TO THE FINAL MATURITY DATE, AN UNUSED LINE FEE EQUAL
TO THE UNUSED LINE PERCENTAGE OF THE AVERAGE AVAILABLE CREDIT, CALCULATED DAILY,
WITHOUT TAKING INTO CONSIDERATION ANY OUTSTANDING SWING LOAN, DURING SUCH
CALENDAR QUARTER OR PORTION THEREOF.  PAYMENT SHALL BE MADE BY AUTOMATIC
DEDUCTION FROM THE PARENT’S GENERAL ACCOUNT WITH THE AGENT, AND THE AGENT WILL
NOTIFY THE PARENT OF THE AMOUNT OF THE FEE.


3.3.2        LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE AGENT FOR
THE BENEFIT OF THE LENDERS A LETTER OF CREDIT ISSUANCE FEE (WHICH SHALL BE
NON-REFUNDABLE EVEN IF ANY LETTER OF CREDIT IS TERMINATED OR CANCELED BEFORE ITS
STATED EXPIRATION DATE) EQUAL TO THE FACE AMOUNT OF EACH STANDBY FINANCIAL OR
STANDBY PERFORMANCE LETTER OF CREDIT MULTIPLIED BY THE APPLICABLE LIBOR MARGIN
PER ANNUM APPLIED FOR A PERIOD EQUAL TO THE TERM OF SUCH LETTER OF CREDIT, WHICH
FEES SHALL BE PAYABLE QUARTERLY IN ARREARS THEREAFTER; PROVIDED, HOWEVER, THAT
IF THE FACE AMOUNT OF A LETTER OF CREDIT IS REDUCED DURING ANY QUARTER TO AN
AMOUNT THAT EXCEEDS $0.00, THE FEES PAYABLE FOR SUCH QUARTER SHALL BE PAYABLE AS
IF SUCH REDUCTION HAD NOT BEEN MADE AND THEREAFTER SUCH FEES SHALL BE REDUCED
PRO RATA AS A RESULT OF SUCH REDUCTION.  THE BORROWERS WILL PAY TO THE
APPLICABLE ISSUING BANK, FOR ITS OWN ACCOUNT, FEES UPON THE OCCURRENCE OF
CERTAIN ACTIVITY WITH RESPECT TO ANY LETTER OF CREDIT, INCLUDING, WITHOUT
LIMITATION, THE TRANSFER, CANCELLATION OR AMENDMENT OF ANY LETTER OF CREDIT,
DETERMINED IN ACCORDANCE WITH SUCH ISSUING BANK’S STANDARD FEES AND CHARGES THEN
IN EFFECT.


3.3.3        ADMINISTRATIVE FEES.  THE BORROWERS AGREE TO PAY TO THE AGENT, FOR
ITS OWN ACCOUNT, THE FEES IN ACCORDANCE WITH THE TERMS OF THE FEE LETTER.

3.4           Computations of Interest and Fees.  For purposes of this
Agreement, interest (except interest on Multicurrency LIBOR Loans), commitment
fees and Letter of Credit fees

35


--------------------------------------------------------------------------------




(and any other amount expressed as interest or such fees) will be computed on
the basis of a 360-day year for actual days elapsed.  For purposes of this
Agreement, interest on Multicurrency LIBOR Loans will be computed on the basis
of a 365- or 366-day year for actual days elapsed.  Except as provided in the
definition of Interest Period with respect to LIBOR Loans, if any payment
required by this Agreement is due on a day that is not a Banking Day, such
payment will be made on the next succeeding Banking Day and such extension of
time will be included in the computation of interest and fees.

3.5           Changes in Circumstances; Yield Protection.


3.5.1        RESERVE REQUIREMENTS, ETC.  IF THE ADOPTION OR CHANGE IN ANY LEGAL
REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE TO ANY
LENDER, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY, IN EACH CASE MADE SUBSEQUENT TO THE INITIAL CLOSING DATE, SHALL
(A) IMPOSE, MODIFY, INCREASE OR DEEM APPLICABLE ANY INSURANCE ASSESSMENT,
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ANY FUNDING LIABILITY OR
THE LETTERS OF CREDIT, (B) IMPOSE, MODIFY, INCREASE OR DEEM APPLICABLE ANY OTHER
REQUIREMENT OR CONDITION WITH RESPECT TO ANY FUNDING LIABILITY OR THE LETTERS OF
CREDIT, OR (C) CHANGE THE BASIS OF TAXATION OF FUNDING LIABILITIES OR PAYMENTS
IN RESPECT OF ANY LETTER OF CREDIT (OTHER THAN CHANGES IN THE RATE OF TAXES
MEASURED BY THE OVERALL NET INCOME OF SUCH LENDER) AND THE EFFECT OF ANY OF THE
FOREGOING SHALL BE TO INCREASE THE COST TO ANY LENDER OF ISSUING, MAKING,
FUNDING OR MAINTAINING ITS RESPECTIVE PERCENTAGE INTEREST IN ANY PORTION OF THE
REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OR ANY LETTER OF
CREDIT, TO REDUCE THE AMOUNTS RECEIVED OR RECEIVABLE BY SUCH LENDER UNDER THIS
AGREEMENT OR TO REQUIRE SUCH LENDER TO MAKE ANY PAYMENT OR FOREGO ANY AMOUNTS
OTHERWISE PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT (OTHER THAN ANY TAX OR ANY
RESERVES THAT ARE INCLUDED IN COMPUTING THE LIBOR RESERVE RATE), THEN SUCH
LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.


3.5.2        ALL PAYMENTS OF THE CREDIT OBLIGATIONS WILL BE MADE WITHOUT SET-OFF
OR COUNTERCLAIM AND FREE AND CLEAR OF ANY DEDUCTIONS, INCLUDING DEDUCTIONS FOR
TAXES, UNLESS THE BORROWERS ARE REQUIRED BY LAW TO MAKE SUCH DEDUCTIONS.  IF
(A) ANY LENDER IS SUBJECT TO ANY TAX WITH RESPECT TO ANY PAYMENT OF THE CREDIT
OBLIGATIONS OR ITS OBLIGATIONS HEREUNDER, OR (B) THE BORROWERS ARE REQUIRED TO
WITHHOLD OR DEDUCT ANY TAX ON ANY PAYMENT ON THE CREDIT OBLIGATIONS, THEN SUCH
LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.  WHENEVER
TAXES MUST BE WITHHELD BY THE BORROWERS WITH RESPECT TO ANY PAYMENTS OF THE
CREDIT OBLIGATIONS, THE BORROWERS WILL PROMPTLY FURNISH TO THE AGENT FOR THE
ACCOUNT OF THE APPLICABLE LENDER OFFICIAL RECEIPTS (TO THE EXTENT THAT THE
RELEVANT GOVERNMENTAL AUTHORITY DELIVERS SUCH RECEIPTS) EVIDENCING PAYMENT OF
ANY TAXES SO PAID.  IF THE BORROWERS FAIL TO PAY ANY SUCH TAXES WHEN DUE OR FAIL
TO REMIT TO THE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDER THE REQUIRED
RECEIPTS EVIDENCING PAYMENT OF ANY SUCH TAXES SO WITHHELD OR DEDUCTED, THE
BORROWERS SHALL INDEMNIFY THE AFFECTED LENDER FOR ANY INCREMENTAL TAXES AND
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY SUCH LENDER AS A RESULT OF ANY
SUCH FAILURE.  IF ANY LENDER RECEIVES A REFUND OF ANY TAXES FOR WHICH IT HAS
RECEIVED PAYMENT FROM THE BORROWERS UNDER THIS SECTION 3.5.2, SUCH LENDER SHALL
PROMPTLY PAY THE AMOUNT TO THE BORROWERS,

36


--------------------------------------------------------------------------------





TOGETHER WITH ANY INTEREST THEREON ACTUALLY EARNED BY SUCH LENDER.  EACH LENDER
AGREES THAT IT WILL DELIVER TO THE PARENT AND THE AGENT, UPON THE REASONABLE
REQUEST OF THE PARENT OR THE AGENT, EITHER (I) A STATEMENT THAT IT IS
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OR A STATE THEREOF, OR (II) IF
IT IS NOT SO INCORPORATED, TWO DULY COMPLETED COPIES OF THE APPLICABLE UNITED
STATES INTERNAL REVENUE SERVICE FORMS, CERTIFYING THAT SUCH LENDER IS ENTITLED
TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY
UNITED STATES FEDERAL INCOME TAXES.


3.5.3        CAPITAL ADEQUACY.  IF ANY LENDER DETERMINES THAT THE ADOPTION OR
BECOMING EFFECTIVE OF, OR ANY CHANGE IN, OR ANY CHANGE BY ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY IN THE INTERPRETATION OR ADMINISTRATION OF ANY
LEGAL REQUIREMENT REGARDING CAPITAL ADEQUACY OF BANKS OR BANK HOLDING COMPANIES,
OR THE COMPLIANCE BY SUCH LENDER OR ITS PARENT CORPORATION, WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH CENTRAL BANK OR GOVERNMENTAL AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER AND ITS AFFILIATES AS
A CONSEQUENCE OF SUCH LENDER’S COMMITMENT TO MAKE THE EXTENSIONS OF CREDIT
CONTEMPLATED HEREBY, OR SUCH LENDER’S MAINTENANCE OF THE EXTENSIONS OF CREDIT
CONTEMPLATED HEREBY, TO A LEVEL BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED
BUT FOR SUCH COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF SUCH LENDER
AND ITS AFFILIATES WITH RESPECT TO CAPITAL ADEQUACY IMMEDIATELY BEFORE SUCH
COMPLIANCE AND ASSUMING THAT THE CAPITAL OF SUCH LENDER AND ITS AFFILIATES WAS
FULLY UTILIZED PRIOR TO SUCH COMPLIANCE) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN SUCH LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER
SECTION 3.5.5.


3.5.4        REGULATORY CHANGE.  IF ANY LENDER DETERMINES THAT (A) ANY CHANGE IN
ANY LEGAL REQUIREMENT (INCLUDING ANY NEW LEGAL REQUIREMENT) AFTER THE DATE
HEREOF WILL DIRECTLY OR INDIRECTLY (I) REDUCE THE AMOUNT OF ANY SUM RECEIVABLE
BY SUCH LENDER WITH RESPECT TO THE LOANS OR THE LETTERS OF CREDIT OR THE RETURN
TO BE EARNED BY SUCH LENDER ON THE LOANS OR THE LETTERS OF CREDIT, (II)  IMPOSE
A COST ON SUCH LENDER OR ANY AFFILIATE OF SUCH LENDER THAT IS ATTRIBUTABLE TO
THE MAKING OR MAINTAINING OF, OR SUCH LENDER’S COMMITMENT TO MAKE, ITS PORTION
OF THE LOANS OR THE LETTERS OF CREDIT, OR (III) REQUIRE ANY LENDER OR ANY
AFFILIATE OF SUCH LENDER TO MAKE ANY PAYMENT ON, OR CALCULATED BY REFERENCE TO,
THE GROSS AMOUNT OF ANY AMOUNT RECEIVED BY SUCH LENDER UNDER ANY CREDIT DOCUMENT
(OTHER THAN TAXES OR INCOME OR FRANCHISE TAXES), AND (B) SUCH INCREASED COST OR
PAYMENT WILL NOT BE FULLY COMPENSATED FOR BY AN ADJUSTMENT IN THE APPLICABLE
RATE OR THE LETTER OF CREDIT FEES, THEN SUCH LENDER MAY CLAIM COMPENSATION FROM
THE BORROWERS UNDER SECTION 3.5.5.


3.5.5        COMPENSATION CLAIM.  WITHIN 15 DAYS AFTER THE RECEIPT BY THE PARENT
OF A CERTIFICATE FROM ANY LENDER SETTING FORTH WHY IT IS CLAIMING COMPENSATION
UNDER SECTION 3.5 AND COMPUTATIONS (IN REASONABLE DETAIL) OF THE AMOUNT THEREOF
AND A DESCRIPTION OF SUCH LENDER’S EFFORTS TO MITIGATE SUCH AMOUNTS AS REQUIRED
BY SECTION 3.5.6, THE BORROWERS WILL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS
AS SUCH LENDER SETS FORTH IN SUCH CERTIFICATE AS SUFFICIENT FULLY TO COMPENSATE
IT ON ACCOUNT OF THE FOREGOING PROVISIONS OF SECTION 3.5 TOGETHER WITH INTEREST
ON SUCH AMOUNT FROM THE 15TH DAY AFTER RECEIPT OF SUCH CERTIFICATE UNTIL PAYMENT
IN FULL THEREOF AT THE BASE RATE.  THE

37


--------------------------------------------------------------------------------





DETERMINATION BY SUCH LENDER OF THE AMOUNT TO BE PAID TO IT AND THE BASIS FOR
COMPUTATION WILL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE.  IN
DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.  THE BORROWERS WILL BE ENTITLED TO REPLACE ANY SUCH LENDER
IN ACCORDANCE WITH SECTION 3.5.7.


3.5.6        MITIGATION.  EACH LENDER WILL TAKE SUCH COMMERCIALLY REASONABLE
STEPS AS IT MAY DETERMINE ARE NOT MATERIALLY DISADVANTAGEOUS TO IT, INCLUDING
CHANGING LENDING OFFICES TO THE EXTENT FEASIBLE, IN ORDER TO REDUCE AMOUNTS
OTHERWISE PAYABLE BY THE BORROWERS TO SUCH LENDER PURSUANT TO SECTIONS 3.2.4 AND
3.5 OR TO MAKE LIBOR PRICING OPTIONS AVAILABLE UNDER SECTIONS 3.2.1 AND 3.2.5. 
IN ADDITION, THE BORROWERS WILL NOT BE RESPONSIBLE FOR COSTS (A) UNDER
SECTION 3.5, ARISING MORE THAN 90 DAYS PRIOR TO RECEIPT BY THE PARENT OF THE
CERTIFICATE FROM THE AFFECTED LENDER PURSUANT TO SECTION 3.5.5 OR (B) UNDER
SECTION 3.2.4, ARISING FROM THE TERMINATION OF LIBOR PRICING OPTIONS MORE THAN
90 DAYS PRIOR TO THE DEMAND BY THE AGENT FOR PAYMENT UNDER SECTION 3.2.4.


3.5.7        REPLACEMENT OF LENDERS.  ON EACH OCCASION THAT A LENDER EITHER
MAKES A DEMAND FOR COMPENSATION PURSUANT TO SECTION 3.5.5 IN AN AMOUNT IN EXCESS
OF THE AMOUNT THAT THE BORROWERS WOULD HAVE HAD TO PAY PURSUANT TO SUCH SECTION
IF SUCH LENDER’S COMMITMENT WERE HELD BY WELLS FARGO OR IS UNABLE TO FUND OR
MAINTAIN LIBOR LOANS PURSUANT TO SECTION 3.2.1, THE BORROWERS MAY, UPON AT LEAST
10 BANKING DAYS’ PRIOR WRITTEN NOTICE TO EACH OF SUCH LENDER AND THE AGENT, IN
WHOLE PERMANENTLY REPLACE THE COMMITMENT OF SUCH LENDER; PROVIDED, HOWEVER, THAT
THE BORROWERS WILL REPLACE SUCH COMMITMENT WITH THE COMMITMENT OF A COMMERCIAL
BANK WHICH IS REASONABLY SATISFACTORY TO THE REMAINING LENDERS (A “REPLACEMENT
LENDER”).  SUCH REPLACEMENT LENDER WILL UPON THE EFFECTIVE DATE OF REPLACEMENT
PURCHASE THE CREDIT OBLIGATIONS OWED TO SUCH REPLACED LENDER FOR THE AGGREGATE
AMOUNT THEREOF AND WILL THEREUPON FOR ALL PURPOSES BECOME A “LENDER” HEREUNDER. 
SUCH NOTICE FROM THE BORROWERS WILL SPECIFY AN EFFECTIVE DATE FOR THE
REPLACEMENT OF SUCH LENDER’S COMMITMENT, WHICH DATE WILL NOT BE EARLIER THAN THE
TENTH DAY AFTER THE DAY SUCH NOTICE IS GIVEN.  ON THE EFFECTIVE DATE OF ANY
REPLACEMENT OF SUCH LENDER’S COMMITMENT PURSUANT TO THIS SECTION 3.5.7, THE
BORROWERS WILL PAY TO THE AGENT FOR THE ACCOUNT OF SUCH LENDER (I) ANY AMOUNTS
DUE TO SUCH LENDER TO THE DATE OF SUCH REPLACEMENT, (II) ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT OF OUTSTANDING BASE RATE LOANS AND LIBOR LOANS MADE BY SUCH
LENDER TO THE DATE OF SUCH REPLACEMENT, AND (III) THE AMOUNTS PAYABLE TO SUCH
LENDER PURSUANT TO SECTIONS 3.2.4 AND 3.5, AS APPLICABLE.  THE BORROWERS WILL BE
LIABLE TO SUCH REPLACED LENDER FOR COSTS THAT SUCH LENDER MAY SUSTAIN OR INCUR
PURSUANT TO SECTION 3.5.2 AS A DIRECT CONSEQUENCE OF REPAYMENT OF SUCH LENDER’S
PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS.  UPON THE
EFFECTIVE DATE OF REPAYMENT OF ANY LENDER’S COMMITMENT PURSUANT TO THIS
SECTION 3.5.7, SUCH LENDER WILL CEASE TO BE A “LENDER” HEREUNDER.  NO SUCH
TERMINATION OF ANY SUCH LENDER’S COMMITMENT AND THE PURCHASE OF SUCH LENDER’S
PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS PURSUANT TO
THIS SECTION 3.5.7 WILL AFFECT (X) ANY LIABILITY OR OBLIGATION OF THE BORROWERS
OR ANY OTHER LENDER TO SUCH TERMINATED LENDER WHICH ACCRUED ON OR PRIOR TO THE
DATE OF SUCH TERMINATION, OR (Y) SUCH TERMINATED LENDER’S RIGHTS HEREUNDER IN
RESPECT OF ANY SUCH LIABILITY OR OBLIGATION.

38


--------------------------------------------------------------------------------




4.             Payment.

4.1           Payment at Maturity.  On the Final Maturity Date or any
accelerated maturity of the Loans, the Borrowers will pay to the Agent for the
account of the Lenders an amount equal to the aggregate outstanding principal
amount of the Loans then due, together with all accrued and unpaid interest and
fees with respect thereto and all other Credit Obligations then outstanding.

4.2           Voluntary Reductions and Prepayments.


4.2.1        VOLUNTARY PERMANENT REDUCTION OR TERMINATION.  THE BORROWERS MAY,
THROUGH THE PARENT’S CHIEF FINANCIAL OFFICER AND UPON AT LEAST FIVE BANKING
DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, TERMINATE IN WHOLE OR PERMANENTLY
REDUCE IN PART, AS OF THE DATE SPECIFIED IN THE NOTICE, ANY THEN UNUSED PORTION
OF THE TOTAL COMMITMENT, PROVIDED THAT EACH PARTIAL REDUCTION SHALL BE IN THE
MINIMUM PRINCIPAL AMOUNT OF $2,000,000 (AND AN INTEGRAL MULTIPLE OF $500,000). 
ANY PARTIAL REDUCTION SHALL RATABLY REDUCE EACH LENDER’S COMMITMENT.


4.2.2        VOLUNTARY PREPAYMENTS.  THE BORROWERS MAY FROM TIME TO TIME PREPAY
ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS, TOGETHER
WITH ACCRUED INTEREST THEREON, IN A MINIMUM AMOUNT OF (A) IN THE CASE OF BASE
RATE LOANS, $1,000,000 AND AN INTEGRAL MULTIPLE OF $100,000, OR SUCH LESSER
AMOUNT AS IS THEN OUTSTANDING, AND (B) IN THE CASE OF DOLLAR LIBOR LOANS,
$2,000,000 AND AN INTEGRAL MULTIPLE OF $500,000, OR SUCH LESSOR AMOUNT AS IS
THEN OUTSTANDING, OR IN THE CASE OF MULTICURRENCY LIBOR LOANS, THE U.S. DOLLAR
EQUIVALENT THEREOF, IN EACH CASE, WITHOUT PREMIUM OR PENALTY OF ANY TYPE (EXCEPT
AS PROVIDED IN SECTION 3.2.4 WITH RESPECT TO THE EARLY TERMINATION OF LIBOR
PRICING OPTIONS).  THE PARENT WILL GIVE THE AGENT PRIOR NOTICE OF THE BORROWERS’
INTENTION TO PREPAY A BASE RATE LOAN ON OR BEFORE 11:00 A.M. COLORADO TIME ON
THE BANKING DAY THE BORROWERS INTEND TO MAKE SUCH PREPAYMENT AND PRIOR NOTICE OF
ITS INTENTION TO PREPAY A LIBOR LOAN AT LEAST THREE BANKING DAYS PRIOR TO THE
BANKING DAY ON WHICH THE BORROWERS INTEND TO MAKE SUCH PREPAYMENT, SPECIFYING
THE DATE OF PAYMENT, THE TOTAL AMOUNT OF THE BASE RATE LOAN OR LIBOR LOAN TO BE
PAID ON SUCH DATE AND THE AMOUNT OF INTEREST TO BE PAID WITH SUCH PREPAYMENT.

4.3           Mandatory Prepayments.  If at any time the aggregate outstanding
principal amount of all Revolving Credit Loans, plus the aggregate outstanding
principal amount of all Swing Line Loans, plus the Letter of Credit Exposure
exceeds the Maximum Amount of Credit, the Borrowers shall immediately make a
principal payment to the Agent for the account of the Lenders in an amount
sufficient to reduce the aggregate outstanding principal amount of all Revolving
Credit Loans, plus the aggregate outstanding principal amount of all Swing Line
Loans, plus the Letter of Credit Exposure to less than or equal to the Maximum
Amount of Credit.  If at any time the aggregate outstanding Converted Principal
Amount or the Dollar Equivalent of the Multicurrency LIBOR Loans plus the Letter
of Credit Exposure related to Letters of Credit issued in currencies other than
United States Dollars exceeds $150,000,000, the Borrowers shall immediately make
a principal payment to the Agent for the account of the Lenders, in the
applicable currencies other than United States Dollars, in an amount sufficient
to reduce the Converted Principal Amount and the U.S. Dollar Equivalent of the
Multicurrency LIBOR Loans plus the Letter of Credit Exposure related to Letters
of Credit issued in currencies other than United States Dollars to less than or
equal to $150,000,000.  If at any time the

39


--------------------------------------------------------------------------------




aggregate outstanding principal amount of the Swing Line Loans exceeds the
$20,000,000, the Borrowers shall immediately make a principal payment to the
Agent for the account of the Swing Line Lender in an amount sufficient to reduce
the Swing Line Loans to less than or equal to $20,000,000.  Upon an issuance or
sale of equity securities by a Borrower or a Guarantor (other than those equity
securities issued (i) pursuant to a bonus or incentive program, (ii) to another
Borrower or Subsidiary, (iii) to an employee, director or consultant of a
Borrower, Subsidiary or an Affiliate or (iv) to any benefit plans established
for an employee, director or consultant of a Borrower, Subsidiary or an
Affiliate), the Borrowers shall immediately prepay the Loans in an amount equal
to the lesser of (a) the outstanding principal amount of the Loans or (b) an
amount equal to 100% of the Net Issuance Proceeds of such issuance or sale.

4.4           Letters of Credit.  If, on the Final Maturity Date or any
accelerated maturity of the Credit Obligations, the Lenders will be obligated in
respect of a Letter of Credit or a draft accepted under a Letter of Credit, the
Borrowers will either:

(A)           PREPAY SUCH OBLIGATION BY DEPOSITING WITH THE APPLICABLE ISSUING
BANK AN AMOUNT OF CASH; OR

(B)           DELIVER TO THE APPLICABLE ISSUING BANK A STANDBY LETTER OF CREDIT
(DESIGNATING THE APPLICABLE ISSUING BANK AS BENEFICIARY AND ISSUED BY A BANK AND
ON TERMS REASONABLY ACCEPTABLE TO THE APPLICABLE ISSUING BANK); OR

(C)           DELIVER TO THE APPLICABLE ISSUING BANK SUCH OTHER COLLATERAL AS IS
ACCEPTABLE TO SUCH ISSUING BANK;

in each case in an amount equal to 105% of the Letter of Credit Exposure related
to each such Letter of Credit at such date.  The applicable Issuing Bank will
notify the Agent in writing promptly of the deposit of such cash or collateral
or the delivery of such standby letter of credit.  Upon the receipt of such
notice, each such Letter of Credit will automatically be deemed to no longer be
a Letter of Credit hereunder, the related reimbursement obligations shall cease
to be Credit Obligations, and all obligations of each Lender under this
Agreement with respect to each such Letter of Credit will automatically be
deemed to be released and terminated. Any such cash so deposited and the cash
proceeds of any draw under any letter of credit so furnished, including any
interest thereon, will be returned by the applicable Issuing Bank to the
Borrowers only when, and to the extent that, the amount of such cash held by the
applicable Issuing Bank exceeds 105% of the Letter of Credit Exposure related to
each such Letter of Credit at such time and all other Credit Obligations have
been paid in full.

4.5           Reborrowing; Application of Payments, Etc.


4.5.1        REBORROWING.  THE AMOUNTS OF THE REVOLVING CREDIT LOANS OR SWING
LINE LOANS PREPAID PURSUANT TO SECTION 4.2.2 MAY BE REBORROWED FROM TIME TO TIME
PRIOR TO THE FINAL MATURITY DATE IN ACCORDANCE WITH SECTION 2, SUBJECT TO THE
LIMITS SET FORTH THEREIN.


4.5.2        ORDER OF APPLICATION.  ANY PREPAYMENT OF THE REVOLVING CREDIT LOANS
OR THE SWING LINE LOANS WILL BE APPLIED FIRST TO THE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING CREDIT LOANS OR SWING LINE LOANS NOT THEN SUBJECT TO
LIBOR PRICING OPTIONS, THEN THE BALANCE OF ANY SUCH PREPAYMENT WILL BE APPLIED
TO THE OUTSTANDING PRINCIPAL

40


--------------------------------------------------------------------------------





BALANCE OF THE REVOLVING CREDIT LOANS THEN SUBJECT TO LIBOR PRICING OPTIONS, IN
THE CHRONOLOGICAL ORDER OF THE RESPECTIVE MATURITIES THEREOF (OR AS AN
AUTHORIZED REPRESENTATIVE MAY OTHERWISE SPECIFY IN WRITING), TOGETHER WITH ANY
PAYMENTS REQUIRED BY SECTION 3.2.4.  ANY SUCH PREPAYMENT MUST BE ACCOMPANIED BY
ACCRUED AND UNPAID INTEREST ON THE AMOUNT PREPAID.


4.5.3        PRINCIPAL PAYMENTS.  ALL PAYMENTS OF PRINCIPAL HEREUNDER WILL BE
MADE TO THE AGENT AT THE DENVER OFFICE FOR THE ACCOUNT OF THE LENDERS, IN THE
APPLICABLE FOREIGN CURRENCY, IN THE CASE OF MULTICURRENCY LIBOR LOANS, OR IN
UNITED STATES DOLLARS, IN THE CASE OF BASE RATE LOANS AND DOLLAR LIBOR LOANS, IN
SAME DAY OR IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 12:00 NOON (DENVER TIME)
ON THE DATE DUE; PROVIDED, HOWEVER, THAT AT THE REQUEST OF THE AGENT, PAYMENTS
OF PRINCIPAL ON MULTICURRENCY LIBOR LOANS WILL BE MADE IN THE APPLICABLE FOREIGN
CURRENCY IN IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT AT SUCH BANK AS THE
AGENT MAY DESIGNATE TO THE PARENT FROM TIME TO TIME, NO LATER THAN 12:00 NOON
LOCAL TIME IN THE PLACE WHERE SUCH BANK IS LOCATED ON THE DUE DATE.

4.6           Sharing of Payments, Etc.  If any Lender obtains at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) (a) on account of Credit Obligations due and payable to
such Lender hereunder and under the Revolving Credit Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Credit Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Credit Obligations due and payable to all Lenders
hereunder and under the Revolving Credit Notes at such time) of payments on
account of the Credit Obligations due and payable to all Lenders hereunder and
under the Revolving Credit Notes at such time obtained by all the Lenders at
such time or (b) on account of Credit Obligations owing (but not due and
payable) to such Lender hereunder and under the Revolving Credit Notes at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Credit Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Credit Obligations owing (but
not due and payable) to all Lenders hereunder and under the Revolving Credit
Notes at such time) of payments on account of the Credit Obligations owing (but
not due and payable) to all Lenders hereunder and under the Revolving Credit
Notes at such time obtained by all of the Lenders at such time, such Lender will
forthwith purchase from the other Lenders such participations in the Credit
Obligations due and payable or owing (but not due and payable) to them, as the
case may be, as will be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender will be rescinded and each such
other Lender will repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (i) the
purchase price paid to such Lender to (ii) the aggregate purchase price paid to
all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such other
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 4.6 may, to the fullest extent permitted by law, exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

41


--------------------------------------------------------------------------------


4.7           Records.  Each Lender is authorized but not required to record the
date and amount of each advance made under its Notes, the date and amount of
each payment or prepayment of principal and interest thereunder, and the
resulting unpaid principal balance thereof, as well as the amount of the Letters
of Credit made by such Lender as an Issuing Bank, in such Lender’s internal
records, and any such recordation shall be prima facie evidence of the accuracy
of the information so recorded; provided, however, that any Lender’s failure to
so record shall not limit or otherwise affect the Borrowers’ obligations
thereunder or hereunder to repay the unpaid principal and interest outstanding
under such Notes or any amount owing with respect to Letters of Credit, and, in
all events, the principal amounts owing by the Borrowers in respect of the Notes
and all amounts owing with respect to Letters of Credit shall be the aggregate
amount of all Loans made by the Lenders (less all payments of principal thereof
made by the Borrowers) and all reimbursement obligations under all Letters of
Credit.

5.             Appointment of the Parent; Authorized Representatives.

In order to facilitate and ensure prompt and accurate communication between the
Borrowers and the Lenders, the Borrowers hereby appoint the Parent as the
Borrowers’ agent for purposes of communicating to and receiving communications
from the Agent and the Lenders.  On the Initial Closing Date, and from time to
time subsequent thereto at the Parent’s option, the Parent will deliver to the
Agent a written notice in the form of Exhibit 5, which designates by name each
Authorized Representative and includes each of their respective specimen
signatures (each, a “Notice of Authorized Representatives”).  The Agent will be
entitled to rely conclusively on the authority of each officer or employee
designated as an Authorized Representative in the most current Notice of
Authorized Representatives delivered by the Parent to request borrowings and
select interest rate options hereunder, and to give to the Agent such other
notices as are specified herein as being made through an Authorized
Representative, until such time as the Parent has delivered to the Agent, and
the Agent has actual receipt of, a new written Notice of Authorized
Representatives.  The Agent will have no duty or obligation to the Borrowers to
verify the authenticity of any signature appearing on any written notice from an
Authorized Representative or to verify the authenticity of any Person purporting
to be an Authorized Representative giving any telephone notice permitted hereby.

6.             Subsidiary Co-Borrowers and Guarantees.

If a Subsidiary becomes a Material Subsidiary, the Parent shall, within thirty
days after such event, (a) cause such Material Subsidiary to execute and deliver
to the Agent and the Lenders such further agreements, documents and instruments,
including Revolving Credit Notes, a Swing Line Note, a counterpart signature
page to this Agreement and each other Credit Document, and do or cause to be
done such further acts as may reasonably be necessary or proper to cause such
Material Subsidiary to become a Borrower hereunder or (b) cause such Material
Subsidiary to execute and deliver a guarantee of all of the Borrowers’
obligations under the Credit Documents pursuant to a Subsidiary Guarantee
substantially identical to the form of Subsidiary Guarantee attached as
Exhibit 6 (each, a “Subsidiary Guarantee”).

7.             Relationship Among Borrowers.

7.1           JOINT AND SEVERAL LIABILITY.  EACH BORROWER AGREES THAT IT IS
LIABLE, JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR THE

42


--------------------------------------------------------------------------------




PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT (INCLUDING THE
CREDIT OBLIGATIONS), AND THAT THE LENDERS AND THE AGENT CAN ENFORCE SUCH
OBLIGATIONS AGAINST ANY OR ALL BORROWERS, IN THE LENDERS’ OR THE AGENT’S SOLE
AND UNLIMITED DISCRETION.

7.2           Waivers of Defenses.  The obligations of the Borrowers hereunder
shall not be released, in whole or in part, by any action or thing which might,
but for this provision of this Agreement, be deemed a legal or equitable
discharge of a surety or guarantor, other than irrevocable payment and
performance in full of the Credit Obligations (except for contingent indemnity
and other contingent Credit Obligations not yet due and payable) at a time after
any obligation of the Lenders hereunder to make any Loans and of any Issuing
Bank to issue Letters of Credit shall have expired or been terminated and all
outstanding Letters of Credit shall have expired or the liability of the Issuing
Bank thereon shall have otherwise been discharged.  The purpose and intent of
this Agreement is that the Credit Obligations constitute the direct and primary
obligations of each Borrower and that the covenants, agreements and all
obligations of each Borrower hereunder be absolute, unconditional and
irrevocable.  Each Borrower shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage, deed of trust or security agreement
securing all or any part of the Credit Obligations, whether or not the liability
of any other Person for such deficiency is discharged pursuant to statute,
judicial decision or otherwise.

7.3           Other Transactions.  The Lenders and the Agent are expressly
authorized to exchange, surrender or release with or without consideration any
or all collateral and security which may at any time be placed with it by the
Borrowers or by any other Person on behalf of the Borrowers, or to forward or
deliver any or all such collateral and security directly to the Borrowers for
collection and remittance or for credit.  No invalidity, irregularity or
unenforceability of any security for the Credit Obligations or other recourse
with respect thereto shall affect, impair or be a defense to the Borrowers’
obligations under this Agreement. The liabilities of each Borrower hereunder
shall not be affected or impaired by any failure, delay, neglect or omission on
the part of any Lender or the Agent to realize upon any of the Credit
Obligations of any other Borrower to the Lenders or the Agent, or upon any
collateral or security for any or all of the Credit Obligations, nor by the
taking by any Lender or the Agent of (or the failure to take) any guaranty or
guaranties to secure the Credit Obligations, nor by the taking by any Lender or
the Agent of (or the failure to take or the failure to perfect its security
interest in or other Lien on) collateral or security of any kind.  No act or
omission of any Lender or the Agent, whether or not such action or failure to
act varies or increases the risk of, or affects the rights or remedies of a
Borrower, shall affect or impair the obligations of the Borrowers hereunder.

7.4           Actions Not Required.  Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause any Lender or the Agent to
proceed against any security for the Credit Obligations or any other recourse
which any Lender or the Agent may have with respect thereto and further waives
any and all requirements that any Lender or the Agent institute any action or
proceeding at law or in equity, or obtain any judgment, against any other
Borrower or any other Person, or with respect to any collateral security for the
Credit Obligations, as a condition precedent to making demand on or

43


--------------------------------------------------------------------------------




bringing an action or obtaining and/or enforcing a judgment against, such
Borrower under this Agreement.

7.5           No Subrogation.  Notwithstanding any payment or payments made by
any Borrower hereunder or any setoff or application of funds of any Borrower by
any Lender or the Agent, such Borrower shall not be entitled to exercise any
rights to be subrogated to any of the rights of any Lender or the Agent against
any other Borrower, any Guarantor or any other guarantor or any collateral
security or guaranty or right of offset held by any Lender or the Agent for the
payment of the Credit Obligations, nor shall such Borrower seek or be entitled
to seek any contribution or reimbursement from any other Borrower or any other
guarantor in respect of payments made by such Borrower hereunder, until all
amounts owing to the Lenders and the Agent by the Borrowers on account of the
Credit Obligations are irrevocably paid in full.  If any amount shall be paid to
a Borrower on account of such subrogation rights at any time when all of the
Credit Obligations shall not have been irrevocably paid in full, such amount
shall be held by that Borrower in trust for the Lenders and the Agent,
segregated from other funds of that Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Agent, if required), to be
applied against the Credit Obligations, whether matured or unmatured, in such
order as the Agent may determine.

7.6           Application of Payments.  Except as provided in Section 4.5.2, any
and all payments upon the Credit Obligations made by the Borrowers or by any
other Person, and/or the proceeds of any or all collateral or security for any
of the Credit Obligations, may be applied by the Lenders on such items of the
Credit Obligations as the Lenders may elect.

7.7           Recovery of Payment.  If any payment received by the Lenders or
the Agent and applied to the Credit Obligations is subsequently set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of a Borrower
or any other obligor), the Credit Obligations to which such payment was applied
shall, to the extent permitted by applicable law, be deemed to have continued in
existence, notwithstanding such application, and each Borrower shall be jointly
and severally liable for such Credit Obligations as fully as if such application
had never been made.  References in this Agreement to amounts “irrevocably paid”
or to “irrevocable payment” refer to payments that cannot be set aside,
recovered, rescinded or required to be returned for any reason.

7.8           Borrowers’ Financial Condition.  Each Borrower is familiar with
the financial condition of the other Borrowers, and each Borrower has executed
and delivered this Agreement based on that Borrower’s own judgment and not in
reliance upon any statement or representation of the Lenders or the Agent.  The
Lenders and the Agent shall have no obligation to provide any Borrower with any
advice whatsoever or to inform any Borrower at any time of any Lender’s actions,
evaluations or conclusions on the financial condition or any other matter
concerning the Borrowers.

7.9           Bankruptcy of the Borrowers.  Each Borrower expressly agrees that,
to the extent permitted by applicable law, the liabilities and obligations of
that Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any

44


--------------------------------------------------------------------------------




bankruptcy law or similar law for the relief of debtors and that any discharge
of any of the Credit Obligations pursuant to any such bankruptcy or similar law
or other law shall not diminish, discharge or otherwise affect in any way the
obligations of that Borrower under this Agreement, and that upon the institution
of any of the above actions, such obligations shall be enforceable against that
Borrower.

7.10         Limitation; Insolvency Laws.  As used in this Section 7.10: (a) the
term “Applicable Insolvency Laws” means the laws of the United States or of any
state, province, nation or other governmental unit relating to bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) “Specified
Lien” means any Lien granted by any Borrower securing the Credit Obligations, in
whole or in part.  Notwithstanding any other provision of this Agreement, if, in
any proceeding, a court of competent jurisdiction determines that with respect
to any Borrower, this Agreement or any Specified Lien would, but for the
operation of this Section, be subject to avoidance and/or recovery or be
unenforceable by reason of Applicable Insolvency Laws, this Agreement and each
such Specified Lien shall be valid and enforceable against such Borrower, only
to the maximum extent that would not cause this Agreement or such Specified Lien
to be subject to avoidance, recovery or unenforceability.  To the extent that
any payment to, or realization by, the Lenders or the Agent on the Credit
Obligations exceeds the limitations of this Section and is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Agreement as limited shall in all
events remain in full force and effect and be fully enforceable against such
Borrower.  This Section is intended solely to reserve the rights of the Lenders
and the Agent hereunder against each Borrower, in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither the Borrowers, any
Guarantor or any other guarantor of the Credit Obligations nor any other Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

8.             Conditions to Extending Credit.

8.1           Conditions on Initial Closing Date.  The obligations of the
Lenders to make any extension of credit pursuant to Section 2 shall be subject
to the satisfaction, on or before the Initial Closing Date, of the conditions
set forth in this Section 8.1, as well as the further conditions in Section 8.2.


8.1.1        EXECUTED CREDIT DOCUMENTS.  THE BORROWERS SHALL HAVE DULY EXECUTED
AND DELIVERED TO THE AGENT (I) THIS AGREEMENT, (II) A REVOLVING CREDIT NOTE FOR
EACH LENDER, (III) A SWING LINE NOTE FOR THE SWING LINE LENDER, AND (IV) ALL
OTHER CREDIT DOCUMENTS, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
AGENT.


8.1.2        LEGAL OPINION.  ON THE INITIAL CLOSING DATE, THE LENDERS SHALL HAVE
RECEIVED FROM COUNSEL FOR THE BORROWERS, COUNSEL’S OPINION WITH RESPECT TO THE

45


--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS, WHICH OPINION SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


8.1.3        SUBSIDIARY GUARANTEES.  EACH MATERIAL SUBSIDIARY, OTHER THAN A
BORROWER, SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED TO THE AGENT A
SUBSIDIARY GUARANTEE IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.


8.1.4        DUE DILIGENCE.  THE AGENT SHALL BE REASONABLY SATISFIED WITH THE
RESULTS OF ITS DUE DILIGENCE REVIEW OF THE BORROWERS AND EACH OF THE OBLIGORS,
INCLUDING THREE YEAR FINANCIAL PROJECTIONS AND CORPORATE LEGAL STRUCTURE.


8.1.5        PROPER PROCEEDINGS.  THIS AGREEMENT, EACH OTHER CREDIT DOCUMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL HAVE BEEN AUTHORIZED BY
ALL NECESSARY CORPORATE OR OTHER PROCEEDINGS, AS DETERMINED BY THE AGENT.  ALL
NECESSARY CONSENTS, APPROVALS AND AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY
OR ADMINISTRATIVE AGENCY OR ANY OTHER PERSON OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER CREDIT DOCUMENT SHALL HAVE BEEN OBTAINED AND SHALL BE IN
FULL FORCE AND EFFECT, AS DETERMINED BY THE AGENT.


8.1.6        GENERAL.  ALL LEGAL AND CORPORATE PROCEEDINGS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SATISFACTORY IN FORM
AND SUBSTANCE TO THE AGENT AND THE AGENT SHALL HAVE RECEIVED COPIES OF ALL
DOCUMENTS, INCLUDING CERTIFIED COPIES OF THE CHARTER AND BYLAWS OF EACH OBLIGOR,
RECORDS OF CORPORATE PROCEEDINGS, CERTIFICATES AS TO SIGNATURES AND INCUMBENCY
OF OFFICERS AND OPINIONS OF COUNSEL, WHICH THE AGENT MAY HAVE REASONABLY
REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE
CERTIFIED BY PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES.


8.1.7        PAYMENT OF FEES.  PAYMENT OF THE FEES TO THE AGENT AND THE LENDERS
DUE IN ACCORDANCE WITH SECTION 3.3 AND THE TERMS OF THE FEE LETTER THROUGH THE
INITIAL CLOSING DATE AND EXPENSES INCURRED BY THE AGENT AND THE LENDERS THROUGH
SUCH DATE AND REQUIRED TO BE PAID BY THE BORROWERS UNDER SECTION 12, INCLUDING
ALL LEGAL EXPENSES INCURRED THROUGH THE DATE HEREOF.

8.2           Conditions to Each Extension of Credit.  The obligations of the
Lenders to make any extension of credit pursuant to Section 2 shall be subject
to the satisfaction, on or before the Closing Date for such extension of credit,
of the following conditions:


8.2.1        OFFICER’S CERTIFICATE.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 10 SHALL BE TRUE AND CORRECT ON AND AS OF SUCH CLOSING DATE
WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT AS
TO ANY REPRESENTATION OR WARRANTY WHICH REFERS TO A SPECIFIC EARLIER DATE); NO
DEFAULT SHALL EXIST ON SUCH CLOSING DATE PRIOR TO OR IMMEDIATELY AFTER GIVING
EFFECT TO THE REQUESTED EXTENSION OF CREDIT; NO EVENT OR CIRCUMSTANCE WHICH
COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED SINCE DECEMBER 31, 2005; AND THE PARENT SHALL HAVE FURNISHED TO THE
AGENT, ON THE CLOSING DATE, A CERTIFICATE TO THESE EFFECTS, IN SUBSTANTIALLY THE
FORM OF EXHIBIT 8.2.1 IF A REVOLVING CREDIT LOAN, A SWING LINE LOAN OR A LETTER
OF CREDIT IS REQUESTED, IN EACH CASE SIGNED BY A FINANCIAL OFFICER.

46


--------------------------------------------------------------------------------





8.2.2        LEGALITY, ETC.  THE MAKING OF THE REQUESTED EXTENSION OF CREDIT
SHALL NOT (A) SUBJECT ANY LENDER TO ANY PENALTY OR SPECIAL TAX (OTHER THAN A TAX
FOR WHICH THE BORROWERS ARE REQUIRED TO REIMBURSE THE LENDERS UNDER
SECTION 3.5.2), OR (B) BE PROHIBITED BY ANY LEGAL REQUIREMENT.

9.             Covenants.  The Borrowers covenant that, until all of the Credit
Obligations have been paid in full and until the Lenders’ commitments to extend
credit under this Agreement and any other Credit Document have been irrevocably
terminated, the Borrowers will comply with the following provisions:


9.1           CONDUCT OF BUSINESS, ETC.


9.1.1        TYPES OF BUSINESS.  EACH BORROWER AND ITS SUBSIDIARIES WILL ENGAGE
ONLY IN THE TYPES OF BUSINESS ACTIVITIES IN WHICH THE BORROWERS AND THEIR
SUBSIDIARIES ENGAGE AS OF THE DATE OF THIS AGREEMENT.


9.1.2        STATUTORY COMPLIANCE.  EACH BORROWER WILL, AND WILL CAUSE ITS
SUBSIDIARIES TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL VALID AND APPLICABLE
STATUTES, LAWS, ORDINANCES, ZONING AND BUILDING CODES AND OTHER RULES AND
REGULATIONS OF THE UNITED STATES, OF THE STATES AND TERRITORIES THEREOF AND
THEIR COUNTIES, MUNICIPALITIES AND OTHER SUBDIVISIONS AND OF ANY FOREIGN COUNTRY
OR OTHER JURISDICTIONS APPLICABLE TO SUCH PERSON, UNLESS FAILURE TO COMPLY WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.  EACH BORROWER WILL (A) ENSURE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO ENSURE, THAT NO STOCKHOLDER (OTHER THAN ANY
STOCKHOLDER OF THE PARENT THAT IS, DIRECTLY OR INDIRECTLY, THE “BENEFICIAL
OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT
A PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY
SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), OF LESS THAN 5% OF THE VOTING
POWER OF THE VOTING STOCK OF THE PARENT ON A FULLY-DILUTED BASIS, AFTER GIVING
EFFECT TO THE CONVERSION AND EXERCISE OF ALL OUTSTANDING WARRANTS, OPTIONS AND
OTHER SECURITIES OF THE PARENT (WHETHER OR NOT SUCH SECURITIES ARE THEN
CURRENTLY CONVERTIBLE OR EXERCISABLE)), SHALL BE LISTED ON THE SPECIALLY
DESIGNATED NATIONALS AND BLOCKED PERSON LIST OR OTHER SIMILAR LISTS MAINTAINED
BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), THE DEPARTMENT OF THE TREASURY
OR INCLUDED IN ANY EXECUTIVE ORDERS, (II) NOT USE OR PERMIT THE USE OF THE
PROCEEDS OF THE LOANS OR ANY OTHER FINANCIAL ACCOMMODATION HEREUNDER FROM ANY
LENDER TO VIOLATE ANY OF THE FOREIGN ASSET CONTROL REGULATIONS OF OFAC OR OTHER
APPLICABLE LAW, (III) COMPLY, AND CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, WITH
ALL APPLICABLE BANK SECRECY ACT LAWS AND REGULATIONS, AS AMENDED FROM TIME TO
TIME, AND (IV) OTHERWISE COMPLY WITH THE USA PATRIOT ACT AS REQUIRED BY FEDERAL
LAW AND THE AGENT’S POLICIES AND PRACTICES.

9.2           Insurance.  Each Borrower will maintain with financially sound and
reputable insurers insurance against liability for hazards, risks and liability
to persons and property, including product liability and environmental risk
insurance, to the extent, in amounts and with deductibles at least as favorable
as those generally maintained by businesses of similar size engaged in similar
activities; provided, however, that it may effect workers’ compensation
insurance or similar insurance with respect to operations in any particular
state or other jurisdiction through an insurance fund operated by such state or
jurisdiction or by meeting the self-insurance requirements of such state or
jurisdiction, and will cause each Subsidiary to

47


--------------------------------------------------------------------------------




maintain such insurance unless the Subsidiary’s failure to maintain the
insurance would not have a Material Adverse Effect.

9.3           Financial Statements and Other Reporting.


9.3.1        DATE OF ANNUAL FINANCIAL STATEMENTS.  THE ANNUAL CONSOLIDATED
FINANCIAL STATEMENTS OF THE PARENT WILL BE DATED AS OF DECEMBER 31 IN EACH YEAR.


9.3.2        ANNUAL FINANCIAL STATEMENTS.  THE PARENT WILL FURNISH TO THE
LENDERS AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN 105 DAYS AFTER THE END OF
EACH FISCAL YEAR, THE CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOW OF THE PARENT AS AT THE END OF SUCH FISCAL YEAR
(IN REASONABLE DETAIL), SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE PREVIOUS FISCAL YEAR (PROVIDED THAT SO LONG AS THE PARENT IS A
REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, IT MAY
SATISFY THIS REQUIREMENT BY FURNISHING TO THE LENDERS COPIES OF ITS ANNUAL
REPORT ON FORM 10-K OR SUCCESSOR FORM AND ALL EXHIBITS THERETO), ACCOMPANIED BY:

(A)           REPORTS OF KPMG LLP (OR, IF THEY CEASE TO BE AUDITORS OF THE
PARENT AND ITS SUBSIDIARIES, OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING REASONABLY SATISFACTORY TO THE REQUIRED LENDERS)
(THE “AUDITORS”) STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL POSITION AND
RESULTS OF OPERATIONS OF THE PARENT AS AT THE END OF AND FOR SUCH FISCAL YEAR,
AND WITHOUT AN EXPLANATORY PARAGRAPH FOR A GOING CONCERN UNCERTAINTY, TOGETHER
WITH (I) A CERTIFICATE OF THE AUDITORS TO THE LENDERS STATING THAT IN THE COURSE
OF THE REGULAR AUDIT OF THE BUSINESS OF THE PARENT AND ITS SUBSIDIARIES, WHICH
AUDIT WAS CONDUCTED BY SUCH AUDITORS IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS, SUCH AUDITORS OBTAINED NO KNOWLEDGE THAT A DEFAULT HAS
OCCURRED AND IS CONTINUING, OR IF, IN THE OPINION OF SUCH AUDITORS, A DEFAULT
HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF, AND (II) A
SCHEDULE IN FORM SATISFACTORY TO THE AGENT OF THE COMPUTATIONS USED BY SUCH
AUDITORS IN DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 9.4, 9.5, AND 9.6.

(B)           A CERTIFICATE OF THE PARENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT 9.3.2, SIGNED BY A FINANCIAL OFFICER TO THE EFFECT THAT THE FINANCIAL
OFFICER HAS CAUSED THIS AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE OF ANY
DEFAULT, OR IF SUCH FINANCIAL OFFICER HAS SUCH KNOWLEDGE, SPECIFYING SUCH
DEFAULT AND THE NATURE THEREOF, AND WHAT ACTION THE BORROWERS HAVE TAKEN, ARE
TAKING OR PROPOSE TO TAKE WITH RESPECT THERETO, TOGETHER WITH A SCHEDULE, IN
FORM SATISFACTORY TO THE AGENT, OF THE COMPUTATIONS USED BY THE PARENT IN
DETERMINING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 9.4, 9.5, AND
9.6.


9.3.3        QUARTERLY FINANCIAL STATEMENTS.  THE PARENT WILL FURNISH TO THE
LENDERS AS SOON AS AVAILABLE AND, IN ANY EVENT, WITHIN 55 DAYS AFTER THE END OF
EACH OF THE FIRST THREE FISCAL QUARTERS OF THE PARENT, THE INTERNALLY PREPARED
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH
FLOW OF THE PARENT AS OF THE END OF SUCH

48


--------------------------------------------------------------------------------





FISCAL QUARTER, ALL IN COMPARATIVE FORM (PROVIDED THAT SO LONG AS THE PARENT IS
A REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, IT
MAY SATISFY THIS REQUIREMENT BY FURNISHING TO THE LENDERS COPIES OF ITS
QUARTERLY REPORTS ON FORM 10-Q OR SUCCESSOR FORM AND ALL EXHIBITS THERETO),
ACCOMPANIED BY A CERTIFICATE OF THE PARENT SIGNED BY A FINANCIAL OFFICER STATING
THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
(SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) APPLIED ON A BASIS CONSISTENT WITH THE
PARENT’S MOST RECENT AUDITED FINANCIAL STATEMENTS AND FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE PARENT AS AT
THE END OF SUCH QUARTER AND THAT SUCH FINANCIAL OFFICER HAS CAUSED THIS
AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE OF ANY DEFAULT, OR IF SUCH
FINANCIAL OFFICER HAS SUCH KNOWLEDGE, SPECIFYING SUCH DEFAULT AND THE NATURE
THEREOF AND WHAT ACTION THE BORROWERS HAVE TAKEN, ARE TAKING OR PROPOSE TO TAKE
WITH RESPECT THERETO, TOGETHER WITH A SCHEDULE IN FORM SATISFACTORY TO THE
AGENT, OF THE COMPUTATIONS BY THE PARENT IN DETERMINING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 9.4, 9.5 AND 9.6.


9.3.4        PROJECTIONS.  THE PARENT WILL FURNISH TO THE LENDERS AS SOON AS
AVAILABLE AND, IN ANY EVENT WITHIN 105 DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE PARENT, PROJECTIONS OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE PARENT FOR
THE NEXT FISCAL YEAR, IN A FORM AND IN SUFFICIENT DETAIL ACCEPTABLE TO THE
AGENT.


9.3.5        NOTICE OF LITIGATION, DEFAULTS, ETC.  THE BORROWERS WILL PROMPTLY
FURNISH TO THE LENDERS NOTICE OF ANY LITIGATION OR ANY ADMINISTRATIVE OR
ARBITRATION PROCEEDING (A) WHICH CREATES A MATERIAL RISK OF RESULTING, AFTER
GIVING EFFECT TO ANY APPLICABLE INSURANCE, IN THE PAYMENT BY ANY OBLIGOR OF MORE
THAN $10,000,000, OR (B) WHICH HAS, OR CREATES A MATERIAL RISK OF HAVING, A
MATERIAL ADVERSE EFFECT.  PROMPTLY UPON ACQUIRING KNOWLEDGE THEREOF, THE
BORROWERS WILL NOTIFY THE LENDERS OF THE EXISTENCE OF ANY DEFAULT OR EVENT WHICH
CREATES A MATERIAL RISK OF A MATERIAL ADVERSE EFFECT, SPECIFYING THE NATURE
THEREOF AND WHAT ACTION THE BORROWERS HAVE TAKEN, ARE TAKING OR PROPOSE TO TAKE
WITH RESPECT THERETO.


9.3.6        AMENDMENTS.  THE BORROWERS SHALL PROVIDE TO THE AGENT AN ELECTRONIC
COPY OF EACH AMENDMENT TO ANY OF THE $53,000,000 LEASE DOCUMENTS, THE
$23,000,000 LEASE DOCUMENTS OR THE 2005 LEASE DOCUMENTS PROMPTLY AFTER EXECUTION
THEREOF.

9.3.7        Foreign Indebtedness.  Within five (5) days after the execution of
any documents evidencing Foreign Indebtedness, the Parent will deliver a
complete, fully executed copy of such documents to the Agent.


9.3.8        OTHER INFORMATION.  THE PARENT WILL MAINTAIN ACCURATE BOOKS,
ACCOUNTS AND RECORDS OF THE FINANCIAL AFFAIRS OF THE PARENT AND ITS SUBSIDIARIES
SUFFICIENT TO PERMIT THE PREPARATION OF FINANCIAL STATEMENTS THEREFROM IN
ACCORDANCE WITH GAAP AND WILL PREPARE ALL FINANCIAL STATEMENTS REQUIRED
HEREUNDER IN ACCORDANCE WITH GAAP AND IN COMPLIANCE WITH THE REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION THEREOF.  THE PARENT WILL PROVIDE
COPIES TO THE AGENT, PROMPTLY AFTER THE SENDING, MAKING AVAILABLE OR FILING OF
ALL REPORTS AND FINANCIAL STATEMENTS WHICH THE PARENT SENDS OR MAKES AVAILABLE
TO ITS STOCKHOLDERS, AND ALL REGISTRATION STATEMENTS AND AMENDMENTS THERETO, AND
ALL REPORTS ON FORM 8-K OR ANY SIMILAR FORM HEREAFTER IN USE WHICH THE PARENT
FILES WITH THE SECURITIES AND EXCHANGE COMMISSION.  FROM TIME TO TIME AT
REASONABLE INTERVALS UPON

49


--------------------------------------------------------------------------------





THE REQUEST OF ANY AUTHORIZED OFFICER OF ANY LENDER, EACH BORROWER AND ITS
SUBSIDIARIES WILL FURNISH TO THE AGENT SUCH OTHER INFORMATION REGARDING THE
BUSINESS, ASSETS, FINANCIAL CONDITION, INCOME OR PROSPECTS OF THE BORROWERS AND
THEIR SUBSIDIARIES AS SUCH OFFICER MAY REASONABLY REQUEST, INCLUDING COPIES OF
ALL TAX RETURNS, LICENSES, AGREEMENTS, LEASES AND INSTRUMENTS TO WHICH ANY
BORROWER OR ITS SUBSIDIARIES IS A PARTY.  THE LENDERS’ AUTHORIZED OFFICERS AND
REPRESENTATIVES WILL HAVE THE RIGHT DURING NORMAL BUSINESS HOURS UPON REASONABLE
NOTICE AND AT REASONABLE INTERVALS TO VISIT THE PRINCIPAL EXECUTIVE OFFICE OF
ANY BORROWER OR ITS SUBSIDIARIES, TO DISCUSS THE AFFAIRS, FINANCES, AND ACCOUNTS
OF EACH BORROWER AND ITS SUBSIDIARIES WITH THE RESPECTIVE OFFICERS AND
INDEPENDENT PUBLIC ACCOUNTANTS OF EACH BORROWER AND ITS SUBSIDIARIES (AND BY
THIS PROVISION EACH BORROWER AND ITS SUBSIDIARIES AUTHORIZE SAID ACCOUNTANTS TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SUCH BORROWER AND ITS
SUBSIDIARIES), EXAMINE THE BOOKS AND RECORDS OF EACH BORROWER AND ITS
SUBSIDIARIES, TO MAKE COPIES AND NOTES THEREFROM FOR THE PURPOSE OF ASCERTAINING
COMPLIANCE WITH OR OBTAINING ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, PROVIDED THAT IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
SUCH VISIT AND INSPECTION SHALL BE AT THE EXPENSE OF THE BORROWERS.

9.4           Consolidated Net Worth.  Consolidated Net Worth will at all times
exceed the sum of (a) 85% of Consolidated Net Worth as of June 30, 2006, (b) 50%
of Consolidated Net Income for each subsequent fiscal quarter commencing with
the fiscal quarter ending June 30, 2006, excluding any fiscal quarters in which
Consolidated Net Income is negative, and (c) an amount equal to 100% of the Net
Issuance Proceeds received in connection with the issuance or sale by any
Borrower or Guarantor of equity securities (other than those equity securities
issued (i) pursuant to a bonus or incentive program, (ii) to another Borrower or
Subsidiary, (iii) to an employee, director or consultant of a Borrower,
Subsidiary or an Affiliate or (iv) to any benefit plans established for an
employee, director or consultant of a Borrower, Subsidiary or an Affiliate).

9.5           Fixed Charge Coverage Ratio.  The Parent will maintain as of the
last day of each fiscal quarter a ratio of Adjusted EBITDAR divided by the sum
of Interest Expense plus Lease Expense plus Current Portion of Long Term Debt
for the four consecutive fiscal quarters ended as of such day of not less than
1.75 to 1.00.

9.6           Leverage Ratio.  The Parent will maintain as of the last day of
each fiscal quarter a ratio of Total Funded Debt divided by Adjusted EBITDA for
the four consecutive fiscal quarters ended as of such day of not more than 3.00
to 1.00.

9.7           Indebtedness.  Neither any Borrower nor any Subsidiary will
create, incur, assume or otherwise become or remain liable with respect to any
Indebtedness (or become contractually committed to do so), except the following:


9.7.1        INDEBTEDNESS IN RESPECT OF THE CREDIT OBLIGATIONS;


9.7.2        INDEBTEDNESS OUTSTANDING AND LINES OF CREDIT AVAILABLE ON THE DATE
HEREOF AND DESCRIBED IN EXHIBIT 9.7, AND ALL RENEWALS AND EXTENSIONS THEREOF NOT
IN EXCESS OF THE AMOUNT THEREOF OUTSTANDING AS SET FORTH ON SUCH EXHIBIT,
TOGETHER WITH ALL PREPAYMENT FEES, PENALTIES AND EXPENSES IN RESPECT OF SUCH
INDEBTEDNESS, IMMEDIATELY PRIOR TO SUCH RENEWAL OR EXTENSION;

50


--------------------------------------------------------------------------------



9.7.3        KEY EMPLOYEE NOTES;


9.7.4        CONTINGENT OBLIGATIONS WITH RESPECT TO (A) PERFORMANCE GUARANTEES
AND SURETY BONDS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OF A TYPE AND
AMOUNT CONSISTENT WITH PAST PRACTICES OF THE BORROWERS AND THEIR SUBSIDIARIES
AND (B) THE SALE OF ACCOUNTS RECEIVABLE AS PERMITTED UNDER SECTION 9.16.5;


9.7.5        INTERCOMPANY LOANS MADE BY AND BETWEEN THE PARENT AND ITS
SUBSIDIARIES AND BY AND BETWEEN SUBSIDIARIES IN CONNECTION WITH THE INTERNAL
CASH MANAGEMENT SYSTEM MAINTAINED BY THE PARENT AND ITS SUBSIDIARIES
SUBSTANTIALLY AS IN EFFECT ON THE DATE OF THIS AGREEMENT, OR GUARANTEES BY THE
PARENT OF INDEBTEDNESS OF SUBSIDIARIES TO THE EXTENT NECESSARY TO SUPPORT THE
NORMAL OPERATING ACTIVITIES OF SUCH SUBSIDIARIES;


9.7.6        INDEBTEDNESS OF THE PARENT RESULTING FROM THE PRIVATE PLACEMENT OF
LONG-TERM SENIOR UNSECURED NOTES; PROVIDED, HOWEVER, THE PARENT WILL BE REQUIRED
TO PROVIDE EVIDENCE SATISFACTORY TO THE REQUIRED LENDERS THAT ON A PRO FORMA
BASIS AFTER THE ISSUANCE OF THE SENIOR UNSECURED NOTES, NO DEFAULT WILL EXIST
AND THAT THE BORROWERS WOULD REMAIN IN COMPLIANCE WITH THE COVENANTS SET FORTH
IN SECTION 9.4, 9.5 AND 9.6 UPON THE OCCURRENCE OF AN ADDITIONAL $1.00 OF
INDEBTEDNESS;


9.7.7        INDEBTEDNESS IN RESPECT OF ACCOUNTS PAYABLE AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH IN THE AGGREGATE WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT;


9.7.8        INDEBTEDNESS ARISING FROM JUDGMENTS THAT DO NOT CAUSE AN EVENT OF
DEFAULT;


9.7.9        INDEBTEDNESS OF ANY SUBSIDIARY WHICH BECOMES A SIGNIFICANT
SUBSIDIARY AFTER THE DATE OF THIS AGREEMENT TO THE EXTENT THAT SUCH INDEBTEDNESS
IS OUTSTANDING OR IS AVAILABLE UNDER A LINE OF CREDIT AS OF THE DATE SUCH
SUBSIDIARY BECOMES A SIGNIFICANT SUBSIDIARY, AND ALL RENEWALS AND EXTENSIONS
THEREOF NOT IN EXCESS OF THE AMOUNT THEREOF OUTSTANDING, TOGETHER WITH ALL
PREPAYMENT FEES, PENALTIES AND EXPENSES IN RESPECT OF SUCH INDEBTEDNESS,
IMMEDIATELY PRIOR TO SUCH RENEWAL OR EXTENSION;


9.7.10      INDEBTEDNESS ASSUMED IN CONNECTION WITH PERMITTED ACQUISITIONS TO
THE EXTENT PERMITTED IN THE DEFINITION OF PERMITTED ACQUISITIONS;


9.7.11      INDEBTEDNESS OF THE BORROWERS IN RESPECT OF THE $53,000,000 LEASE
TRANSACTION, THE $23,000,000 LEASE TRANSACTION AND THE 2005 LEASE TRANSACTION;


9.7.12      EARNOUTS INCURRED IN CONNECTION WITH PERMITTED ACQUISITIONS;


9.7.13      INDEBTEDNESS AND ALL COMMITMENTS TO INCUR INDEBTEDNESS INCURRED BY
FOREIGN BORROWERS OR FOREIGN SUBSIDIARIES IN CURRENCIES OTHER THAN UNITED STATES
DOLLARS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE U.S. DOLLAR EQUIVALENT OF
$50,000,000 AT ANY ONE TIME, INCLUDING GUARANTEES OF FOREIGN INDEBTEDNESS BY A
BORROWER OR SUBSIDIARY (“FOREIGN INDEBTEDNESS”), SO LONG AS (A) NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL OCCUR AS A RESULT OF OR
IMMEDIATELY FOLLOWING THE INCURRENCE OF SUCH

51


--------------------------------------------------------------------------------





FOREIGN INDEBTEDNESS, (B) SUCH FOREIGN INDEBTEDNESS IS PARI PASSU OR JUNIOR IN
RIGHT OF PAYMENT TO THE INDEBTEDNESS IN RESPECT OF THE CREDIT OBLIGATIONS AND
THE FINANCIAL COVENANTS RELATED TO SUCH FOREIGN INDEBTEDNESS ARE NO MORE
RESTRICTIVE THAN THOSE SET FORTH IN SECTIONS 9.4 THROUGH 9.6 AND (C) PRIOR TO
THE CLOSING OF ANY TRANSACTION WITH RESPECT TO SUCH FOREIGN INDEBTEDNESS, THE
PARENT HAS DELIVERED TO THE AGENT DRAFTS OF THE DOCUMENTS RELATED TO SUCH
TRANSACTION SUBSTANTIALLY SIMILAR TO THE FINAL DOCUMENTS EVIDENCING SUCH FOREIGN
INDEBTEDNESS; AND


9.7.14      OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF
$25,000,000.

9.8           Liens.  Neither any Borrower nor any Significant Subsidiary will
create, incur or enter into, or suffer to be created or incurred or to exist,
any Lien that secures Indebtedness or taxes (or become contractually committed
to do so), except the following:


9.8.1        LIENS THAT SECURE THE CREDIT OBLIGATIONS;


9.8.2        LIENS TO SECURE TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES,
TO THE EXTENT THAT PAYMENT THEREOF WILL NOT AT THE TIME BE REQUIRED OR WILL BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS WITH APPROPRIATE RESERVES
BEING TAKEN THEREAFTER;


9.8.3        LIENS SECURING INDEBTEDNESS PERMITTED BY SECTIONS 9.7.2, 9.7.9,
9.7.11 AND 9.7.13; PROVIDED THAT INDEBTEDNESS PERMITTED BY SECTION 9.7.13 MAY BE
SECURED ONLY BY LIENS ON ASSETS LOCATED OUTSIDE OF THE UNITED STATES AND OWNED
BY THE FOREIGN BORROWER OR FOREIGN SUBSIDIARY INCURRING SUCH INDEBTEDNESS;


9.8.4        LIENS IN EFFECT ON THE DATE HEREOF AND DESCRIBED IN THE PARENT’S
CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDING JUNE 30, 2006, PROVIDED
THAT NO SUCH LIEN SHALL EXTEND TO ANY PROPERTY OTHER THAN: (A) PROPERTY SUBJECT
TO SUCH LIEN ON THE DATE OF THIS AGREEMENT; (B) AFTER-ACQUIRED PROPERTY TO THE
EXTENT SUCH LIEN INCLUDES A GRANT OF A SECURITY INTEREST IN SUCH AFTER-ACQUIRED
PROPERTY; AND (C) PRODUCTS, PROCEEDS, RENTS AND PROFITS OF SUCH PROPERTY TO THE
EXTENT SUCH LIEN INCLUDES A GRANT OF A SECURITY INTEREST IN SUCH PRODUCTS,
PROCEEDS RENTS AND PROFITS;


9.8.5        LIENS IN RESPECT OF PROPERTY IMPOSED BY LAW ARISING IN THE ORDINARY
COURSE OF BUSINESS SUCH AS MATERIALMEN’S, MECHANICS, WAREHOUSEMEN’S, CARRIER,
LANDLORD’S AND OTHER NONCONSENSUAL STATUTORY LIENS WHICH ARE NOT YET DUE AND
PAYABLE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
FOR WHICH ADEQUATE RESERVES DETERMINED IN ACCORDANCE WITH GAAP HAVE BEEN
ESTABLISHED (AND AS TO WHICH PROPERTY SUBJECT TO ANY SUCH LIEN IS NOT YET
SUBJECT TO FORECLOSURE, SALE OR LOSS ON ACCOUNT THEREOF);


9.8.6        PLEDGES OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS TO
SECURE PAYMENT OF WORKERS COMPENSATION INSURANCE, UNEMPLOYMENT INSURANCE,
PENSION OR SOCIAL SECURITY PROGRAMS;


9.8.7        EASEMENTS, RIGHTS OF WAY, RESTRICTIONS (INCLUDING ZONING
RESTRICTIONS, MATTERS OF PLAT, MINOR DEFECTS OR IRREGULARITIES IN TITLE) AND
OTHER SIMILAR CHARGES OR

52


--------------------------------------------------------------------------------





ENCUMBRANCES NOT, IN ANY MATERIAL RESPECT, IMPAIRING THE USE OF THE ENCUMBERED
PROPERTY FOR ITS INTENDED PURPOSES;


9.8.8        JUDGMENT LIENS THAT WOULD NOT CONSTITUTE AN EVENT OF DEFAULT;


9.8.9        LIENS ARISING BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISIONS
RELATING TO BANKER’S LIENS, RIGHTS OF SETOFF OR SIMILAR RIGHTS AS TO DEPOSIT
ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION;


9.8.10      PURCHASE MONEY LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION
9.7.14 AND RELATING TO THE ACQUISITION OF MACHINERY AND EQUIPMENT BY A BORROWER
OR A SIGNIFICANT SUBSIDIARY NOT EXCEEDING THE LESSER OF COST OR FAIR MARKET
VALUE THEREOF AND LIENS RELATED TO LEASED EQUIPMENT, IN EACH CASE SO LONG AS NO
DEFAULT IS THEN IN EXISTENCE AND NONE WOULD EXIST IMMEDIATELY AFTER SUCH
ACQUISITION OR LEASE; AND


9.8.11      LIENS ASSUMED IN CONNECTION WITH PERMITTED ACQUISITIONS TO THE
EXTENT PERMITTED UNDER THE DEFINITION OF PERMITTED ACQUISITIONS.

9.9           Transactions with Affiliates.  No Borrower shall enter into, or
permit any Subsidiary to enter into, any transaction directly or indirectly with
or for any Affiliate of a Borrower (other than another Borrower or any
Subsidiary) except (a) on a basis no more favorable to such Affiliate than would
be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of Borrower or (b) any transaction involving assets that are not
material to the business and operations of the Borrowers or the Subsidiaries
involved in such transaction.

9.10         Environmental Laws.


9.10.1      COMPLIANCE WITH LAW AND PERMITS.  EACH BORROWER WILL, AND WILL CAUSE
ITS SUBSIDIARIES TO, USE AND OPERATE ALL OF ITS FACILITIES AND PROPERTIES IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, KEEP ALL NECESSARY PERMITS, APPROVALS,
CERTIFICATES, LICENSES AND OTHER AUTHORIZATIONS REQUIRED BY ENVIRONMENTAL LAWS
IN EFFECT AND REMAIN IN COMPLIANCE THEREWITH, AND HANDLE ALL HAZARDOUS MATERIALS
IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, UNLESS FAILURE TO DO SO
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


9.10.2      NOTICE OF CLAIMS, ETC.  EACH BORROWER WILL IMMEDIATELY NOTIFY THE
AGENT, AND PROVIDE COPIES UPON RECEIPT, OF ALL WRITTEN MATERIAL CLAIMS,
COMPLAINTS, NOTICES OR INQUIRIES FROM ANY PERSON RELATING TO THE USE OR
CONDITION OF THE FACILITIES AND PROPERTIES OF ANY BORROWER OR SUBSIDIARY OR
COMPLIANCE WITH ENVIRONMENTAL LAWS, FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO
KEEP ALL NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSES AND OTHER
AUTHORIZATIONS REQUIRED BY ENVIRONMENTAL LAWS IN EFFECT AND REMAIN IN COMPLIANCE
THEREWITH, OR FAILURE TO HANDLE ALL HAZARDOUS MATERIALS IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS.  THE BORROWERS WILL PROMPTLY CURE AND HAVE
DISMISSED WITH PREJUDICE TO THE SATISFACTION OF THE AGENT ANY ACTIONS AND
PROCEEDINGS RELATING TO COMPLIANCE WITH ENVIRONMENTAL LAWS BY ANY BORROWER, AND
THE BORROWERS WILL CAUSE EACH SUBSIDIARY TO CURE AND HAVE DISMISSED WITH
PREJUDICE TO THE SATISFACTION OF THE AGENT ANY ACTIONS AND PROCEEDINGS RELATING
TO COMPLIANCE WITH ENVIRONMENTAL LAWS BY ANY SUCH SUBSIDIARY, UNLESS, IN EACH
CASE, THE BORROWER’S OR THE SUBSIDIARY’S FAILURE TO CURE

53


--------------------------------------------------------------------------------





AND HAVE DISMISSED SUCH ACTIONS AND PROCEEDINGS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

9.11         Payment of Taxes, Etc.  Each Borrower will, and will cause each of
its Subsidiaries to (unless a failure by the Borrower or the Subsidiary would
not have a Material Adverse Effect), to file all tax returns required to be
filed in any jurisdiction and pay and discharge, before the same becomes
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that unless and
until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors or any property subject to any such Lien
becomes subject to foreclosure, sale or loss on account thereof, no payment will
be required if such tax, assessment, charge, levy or claim is being contested in
good faith and by proper proceedings for which adequate reserves determined in
accordance with GAAP have been established.

9.12         Preservation of Existence, Etc.  Each Borrower will preserve and
maintain, and will cause each of its Subsidiaries to (unless a failure by the
Borrower or the Subsidiary would not have a Material Adverse Effect) preserve
and maintain, its existence, legal structure, state of incorporation, legal
name, rights (charter and statutory), permits, licenses, approvals, privileges
and franchises; provided, however, that (A) a Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 9.15, and (B) a
Borrower and any of its Subsidiaries may change its legal name so long as the
Agent is given prompt notice of such change, and such change will not otherwise
have any Material Adverse Effect.

9.13         Compliance with Terms of Leaseholds.  Each Borrower will, and will
cause each of its Subsidiaries to, make all payments and otherwise perform all
obligations in respect of all leases of real property to which it is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or canceled,
unless the failure to do so would not have a Material Adverse Effect.

9.14         Material Subsidiaries.  Within 30 days after the formation of any
Material Subsidiary or the date on which any Subsidiary otherwise first becomes
a Material Subsidiary, the Borrowers will cause such Subsidiary to execute and
deliver to the Agent a Subsidiary Guarantee (and if any Subsidiary that has been
a Material Subsidiary is no longer a Material Subsidiary for a period of 12
consecutive months and if no Event of Default has occurred and is continuing,
the Subsidiary Guarantee of such former Material Subsidiary will be terminated).

9.15         Mergers, Etc.  No Borrower will merge into or consolidate with any
Person or permit any Person to merge into it, or consolidate, reorganize or
recapitalize, or permit any Significant Subsidiaries to do so, except in
connection with Permitted Acquisitions permitted under Section 9.17.6, in
connection with mergers among the Borrowers and their Subsidiaries provided that
a Borrower is the surviving entity or such surviving entity becomes a Borrower,
and in connection with mergers among Subsidiaries of the Borrowers.

9.16         Sales, Etc. of Assets.  No Borrower will sell, lease, allow a
securitization of, transfer or otherwise dispose of, or permit any Material
Subsidiary to sell, lease, allow a securitization of, transfer or otherwise
dispose of, any of its assets (including, without limitation,

54


--------------------------------------------------------------------------------




any capital stock of any Subsidiary of a Borrower), or grant any option or other
right to purchase, lease or otherwise acquire any assets, except:


9.16.1      SALES OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS OR SALES
OF CONTRACTS IN THE ORDINARY COURSE OF BUSINESS PROVIDED THAT GROSS REVENUES
FROM THOSE CONTRACTS SOLD DURING ANY FISCAL YEAR ARE NOT GREATER THAN 5% OF THE
AGGREGATE REVENUES OF THE PARENT AND ITS SUBSIDIARIES FOR THE PRECEDING TWELVE
MONTH PERIOD CALCULATED ON A CONSOLIDATED BASIS, DETERMINED IN ACCORDANCE WITH
GAAP;


9.16.2      THE SALE OR OTHER DISPOSITION OF OBSOLETE, WORN OUT OR MATERIALLY
DAMAGED OR DEFECTIVE PROPERTY OR EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS;


9.16.3      SALE/LEASEBACKS OF PROPERTY (WHETHER REAL OR PERSONAL OR MIXED) WITH
AN AGGREGATE FAIR MARKET VALUE OF UP TO $10,000,000;


9.16.4      THE $53,000,000 LEASE TRANSACTION, THE $23,000,000 LEASE TRANSACTION
AND THE 2005 LEASE TRANSACTION; AND


9.16.5      THE SALE OF ACCOUNTS RECEIVABLE OWED BY THE UNITED STATES OF AMERICA
OR ANY STATE, LOCAL OR MUNICIPAL GOVERNMENT, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALITY THEREOF, TO A BORROWER OR A SUBSIDIARY WHICH ARE GENERATED BY OR
RELATED TO SERVICES PROJECTS FOR GOVERNMENTAL DEPARTMENTS, AGENCIES OR
INSTRUMENTALITIES, SO LONG AS (A)(I) SUCH BORROWER OR SUBSIDIARY DOES NOT INCUR
ANY CONTINGENT OBLIGATIONS RELATED TO SUCH SALE OR (II) IF SUCH BORROWER OR
SUBSIDIARY DOES INCUR CONTINGENT OBLIGATIONS RELATED TO SUCH SALE, SUCH
CONTINGENT OBLIGATIONS DO NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY ONE
TIME FOR ALL BORROWERS AND SUBSIDIARIES AND (B) THE TERMS AND CONDITIONS OF SUCH
SALE ARE REASONABLY ACCEPTABLE TO THE AGENT.

9.17         Investments.  The Borrowers will not make or hold, or permit any
Subsidiary to make or hold, any Investment in any Person other than:


9.17.1      INVESTMENTS IN ANOTHER OBLIGOR;


9.17.2      CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS PURSUANT TO THE
PARENT’S USUAL AND CUSTOMARY CASH MANAGEMENT POLICIES AND PROCEDURES;


9.17.3      INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
EXHIBIT 9.17;


9.17.4      INVESTMENTS PERMITTED BY SECTION 9.7;


9.17.5      INVESTMENTS IN THE NATURE OF JOINT VENTURES OR SUBSIDIARIES IN THE
ORDINARY COURSE OF THEIR BUSINESS AND IN A MANNER CONSISTENT WITH THEIR PAST
PRACTICES; AND


9.17.6      PERMITTED ACQUISITIONS.

9.18         Distributions, Etc.  No Borrower will purchase, redeem, retire,
defease or otherwise acquire for value any of its ownership interests or any
warrants, rights or options to acquire such ownership interests, now or
hereafter outstanding, return any capital to its stockholders, partners or
members, as such, declare or make any Distribution (including, without

55


--------------------------------------------------------------------------------




limitation, any Distribution of cash or other assets, certificated or
uncertificated ownership interests, warrants, rights, options, obligations or
securities), or permit any of its Subsidiaries to make any Distributions or to
purchase, redeem, retire, defease or otherwise acquire for value any ownership
interests of a Borrower or any other Subsidiary of a Borrower or any warrants,
rights or options to acquire such ownership interests; provided, however, that
(i) any Borrower or Subsidiary may make a Distribution to another Borrower or
Subsidiary; (ii) any Subsidiary may make a Distribution to its stockholders,
members, partners and other equity holders on a pro rata basis; (iii) the Parent
may repurchase its common stock in accordance with the stock repurchase
provisions set forth in the Parent’s Bylaws as those Bylaws are in effect as of
the date of this Agreement; and (iv) the Parent may repurchase its common stock
on the internal market to balance the supply and demand for common stock between
buyers and sellers.

9.19         Limits on Capital Expenditures.  The Borrowers will not make, or
permit any of their Subsidiaries to make, any Capital Expenditures that would
cause the aggregate of all such Capital Expenditures made by the Borrowers and
their Subsidiaries in any fiscal year to exceed one percent (1.00%) of the
Borrowers’ Consolidated annual revenues for the prior fiscal year, as determined
in accordance with GAAP.

9.20         Charter and Bylaws Amendments; Resolutions.  No Borrower will
amend, or permit any of its Subsidiaries to amend, its Charter or Bylaws in any
way that would have a Material Adverse Effect.  Each Borrower will give the
Agent written notice of any rescission or modification of its resolutions
delivered to the Agent pursuant to Section 8.1.6.

9.21         Prepayments, Etc. of Indebtedness.  No Borrower will, or permit any
Subsidiary to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner any Indebtedness (including the
$23,000,000 Lease Obligations, the $53,000,000 Lease Obligations and the 2005
Lease Obligations), (a) if such prepayment would, on a pro-forma basis, cause a
Default or Event of Default hereunder; and (b) if such prepayment exceeds
$3,000,000, without first providing the Agent with a written certification from
a Financial Officer describing the amount and date of such proposed prepayment
and stating that such prepayment will not, on a pro forma basis, cause a Default
or Event of Default hereunder; provided, however, that the provisions of this
Section 9.21 will not apply to (i) the prepayment of the Loans in accordance
with the terms of this Agreement, or (ii) the prepayment of obligations under
the Borrowers’ internal cash management system substantially similar to the
system in effect on the date of this Agreement.

9.22         Preservation of Rights and Properties.  Each Borrower will, and
will cause each of its Subsidiaries to (unless a failure by such Subsidiary
would not have a Material Adverse Effect), maintain and preserve the existence
of the Borrowers and their Subsidiaries and all material public rights,
privileges and franchises now enjoyed, and conduct its business in an orderly,
efficient and customary manner.

9.23         Payment of Obligations.  Each Borrower will, and will cause its
Subsidiaries to (unless a failure by a Borrower or a Subsidiary would not have a
Material Adverse Effect), pay all material obligations at maturity, except such
as may be contested in good faith or as to which a bona fide dispute may exist.

56


--------------------------------------------------------------------------------




9.24         Maintenance of Properties.  Each Borrower will, and will cause its
Subsidiaries to, maintain its properties in good repair, working order and
condition and from time to time make repairs, renewals, replacements, additions
and improvements thereto, except to the extent failure to maintain such
properties would not have a Material Adverse Effect.  Each Borrower will, and
will cause its Subsidiaries to (unless a failure by a Borrower or a Subsidiary
would not have a Material Adverse Effect), comply at all times in all material
respects with the provisions of all material licenses, leases and other material
agreements to which it is a party so as to prevent any loss or forfeiture
thereof or thereunder unless compliance therewith is being at the time contested
in good faith by appropriate proceedings.

9.25         ERISA.  As soon as possible and in any event within 30 days after
any Borrower knows or has reason to know that any ERISA Event with respect to
any Plan has occurred, the Borrowers will deliver to the Agent a statement of
the Parent’s Financial Officer setting forth details as to such ERISA Event and
the action which it proposes to take with respect thereto, together with a copy
of the notice of such ERISA Event to the PBGC.  As soon as possible and in any
event within 30 days after receipt thereof by any Borrower or, to the extent a
Borrower has knowledge thereof, by any ERISA Group Person, the Borrowers will
deliver to the Agent copies of each notice from the PBGC stating its intention
to terminate any Plan or to have a trustee appointed to administer a Plan.  As
soon as possible and in any event within 30 days after receipt thereof by any
Borrower or, to the extent a Borrower has knowledge thereof, by any ERISA Group
Person from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of withdrawal liability by any such Multiemployer
Plan, (ii) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan, or (iii) the amount of liability
incurred, or that may be incurred, by such Borrower or ERISA Group Person in
connection with any event described in clause (i) or (ii).

9.26         Ownership of the Borrowers.  The Parent, or a direct Material
Subsidiary of the Parent, will at all times own at least 80% of the outstanding
equity of each Borrower (other than the Parent).

9.27         Pari Passu.  The Credit Obligations of the Borrowers under the
Credit Documents shall at all times rank at least pari passu with all other
Indebtedness of the Borrowers, except to the extent permitted by Section 9.8 and
as set forth in Section 9.28.

9.28         Lease Transactions.  The Indebtedness in respect of the $53,000,000
Lease Documents, the $23,000,000 Lease Documents and the 2005 Lease Documents
are and shall at all times be pari passu or junior in right of payment to the
Indebtedness in respect of the Credit Obligations (except with respect to Liens
permitted by Section 9.8).  Except as set forth on the date hereof, the
financial covenants related to the $53,000,000 Lease Documents, the $23,000,000
Lease Documents and the 2005 Lease Documents are and shall at all times be no
more restrictive than those set forth in Sections 9.4 through 9.6.

9.29         Interest Rate Swap Agreements.  The Borrowers may enter into any
interest rate swap agreement or other interest rate or currency protection or
hedging arrangement.

10.           Representations and Warranties.  In order to induce the Lenders to
extend credit to the Borrowers hereunder, each Borrower jointly and severally
represents and warrants as follows:

57


--------------------------------------------------------------------------------




10.1         Organization and Business.


10.1.1      LEGAL STATUS.  EACH BORROWER IS A DULY ORGANIZED AND VALIDLY
EXISTING CORPORATION, IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT DO NOT
RECOGNIZE GOOD STANDING) UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
ORGANIZED, WITH ALL POWER AND AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY TO
(A) ENTER INTO AND PERFORM THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT TO
WHICH IT IS PARTY, AND (B) OWN ITS PROPERTIES AND CARRY ON THE BUSINESS NOW
CONDUCTED OR PROPOSED TO BE CONDUCTED BY IT.  CERTIFIED COPIES OF THE CHARTERS
AND BYLAWS OF EACH BORROWER HAVE BEEN PREVIOUSLY DELIVERED TO THE AGENT AND ARE
CORRECT AND COMPLETE.


10.1.2      MATERIAL SUBSIDIARIES.  EACH MATERIAL SUBSIDIARY IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT DO NOT
RECOGNIZE GOOD STANDING) UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
ORGANIZED, WITH ALL POWER AND AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY TO
(A) ENTER INTO AND PERFORM EACH CREDIT DOCUMENT TO WHICH IT IS PARTY, AND
(B) OWN ITS PROPERTIES AND CARRY ON THE BUSINESS NOW CONDUCTED OR PROPOSED TO BE
CONDUCTED BY IT.  CERTIFIED COPIES OF THE CHARTER AND BYLAWS OF EACH MATERIAL
SUBSIDIARY HAVE BEEN PREVIOUSLY DELIVERED TO THE AGENT AND ARE CORRECT AND
COMPLETE.  EXHIBIT 10.1, AS FROM TIME TO TIME HEREAFTER SUPPLEMENTED, SETS
FORTH, AS OF THE LATER OF THE DATE HEREOF OR THE END OF THE MOST RECENT FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS ARE REQUIRED TO BE FURNISHED IN
ACCORDANCE WITH SECTION 9.3, THE NAME, ADDRESS OF THE CHIEF EXECUTIVE OFFICE,
AND JURISDICTION OF ORGANIZATION OF EACH MATERIAL SUBSIDIARY.  EACH BORROWER,
OTHER THAN THE PARENT, IS A MATERIAL SUBSIDIARY, AND NONE OF THE OTHER
SUBSIDIARIES ARE MATERIAL SUBSIDIARIES.


10.1.3      QUALIFICATION.  EACH BORROWER AND EACH MATERIAL SUBSIDIARY IS DULY
AND LEGALLY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR OTHER ENTITY
AND IS IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT DO NOT RECOGNIZE GOOD
STANDING) IN EACH STATE OR JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED
AND IS DULY AUTHORIZED, QUALIFIED AND LICENSED UNDER ALL LAWS, REGULATIONS,
ORDINANCES OR ORDERS OF PUBLIC AUTHORITIES, OR OTHERWISE, TO CARRY ON ITS
BUSINESS IN THE PLACES AND IN THE MANNER IN WHICH IT IS CONDUCTED, EXCEPT FOR
FAILURES TO BE SO QUALIFIED, AUTHORIZED OR LICENSED WOULD NOT IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT.

10.2         Financial Statements and Other Information.  The Borrowers have
previously furnished to the Lenders copies of the Consolidated financial
statements of the Parent as at December 31, 2005.  Such financial statements
were prepared in accordance with GAAP and fairly present the Consolidated
financial position of the Parent at the date thereof.

10.3         No Material Adverse Effect.  Since December 31, 2005, no event has
occurred which can be reasonably expected to have a Material Adverse Effect. 
Since December 31, 2005, (a) neither the Parent nor any of its Subsidiaries has
incurred any obligations, contingent or non-contingent liabilities, long-term
leases or unusual forward or long-term commitments (other than the Credit
Obligations) which, alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (b) no contract, lease or other agreement or
instrument has been entered into by the Parent or any of its Subsidiaries or has
become binding upon the Parent’s or any of its Subsidiaries’ assets and no law
or regulation applicable to the Parent or any of its Subsidiaries has been
adopted which has had or could reasonably be expected to have a Material Adverse

58


--------------------------------------------------------------------------------




Effect, and (c) neither the Parent nor any of its Subsidiaries is in default
and, to the best of the Borrowers’ knowledge, no third party is in default,
under any material contract, lease or agreement, which alone or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

10.4         Operations in Conformity with Law, Etc.  The operations of each
Borrower and its Subsidiaries as now conducted or proposed to be conducted are
not in violation of, nor is any Borrower or its Subsidiaries in default under,
any Legal Requirement presently in effect, except for such violations and
defaults as do not and will not, in the aggregate, result, or create a material
risk of a Material Adverse Effect.  The Borrowers have received no notice of any
such violation or default and have no knowledge of any basis on which the
operations of the Borrowers or their Subsidiaries, as now conducted and as
currently proposed to be conducted after the date hereof, would be held to
violate or to give rise to any such violation or default.

10.5         Litigation.  No litigation, at law or in equity, or any proceeding
before any court, board or other governmental or administrative agency
(including any Governmental Authority) or any arbitrator is pending or, to the
knowledge of the Borrowers, threatened which involves any material risk of any
final judgment, order or liability which, after giving effect to any applicable
insurance, has resulted, or creates a material risk of resulting, in any
Material Adverse Effect or which seeks to enjoin the consummation, or which
questions the validity, of any of the transactions contemplated by this
Agreement or any other Credit Document.  No judgment, decree or order of any
court, board or other governmental or administrative agency (including any
Governmental Authority) or any arbitrator has been issued against or binds any
Borrower or any Subsidiary which has resulted, or creates a material risk of
resulting, in any Material Adverse Effect.

10.6         Authorization and Enforceability.  Each Obligor has taken all
corporate action required to execute, deliver and perform this Agreement and
each other Credit Document to which it is party.  No consent of stockholders of
any Obligor is necessary in order to authorize the execution, delivery or
performance of this Agreement or any other Credit Document to which any Obligor
is party.  Each of this Agreement and each other Credit Document constitutes the
legal, valid and binding obligation of each Obligor party thereto and is
enforceable against such Obligor in accordance with its terms, except as
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and (ii) general principles of equity.

10.7         No Legal Obstacle to Agreements.


10.7.1      NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, NOR THE MAKING OF ANY BORROWINGS HEREUNDER, NOR THE
GUARANTEEING OF THE CREDIT OBLIGATIONS, NOR THE CONSUMMATION OF ANY TRANSACTION
REFERRED TO IN OR CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
NOR THE FULFILLMENT OF THE TERMS HEREOF OR THEREOF OR OF ANY OTHER AGREEMENT OR
INSTRUMENT CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, HAS
CONSTITUTED OR RESULTED IN OR SHALL CONSTITUTE OR RESULT IN:

(A)           ANY BREACH OR TERMINATION OF THE PROVISIONS OF ANY AGREEMENT,
INSTRUMENT, DEED OR LEASE TO WHICH ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER

59


--------------------------------------------------------------------------------




OBLIGOR IS A PARTY OR BY WHICH IT IS BOUND, OR OF THE CHARTER OR BYLAWS OF ANY
BORROWER, ANY SUBSIDIARY OR ANY OTHER OBLIGOR;

(B)           THE VIOLATION OF ANY LAW, STATUTE, JUDGMENT, DECREE OR
GOVERNMENTAL ORDER, RULE OR REGULATION APPLICABLE TO ANY BORROWER, ANY
SUBSIDIARY OR ANY OTHER OBLIGOR;

(C)           THE CREATION UNDER ANY AGREEMENT, INSTRUMENT, DEED OR LEASE OF ANY
LIEN UPON ANY OF THE ASSETS OF ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER
OBLIGOR; OR

(D)           ANY REDEMPTION, RETIREMENT OR OTHER REPURCHASE OBLIGATION OF ANY
BORROWER, ANY SUBSIDIARY OR ANY OTHER OBLIGOR UNDER ANY CHARTER, BYLAW,
AGREEMENT, INSTRUMENT, DEED OR LEASE.


10.7.2      NO APPROVAL, AUTHORIZATION OR OTHER ACTION BY, OR DECLARATION TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY, OTHER THAN THE SECURITIES AND EXCHANGE
COMMISSION, ADMINISTRATIVE AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO BE
OBTAINED OR MADE BY ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER OBLIGOR IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE
MAKING OF ANY BORROWING HEREUNDER OR THE GUARANTEEING OF THE CREDIT OBLIGATIONS.

10.8         Tax Returns.  Each Borrower (and, to the extent failure to do so
would have a Material Adverse Effect, each of its Subsidiaries) has filed all
material tax and information returns which are required to be filed by it and
has paid, or made adequate provision for the payment of, all taxes which have or
may become due pursuant to such returns or to any assessment received by it,
other than taxes and assessments being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP.

10.9         Environmental Regulations.


10.9.1      ENVIRONMENTAL COMPLIANCE.  EXCEPT AS SET FORTH ON EXHIBIT 10.9, EACH
BORROWER AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
CLEAN AIR ACT, THE FEDERAL WATER POLLUTION CONTROL ACT, THE MARINE PROTECTION
RESEARCH AND SANCTUARIES ACT, RCRA, CERCLA AND ANY OTHER ENVIRONMENTAL LAW IN
EFFECT IN ANY JURISDICTION IN WHICH ANY PROPERTIES OF ANY BORROWER OR ANY
SUBSIDIARY ARE LOCATED OR WHERE ANY OF THEM CONDUCTS ITS BUSINESS, AND WITH ALL
APPLICABLE PUBLISHED RULES AND REGULATIONS (AND APPLICABLE STANDARDS AND
REQUIREMENTS) OF THE FEDERAL ENVIRONMENTAL PROTECTION AGENCY AND OF ANY SIMILAR
AGENCIES IN STATES OR FOREIGN COUNTRIES IN WHICH ANY BORROWER OR ITS
SUBSIDIARIES CONDUCTS ITS BUSINESS OTHER THAN THOSE WHICH IN THE AGGREGATE HAVE
NOT RESULTED, AND DO NOT CREATE A MATERIAL RISK OF RESULTING, IN A MATERIAL
ADVERSE EFFECT.


10.9.2      ENVIRONMENTAL LITIGATION.  EXCEPT AS SET FORTH ON EXHIBIT 10.9, NO
SUIT, CLAIM, ACTION OR PROCEEDING OF WHICH ANY BORROWER OR ANY SUBSIDIARY HAS
BEEN GIVEN NOTICE OR OTHERWISE HAS KNOWLEDGE IS NOW PENDING BEFORE ANY COURT,
GOVERNMENTAL

60


--------------------------------------------------------------------------------





AUTHORITY OR BOARD OR OTHER FORUM, OR TO ANY BORROWER’S OR ANY SUBSIDIARY’S
KNOWLEDGE, THREATENED BY ANY PERSON (NOR TO THE KNOWLEDGE OF EACH BORROWER AND
EACH SUBSIDIARY, DOES ANY FACTUAL BASIS EXIST THEREFOR) FOR, AND NEITHER ANY
BORROWER NOR ANY SUBSIDIARY HAS RECEIVED WRITTEN CORRESPONDENCE FROM ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO, EXCEPT TO THE EXTENT ANY OF THE
FOLLOWING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT:

(A)           NONCOMPLIANCE BY ANY BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW;

(B)           PERSONAL INJURY, WRONGFUL DEATH OR OTHER TORTIOUS CONDUCT RELATING
TO MATERIALS, COMMODITIES OR PRODUCTS USED, GENERATED, SOLD, TRANSFERRED OR
MANUFACTURED BY ANY BORROWER OR ANY SUBSIDIARY (INCLUDING PRODUCTS MADE OF,
CONTAINING OR INCORPORATING ASBESTOS, LEAD OR OTHER HAZARDOUS MATERIALS,
COMMODITIES OR TOXIC SUBSTANCES); OR

(C)           THE RELEASE INTO THE ENVIRONMENT BY ANY BORROWER OR ANY SUBSIDIARY
OF ANY HAZARDOUS MATERIAL GENERATED BY A BORROWER OR ANY SUBSIDIARY WHETHER OR
NOT OCCURRING AT OR ON A SITE OWNED, LEASED OR OPERATED BY ANY BORROWER OR ANY
SUBSIDIARY.

10.10       Plans.  Each Plan (other than a Multiemployer Plan) and, to the
knowledge of each Borrower and its Subsidiaries, each Multiemployer Plan is in
material compliance with the applicable provisions of ERISA, the Code, and all
other applicable statutes, governmental rules and regulations, including the
filing of reports required under the Code or ERISA.  Each Pension Plan is set
forth in Exhibit 10.10.  With respect to each Pension Plan other than a
Multiemployer Plan, and to the knowledge of the Borrowers and their
Subsidiaries, with respect to each Multiemployer Plan, no ERISA Event has
occurred and is continuing with respect to any Pension Plan subject to Title IV
of ERISA, where a Material Adverse Effect could reasonably be expected to occur
as a result.  Except as otherwise listed on Exhibit 10.10, no Pension Plan other
than a Multiemployer Plan has any Insufficiency, and no ERISA Group Person has
any contingent liability with respect to any postretirement medical or health
benefits under a Plan other than liability for continuation coverage described
in Part 6 of Title I of ERISA.  No prohibited transaction under ERISA or the
Code has occurred and is continuing with respect to any Plan.  Each ERISA Group
Person has made all contributions required to be made by them to any Plan when
due.

10.11       Consents or Approvals.  No consent or approval of any trustee,
issuer or holder of any Indebtedness or obligations of any Borrower or its
Subsidiaries, and no consent, permission, authorization, order or license of any
Governmental Authority, is necessary in connection with the execution and
delivery of the Credit Documents or any transaction contemplated by the Credit
Documents.

10.12       No Liens.  Each Borrower and each Significant Subsidiary owns its
property free and clear of Liens, except Liens permitted by Section 9.8.

10.13       Business Authorizations.  Each Borrower and each Material Subsidiary
possesses all patents, patent rights or licenses, trademarks, trademark rights,
trade names or trade name

61


--------------------------------------------------------------------------------




rights and copyrights required to conduct its business in all material respects
as now conducted without material conflict with the rights or privileges of
others.

10.14       Disclosure.  Neither this Agreement nor any other Credit Document to
be furnished to the Lenders by or on behalf of any Borrower or any of its
Subsidiaries in connection with the transactions contemplated hereby or by such
Credit Document contains any untrue statement of material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

10.15       Solvency.  Each Borrower is Solvent, and, after consummation of the
transactions contemplated by this Agreement, will be Solvent.

10.16       Investment Company Act.  No Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an investment company within
the meaning of the Investment Company Act of 1940, as amended.

10.17       Public Utility Holding Company Act.  No Borrower nor any Subsidiary
is a “holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a holding company or of a subsidiary company of a holding company
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

11.           Defaults.

11.1         Events of Default.  The following events are referred to as “Events
of Default”:


11.1.1      PAYMENT.  THE BORROWERS FAIL TO MAKE ANY PAYMENT IN RESPECT OF:  (A)
PRINCIPAL, INTEREST OR ANY FEE ON OR IN RESPECT OF ANY OF THE CREDIT OBLIGATIONS
AS THE SAME BECOMES DUE AND PAYABLE, WHETHER AT MATURITY OR BY ACCELERATION OR
OTHERWISE, AND SUCH FAILURE CONTINUES FOR A PERIOD OF THREE BANKING DAYS, OR (B)
ANY CREDIT OBLIGATION WITH RESPECT TO PAYMENTS MADE BY ANY ISSUING BANK UNDER
ANY LETTER OF CREDIT OR ANY DRAFT DRAWN THEREUNDER WITHIN THREE BANKING DAYS
AFTER DEMAND THEREFOR BY THE ISSUING BANK.


11.1.2      SPECIFIED COVENANTS.  ANY BORROWER FAILS TO PERFORM OR OBSERVE ANY
OF THE PROVISIONS OF SECTIONS 2.5, 9.4 THROUGH 9.6, 9.12, 9.15 THROUGH 9.21, OR
9.25 THROUGH 9.27, OR A MATERIAL SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY OF
THE PROVISIONS OF SECTION 2.1 OF ITS SUBSIDIARY GUARANTEE.


11.1.3      OTHER COVENANTS.  ANY OBLIGOR FAILS TO PERFORM OR OBSERVE ANY
COVENANT, AGREEMENT OR PROVISION TO BE PERFORMED OR OBSERVED BY IT UNDER THIS
AGREEMENT (OTHER THAN THOSE SET FORTH IN SECTIONS 11.1.1 AND 11.1.2), ANY
SUBSIDIARY GUARANTEE (OTHER THAN THOSE SET FORTH IN SECTION 11.1.2), OR ANY
OTHER CREDIT DOCUMENT, AND SUCH FAILURE IS NOT CURED TO THE WRITTEN SATISFACTION
OF THE REQUIRED LENDERS WITHIN 30 DAYS AFTER NOTICE THEREOF BY THE AGENT TO THE
PARENT.


11.1.4      REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY OF
OR WITH RESPECT TO ANY OBLIGOR MADE TO THE LENDERS OR THE AGENT IN, PURSUANT TO
OR IN

62


--------------------------------------------------------------------------------





CONNECTION WITH THIS AGREEMENT, ANY SUBSIDIARY GUARANTEE OR ANY OTHER CREDIT
DOCUMENT IS MATERIALLY FALSE ON THE DATE AS OF WHICH IT WAS MADE.


11.1.5      CROSS DEFAULT, ETC.

(A)           ANY BORROWER OR ANY SUBSIDIARY FAILS TO MAKE ANY PAYMENT WHEN DUE
(AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS) IN RESPECT OF ANY
INDEBTEDNESS (OTHER THAN THE CREDIT OBLIGATIONS) OUTSTANDING IN AN AGGREGATE
AMOUNT OF PRINCIPAL (WHETHER OR NOT DUE) AND ACCRUED INTEREST EXCEEDING
$5,000,000;

(B)           ANY BORROWER OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE THE
TERMS OF ANY AGREEMENT OR INSTRUMENT RELATING TO SUCH INDEBTEDNESS AND SUCH
FAILURE CONTINUES, WITHOUT HAVING BEEN DULY CURED, WAIVED OR CONSENTED TO,
BEYOND THE PERIOD OF GRACE, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT,
AND SUCH FAILURE PERMITS THE ACCELERATION OF SUCH INDEBTEDNESS;

(C)           ALL OR ANY PART OF SUCH INDEBTEDNESS IS ACCELERATED OR BECOMES DUE
OR PAYABLE PRIOR TO ITS STATED MATURITY (EXCEPT WITH RESPECT TO VOLUNTARY
PREPAYMENTS THEREOF) FOR ANY REASON WHATSOEVER; OR

(D)           ANY LIEN ON ANY PROPERTY OF ANY BORROWER OR ANY SUBSIDIARY
SECURING ANY SUCH INDEBTEDNESS IS ENFORCED BY FORECLOSURE OR SIMILAR ACTION.


11.1.6      FINAL JUDGMENT.  ANY ONE OR MORE FINAL JUDGMENTS, ORDERS OR DECREES
FOR THE PAYMENT OF MONEY IN EXCESS OF $10,000,000 (WHETHER SINGLY OR IN THE
AGGREGATE) TO THE EXTENT NOT COVERED BY INSURANCE IS RENDERED AGAINST ANY
BORROWER OR ANY MATERIAL SUBSIDIARY AND THE BORROWERS AND THE MATERIAL
SUBSIDIARIES DO NOT DISCHARGE THE SAME OR PROVIDE FOR ITS DISCHARGE IN
ACCORDANCE WITH ITS TERMS, OR PROCURE A STAY OF EXECUTION THEREOF PENDING
APPEAL, WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF ENTRY THEREOF; OR ANY
EXECUTION OR ATTACHMENT SHALL BE ISSUED WHEREBY ANY SUBSTANTIAL PART OF THE
PROPERTY OF ANY BORROWER OR ANY MATERIAL SUBSIDIARY SHALL BE TAKEN OR ATTEMPTED
TO BE TAKEN AND THE SAME SHALL NOT HAVE BEEN VACATED OR STAYED WITHIN FORTY-FIVE
(45) DAYS AFTER THE ISSUANCE THEREOF.


11.1.7      CHANGE OF CONTROL.  A CHANGE OF CONTROL OCCURS.


11.1.8      ENFORCEABILITY, ETC.  ANY CREDIT DOCUMENT, INCLUDING ANY SUBSIDIARY
GUARANTEE, CEASES FOR ANY REASON (OTHER THAN THE SCHEDULED TERMINATION THEREOF
IN ACCORDANCE WITH ITS TERMS) TO BE IN FULL FORCE AND EFFECT AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS; OR ANY PARTY TO ANY CREDIT DOCUMENT SHALL SO ASSERT
IN A JUDICIAL OR SIMILAR PROCEEDING; OR ANY MATERIAL SUBSIDIARY OR OTHER PARTY
TO A CREDIT DOCUMENT SHALL REVOKE ANY SUBSIDIARY GUARANTEE OR OTHER CREDIT
DOCUMENT OR SHALL DENY ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER; OR ANY
SECURITY INTERESTS HEREAFTER CREATED BY THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY
PURPORTED TO BE CREATED THEREBY.

63


--------------------------------------------------------------------------------



11.1.9                  ERISA EVENTS.

(A)                                  ANY ERISA EVENT IF AS A RESULT OF SUCH
ERISA EVENT (I) AN ERISA GROUP PERSON WOULD BE REQUIRED TO MAKE A CONTRIBUTION
TO A PENSION PLAN OR WOULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN
IN EXCESS OF $10,000,000; OR (II) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO
ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) (OR,
EFFECTIVE JANUARY 1, 2008, SECTION 303(K)) OF ERISA OR THE ASSETS OF AN ERISA
GROUP PERSON ARE ENCUMBERED PURSUANT TO SECTION 412 OF THE CODE OR SECTION 306
(OR, EFFECTIVE JANUARY 1, 2008, SECTION 302) OF ERISA, WHERE THE LIABILITY
UNDERLYING SUCH LIEN OR ENCUMBRANCE IS IN EXCESS OF $ 10,000,000;

(B)                                 ANY ERISA GROUP PERSON SHALL HAVE BEEN
NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL
LIABILITY TO SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL
OTHER AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE ERISA GROUP
PERSON AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF SUCH NOTIFICATION),
EXCEEDS $5,000,000 OR REQUIRES PAYMENTS EXCEEDING $1,000,000 PER ANNUM; OR

(C)                                  ANY ERISA GROUP PERSON SHALL HAVE BEEN
NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS
IN REORGANIZATION OR IS BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF
ERISA, AND AS A RESULT OF SUCH REORGANIZATION OR TERMINATION THE AGGREGATE
ANNUAL CONTRIBUTIONS OF THE ERISA GROUP PERSON TO ALL MULTIEMPLOYER PLANS THAT
ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE INCREASED
OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE PLAN YEARS OF
SUCH MULTIEMPLOYER PLANS IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH SUCH
REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT EXCEEDING $10,000,000;

provided, however, that an ERISA Event or a Withdrawal Liability described in
clauses (a) and (b) shall not be deemed an Event of Default if a bona fide
dispute exists as to such matter, the dispute is contested in good faith by
appropriate proceedings and the Borrowers have established on their financial
statements an adequate reserve for the amount in dispute in accordance with
GAAP.


11.1.10            BANKRUPTCY, ETC.  ANY OBLIGOR SHALL:

(A)                                  COMMENCE A VOLUNTARY CASE UNDER THE
BANKRUPTCY CODE OR AUTHORIZE, BY APPROPRIATE PROCEEDINGS OF ITS BOARD OF
DIRECTORS OR OTHER GOVERNING BODY, THE COMMENCEMENT OF SUCH A VOLUNTARY CASE;

(B)                                 (I) HAVE FILED AGAINST IT A PETITION
COMMENCING AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE THAT SHALL NOT HAVE
BEEN DISMISSED WITHIN 60 DAYS AFTER THE DATE ON WHICH SUCH PETITION IS FILED, OR
(II) FILE AN ANSWER OR OTHER PLEADING WITHIN SUCH 60-DAY PERIOD ADMITTING OR
FAILING TO DENY THE MATERIAL ALLEGATIONS OF SUCH A PETITION OR SEEKING,
CONSENTING TO OR ACQUIESCING IN THE RELIEF THEREIN PROVIDED, OR (III) HAVE
ENTERED AGAINST IT AN ORDER FOR RELIEF IN ANY INVOLUNTARY CASE COMMENCED UNDER
THE BANKRUPTCY CODE;

64


--------------------------------------------------------------------------------




(C)                                  SEEK RELIEF AS A DEBTOR UNDER ANY
APPLICABLE LAW, OTHER THAN THE BANKRUPTCY CODE, OF ANY JURISDICTION RELATING TO
THE LIQUIDATION OR REORGANIZATION OF DEBTORS OR TO THE MODIFICATION OR
ALTERATION OF THE RIGHTS OF CREDITORS, OR CONSENT TO OR ACQUIESCE IN SUCH
RELIEF;

(D)                                 HAVE ENTERED AGAINST IT AN ORDER BY A COURT
OF COMPETENT JURISDICTION (I) FINDING IT TO BE BANKRUPT OR INSOLVENT,
(II) ORDERING OR APPROVING ITS LIQUIDATION OR REORGANIZATION AS A DEBTOR OR ANY
MODIFICATION OR ALTERATION OF THE RIGHTS OF ITS CREDITORS, OR (III) ASSUMING
CUSTODY OF, OR APPOINTING A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A
SUBSTANTIAL PORTION OF ITS PROPERTY;

(E)                                  HAVE ANY DISSOLUTION OR LIQUIDATION
PROCEEDING NOT PERMITTED BY SECTION 9.15 INSTITUTED AGAINST IT TO WHICH SUCH
OBLIGOR CONSENTS OR ACQUIESCES OR WHICH REMAINS UNDISMISSED FOR MORE THAN SIXTY
(60) DAYS, OR COMMENCE ANY SUCH PROCEEDING WHICH REMAINS UNDISMISSED MORE THAN
SIXTY (60) DAYS AFTER SUCH COMMENCEMENT; OR

(F)                                    MAKE AN ASSIGNMENT FOR THE BENEFIT OF, OR
ENTER INTO A COMPOSITION WITH, ITS CREDITORS, OR APPOINT, OR CONSENT TO THE
APPOINTMENT OF, OR SUFFER TO EXIST A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A
SUBSTANTIAL PORTION OF ITS PROPERTY.

11.2                           Certain Actions Following an Event of Default. 
If any one or more Events of Default occurs, then in each and every such case:


11.2.1                  TERMINATE OBLIGATION TO EXTEND CREDIT.  THE AGENT ON
BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF THE REQUIRED LENDERS THE
AGENT SHALL) TERMINATE THE OBLIGATIONS OF THE LENDERS TO MAKE ANY FURTHER
EXTENSIONS OF CREDIT UNDER THE CREDIT DOCUMENTS BY FURNISHING NOTICE OF SUCH
TERMINATION TO THE PARENT; PROVIDED, HOWEVER, THAT IF A BANKRUPTCY DEFAULT HAS
OCCURRED, THE OBLIGATIONS OF THE LENDERS TO MAKE ANY FURTHER EXTENSIONS OF
CREDIT UNDER THE CREDIT DOCUMENTS SHALL AUTOMATICALLY TERMINATE.


11.2.2                  SPECIFIC PERFORMANCE; EXERCISE OF RIGHTS.  THE AGENT ON
BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF THE REQUIRED LENDERS THE
AGENT SHALL) PROCEED TO PROTECT AND ENFORCE THE LENDERS’ RIGHTS BY SUIT IN
EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, EITHER FOR SPECIFIC
PERFORMANCE OF ANY COVENANT OR CONDITION CONTAINED IN THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR IN ANY INSTRUMENT OR ASSIGNMENT DELIVERED TO THE
LENDERS PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR IN AID OF
THE EXERCISE OF ANY POWER GRANTED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR ANY SUCH INSTRUMENT OR ASSIGNMENT.


11.2.3                  ACCELERATION.  THE AGENT ON BEHALF OF THE LENDERS MAY
(AND UPON WRITTEN REQUEST OF THE REQUIRED LENDERS THE AGENT SHALL) BY NOTICE IN
WRITING TO THE PARENT (A) DECLARE ALL OR ANY PART OF THE UNPAID BALANCE OF THE
CREDIT OBLIGATIONS THEN OUTSTANDING TO BE IMMEDIATELY DUE AND PAYABLE, AND (B)
REQUIRE THE BORROWERS IMMEDIATELY AND WITHOUT DEMAND TO DEPOSIT WITH EACH
APPLICABLE ISSUING BANK IN CASH OR CASH EQUIVALENTS AN AMOUNT EQUAL TO 105% OF
THE THEN LETTER OF CREDIT EXPOSURE RELATED TO EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK, AND THEREUPON SUCH UNPAID BALANCE OR PART THEREOF

65


--------------------------------------------------------------------------------





AND SUCH CASH OR CASH EQUIVALENTS IN AN AMOUNT EQUAL TO THE LETTER OF CREDIT
EXPOSURE SHALL BECOME SO DUE AND PAYABLE WITHOUT PRESENTATION, PROTEST OR
FURTHER DEMAND OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED;
PROVIDED, HOWEVER, THAT IF A BANKRUPTCY DEFAULT HAS OCCURRED, THE UNPAID BALANCE
OF THE CREDIT OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE
AND THE BORROWERS SHALL BE REQUIRED IMMEDIATELY WITHOUT DEMAND TO DEPOSIT WITH
EACH APPLICABLE ISSUING BANK IN CASH OR CASH EQUIVALENTS AN AMOUNT EQUAL TO 105%
OF THE THEN LETTER OF CREDIT EXPOSURE RELATED TO EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK.


11.2.4                  ENFORCEMENT OF PAYMENT; CREDIT SECURITY; SETOFF.  THE
AGENT ON BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF THE REQUIRED
LENDERS THE AGENT SHALL) PROCEED TO ENFORCE PAYMENT OF THE CREDIT OBLIGATIONS IN
SUCH MANNER AS IT MAY ELECT AND TO REALIZE UPON ANY AND ALL RIGHTS IN ANY
COLLATERAL SECURING THE CREDIT OBLIGATIONS.  EACH ISSUING BANK MAY (AND UPON
WRITTEN REQUEST OF THE REQUIRED LENDERS EACH ISSUING BANK SHALL) PROCEED TO
CANCEL ANY OUTSTANDING LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK WHICH
PERMIT THE CANCELLATION THEREOF.  THE LENDERS MAY OFFSET AND APPLY TOWARD THE
PAYMENT OF THE CREDIT OBLIGATIONS (OR TOWARD THE CURING OF ANY EVENT OF DEFAULT)
ANY INDEBTEDNESS FROM ANY LENDER TO THE RESPECTIVE OBLIGORS, INCLUDING ANY
INDEBTEDNESS REPRESENTED BY DEPOSITS IN ANY ACCOUNT MAINTAINED WITH ANY LENDER,
REGARDLESS OF THE ADEQUACY OF ANY SECURITY FOR THE CREDIT OBLIGATIONS.  THE
LENDERS SHALL HAVE NO DUTY TO DETERMINE THE ADEQUACY OF ANY SUCH SECURITY IN
CONNECTION WITH ANY SUCH OFFSET.


11.2.5                  CUMULATIVE REMEDIES.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, ALL OF THE AGENT’S AND THE LENDERS’
RIGHTS HEREUNDER AND UNDER EACH OTHER CREDIT DOCUMENT SHALL BE CUMULATIVE AND
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED AT LAW.

11.3                           Annulment of Defaults.  Once an Event of Default
has occurred, such Event of Default shall be deemed to exist and be continuing
for all purposes of the Credit Documents until the Required Lenders or the Agent
(with the consent of the Required Lenders) shall have waived such Event of
Default in writing, stated in writing that the same has been cured to such
Required Lenders’ reasonable satisfaction or entered into an amendment to this
Agreement which by its express terms cures or waives such Event of Default, at
which time such Event of Default shall no longer be deemed to exist or to have
continued.  No such action by the Required Lenders or the Agent shall extend to
or affect any subsequent Event of Default or impair any rights of the Agent or
the Lenders upon the occurrence thereof.  The making of any extension of credit
during the existence of any Default shall not constitute a waiver thereof.

11.4                           Waivers.  To the extent that such waiver is not
prohibited by the provisions of applicable law that cannot be waived, each of
the Obligors waives:

(A)                                  ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE,
NOTICES OF NONPERFORMANCE (EXCEPT TO THE EXTENT REQUIRED BY THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT), PROTESTS, NOTICES OF PROTEST AND NOTICES OF
DISHONOR;

(B)                                 ANY REQUIREMENT OF DILIGENCE OR PROMPTNESS
ON THE PART OF ANY LENDER IN THE ENFORCEMENT OF ITS RIGHTS UNDER THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT;

66


--------------------------------------------------------------------------------




(C)                                  ANY AND ALL NOTICES OF EVERY KIND AND
DESCRIPTION WHICH MAY BE REQUIRED TO BE GIVEN BY ANY STATUTE OR RULE OF LAW; AND

(D)                                 ANY DEFENSE (OTHER THAN INDEFEASIBLE PAYMENT
IN FULL) WHICH IT MAY NOW OR HEREAFTER HAVE WITH RESPECT TO ITS LIABILITY UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR WITH RESPECT TO THE CREDIT
OBLIGATIONS.

12.                                 Expenses; Indemnity.

12.1                           Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall pay:

(A)                                  ALL REASONABLE EXPENSES OF THE AGENT
(INCLUDING THE OUT-OF-POCKET EXPENSES RELATED TO FORMING THE GROUP OF LENDERS
AND REASONABLE FEES OF AND DISBURSEMENTS TO THE COUNSEL TO THE AGENT) IN
CONNECTION WITH THE PREPARATION AND DUPLICATION OF THIS AGREEMENT AND EACH OTHER
CREDIT DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND
AMENDMENTS, WAIVERS, CONSENTS AND OTHER OPERATIONS HEREUNDER AND THEREUNDER;

(B)                                 ALL RECORDING AND FILING FEES AND TRANSFER
AND DOCUMENTARY STAMP AND SIMILAR TAXES AT ANY TIME PAYABLE IN RESPECT OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT; AND

(C)                                  ALL OTHER REASONABLE EXPENSES INCURRED BY
THE LENDERS OR THE HOLDER OF ANY CREDIT OBLIGATION IN CONNECTION WITH THE
ENFORCEMENT OF ANY RIGHTS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT,
INCLUDING COSTS OF COLLECTION AND REASONABLE ATTORNEYS’ FEES (INCLUDING A
REASONABLE ALLOWANCE FOR THE HOURLY COST OF ATTORNEYS EMPLOYED BY ANY LENDER ON
A SALARIED BASIS) AND EXPENSES.

12.2                           General Indemnity.  The Borrowers shall indemnify
the Lenders and the Agent and hold them harmless from any liability, loss or
damage resulting from the violation by the Borrowers of Section 2.5 and from and
against all losses, costs and expenses, incurred in liquidating or employing
deposits from third parties acquired or arranged, or in terminating or unwinding
any contract entered into, or order to effect or fund the whole or any part of
any drawing or any overdue amount hereunder incurred by any Lender as a
consequence of any Default or the repayment of any amount due hereunder other
than at the expiration of an Interest Period.  In addition, the Borrowers shall
indemnify each Lender, the Agent, each of the Lenders’ or the Agent’s directors,
officers and employees, and each Person, if any, who controls any Lender or the
Agent (each Lender, the Agent and each of such directors, officers, employees
and control Persons is referred to as an “Indemnified Party”) and hold each of
them harmless from and against any and all claims, damages, liabilities and
reasonable expenses (including reasonable fees of and disbursements to counsel
with whom any Indemnified Party may consult in connection therewith and all
reasonable expenses of litigation or preparation therefor) which any Indemnified
Party may incur or which may be asserted against any Indemnified Party in
connection with (a) the Indemnified Party’s compliance with or contest of any
subpoena or other process issued against it in any proceeding involving any
Borrower or any Subsidiary, or any of their Affiliates, (b) any litigation or
investigation involving any Borrower, any Subsidiary or any of their Affiliates,
or any officer, director or employee thereof, (c) the existence or exercise of

67


--------------------------------------------------------------------------------




any security rights with respect to any collateral for the Credit Obligations in
accordance with the Credit Documents, or (d) this Agreement, any other Credit
Document or any transaction contemplated hereby or thereby; provided, however,
that the foregoing indemnity shall not apply to litigation commenced by the
Borrowers against the Lenders or the Agent which seeks enforcement of any of the
rights of the Borrowers hereunder or under any other Credit Document and is
determined adversely to the Lenders or the Agent in a final nonappealable
judgment or to the extent such claims, damages, liabilities and expenses result
from a Lender’s or the Agent’s gross negligence or willful misconduct.

13.                                 The Agent.

13.1                           Authorization and Action.  Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement and the other Credit
Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Agent to liability or that is contrary to this Agreement, any other Credit
Document or applicable law.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default (other than the nonpayment of principal or
interest on the Loans or of fees payable hereunder) unless the Agent has
received notice from a Lender or a Borrower specifying such Default and stating
that such notice is a “notice of default”.  In the event that the Agent receives
such a notice, the Agent shall give prompt notice thereof to the Lenders.  The
Agent shall take such action with respect to such Default as shall be reasonably
directed by the Required Lenders and as is permitted by the Credit Documents;
provided, that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Required Lenders or of all Lenders. 
The provisions of this Section 13 are solely for the benefit of the Agent and
the Lenders, and the Borrowers shall not have rights as third-party
beneficiaries of any of such provisions, except as specifically set forth in
this Section 13.

13.2                           Agent’s Reliance, Etc.  Neither the Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the
Credit Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agent: 
(a) may treat the payee of any Note as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Assignee, as assignee, as
provided in Section 14.1.1; (b) may consult with legal counsel

68


--------------------------------------------------------------------------------




(including counsel for any Lender), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made by any Obligor in or in
connection with the Credit Documents or in any certificate, report, document,
financial statement or other written or oral statement referred to or provided
for in, or received by the Agent under or in connection herewith or in
connection with, the other Credit Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Document or as to the use of the proceeds
of the Loans or the use of the Letters of Credit on the part of any Lender;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any Lien created or purported to be created under or
in connection with, any Credit Document or any other instrument or document
furnished pursuant thereto or for the failure of any Obligor to perform its
respective obligations under the Credit Documents; and (f) is entitled to rely,
and shall be fully protected in relying, upon any notice, consent, certificate,
letter, resolution or other instrument or writing (which may be by telecopy or
similar teletransmission) or conversation believed by it to be genuine and
signed, sent or made by the proper party or parties.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit.  Each Lender acknowledges
and agrees that the Agent shall not have, by reason of this Agreement, a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to create any
express, implied or constructive trust relationship between the Agent and any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any of the other
Credit Documents or shall otherwise exist against the Agent.

13.3                           Delegation of Duties.  The Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates. 
The exculpatory provisions of this Section 13 shall apply to any such sub-agent
and to the Affiliates of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

13.4                           Lender Credit Decision; Agent in its Individual
Capacity.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on the financial
statements referred to in Section 10.2 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement or any other Credit Document.  Except as expressly provided in this

69


--------------------------------------------------------------------------------




Agreement, the Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of any
Obligor (or any Affiliate thereof) which may come into the possession of the
Agent, whether coming into its possession before the making of any Loan or the
issuance of any Letter of Credit or at any time or times thereafter, or to
inspect the properties or books of any Obligor.  The Agent and its Affiliates
may (without having to account for the same to any Lender) make Loans to, accept
deposits from, and generally engage in any kind of business with any Obligor as
though the Agent were not the Agent hereunder.  With respect to its obligations
to make Base Rate Loans and LIBOR Loans, the Base Rate Loans and LIBOR Loans
made by it, the Letters of Credit issued by it, and all obligations owing to it,
the Agent shall have the same rights and powers under this Agreement and the
other Credit Documents as any Lender and may exercise the same as though it were
not the Agent, and the terms “Issuing Bank”, “Issuing Banks”, “Lender” and
“Lenders” shall include the Agent in its individual capacity.  The Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Obligor as if it were not the Agent.

13.5                           Indemnification.  Each Lender severally agrees to
indemnify the Agent (as Agent and as Issuing Bank) (to the extent not promptly
reimbursed by the Borrowers) to the extent of such Lender’s Percentage Interest
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Credit Documents
or any action taken or omitted by the Agent under the Credit Documents;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Percentage Interest of any
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrowers under Section 12.1 or 12.2, to the extent
that the Agent is not promptly reimbursed for such costs and expenses by the
Borrowers.  The failure of any Lender to reimburse the Agent promptly upon
demand for its Percentage Interest of any amount required to be paid by the
Lender to the Agent as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse the Agent for its Percentage Interest of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse the Agent for such other Lender’s Percentage Interest of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 13.5 will survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Credit Documents.

13.6                           Successor Agents.  The Agent may at any time give
notice of its resignation to the Lenders and the Borrowers.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, upon
written notice to and approval by the Borrowers as long as no Default exists,
which approval shall not be unreasonably withheld and shall be granted or denied
within five Banking Days after receipt of such notice, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent

70


--------------------------------------------------------------------------------




meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents, and
(b) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section 13.6.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section 13.6).  The fees payable
by the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Agent’s resignation hereunder and under the other Credit
Documents, the provisions of Section 12 and this Section 13 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent.  Any resignation by
Wells Fargo as Agent pursuant to this Section 13.6 shall also constitute its
resignation as Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and (b) the retiring Swing Line Lender shall be discharged
from all of its respective duties and obligations hereunder or under the other
Credit Documents.

13.7                           Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under the Bankruptcy Code or other Applicable
Insolvency Laws relative to the Borrowers, the Agent (irrespective of whether
the principal of any Loan or Credit Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


13.7.1                  TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND CREDIT
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE AGENT
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE LENDERS AND THE AGENT AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE AGENT UNDER SECTIONS 3.3
AND 12) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


13.7.2                  TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY
PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 3.3 and 12.  Nothing contained herein
shall be deemed to authorize the

71


--------------------------------------------------------------------------------




Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Credit Obligations or the rights of any Lender to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

14.                                 Successors and Assigns; Lender Assignments
and Participations.  Any reference in this Agreement or any other Credit
Document to any of the parties hereto shall be deemed to include the successors
and assigns of such party, and all covenants and agreements by or on behalf of
the Obligors, the Agent or the Lenders that are contained in this Agreement or
any other Credit Document shall bind and inure to the benefit of their
respective successors and assigns; provided, however, that (a) the Obligors may
not assign their rights or obligations under this Agreement or any other Credit
Document, and (b) the Lenders will not be entitled to assign their respective
Percentage Interests in the credits extended hereunder or their Commitments
except as set forth below in this Section 14.

14.1                           Assignments by Lenders.


14.1.1                  ASSIGNEES AND ASSIGNMENT PROCEDURES.  EACH LENDER MAY
(A) WITHOUT THE CONSENT OF THE AGENT OR THE BORROWERS IF THE PROPOSED ASSIGNEE
IS ALREADY A LENDER HEREUNDER OR A WHOLLY OWNED SUBSIDIARY OF THE SAME CORPORATE
PARENT OF WHICH THE ASSIGNING LENDER IS A SUBSIDIARY, OR (B) OTHERWISE WITH THE
CONSENTS OF THE AGENT AND (SO LONG AS NO EVENT OF DEFAULT EXISTS) THE PARENT
(WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD), IN COMPLIANCE WITH
APPLICABLE LAWS IN CONNECTION WITH SUCH ASSIGNMENT, ASSIGN TO ONE OR MORE
COMMERCIAL BANKS OR OTHER FINANCIAL INSTITUTIONS (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS, INCLUDING ALL OR A PORTION OF ITS COMMITMENT, ITS
PERCENTAGE INTEREST IN THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS AT THE TIME
OWING TO IT AND THE NOTES HELD BY IT; PROVIDED, HOWEVER, THAT:

(I)                                     NO SUCH ASSIGNMENT SHALL BE FOR LESS
THAN $10,000,000 OF THE ASSIGNING LENDER’S COMMITMENT PLUS ADDITIONAL INCREMENTS
OF NO LESS THAN $1,000,000, AND THE REMAINING COMMITMENT OF THE ASSIGNING LENDER
AFTER GIVING EFFECT TO SUCH ASSIGNMENT SHALL BE EQUAL TO ZERO OR NOT LESS THAN
$10,000,000; AND

(II)                                  THE PARTIES TO EACH SUCH ASSIGNMENT WILL
EXECUTE AND DELIVER TO THE AGENT AN ASSIGNMENT AND ACCEPTANCE (THE “ASSIGNMENT
AND ACCEPTANCE”) SUBSTANTIALLY IN THE FORM OF EXHIBIT 14.1.1, TOGETHER WITH THE
NOTE SUBJECT TO SUCH ASSIGNMENT AND A PROCESSING AND RECORDATION FEE OF $5,000
PAYABLE TO THE AGENT BY THE ASSIGNING LENDER OR THE ASSIGNEE.

Upon acceptance and recording pursuant to Section 14.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
will be at least five Banking Days after the execution thereof unless waived by
the Agent):

(A)                              the Assignee will be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and

72


--------------------------------------------------------------------------------




(B)                                the assigning Lender will, to the extent
provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender will cease to be a party hereto but will continue to be
entitled to the benefits of Sections 3.2.4, 3.5 and 12, as well as to any fees
accrued for its account hereunder and not yet paid).


14.1.2                  TERMS OF ASSIGNMENT AND ACCEPTANCE.  BY EXECUTING AND
DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER AND THE ASSIGNEE
WILL BE DEEMED TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES
HERETO AS FOLLOWS:

(A)                                  OTHER THAN THE REPRESENTATION AND WARRANTY
THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY
FREE AND CLEAR OF ANY ADVERSE CLAIM, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN CREATED OR
PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, THIS AGREEMENT, ANY OTHER
CREDIT DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;

(B)                                 SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER
OBLIGOR OR THE PERFORMANCE OR OBSERVANCE BY ANY BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OTHER OBLIGOR OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO;

(C)                                  SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED
A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 9.3 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;

(D)                                 SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT DEEMS APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT;

(E)                                  SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND
DISCRETION UNDER THE CREDIT DOCUMENTS AS ARE DELEGATED TO THE AGENT BY THE TERMS
HEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL
THERETO; AND

(F)                                    SUCH ASSIGNEE AGREES THAT IT WILL PERFORM
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
ALL THE OBLIGATIONS WHICH ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.

73


--------------------------------------------------------------------------------



14.1.3                  REGISTER.  THE AGENT WILL MAINTAIN AT THE DENVER OFFICE
A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF (A) THE NAMES AND ADDRESSES
OF THE LENDERS AND THE ASSIGNEES WHICH ASSUME RIGHTS AND OBLIGATIONS PURSUANT TO
AN ASSIGNMENT UNDER SECTION 14.1.1, (B) THE PERCENTAGE INTEREST OF EACH LENDER,
AND (C) THE AMOUNT OF THE LOANS OWING TO EACH LENDER FROM TIME TO TIME.  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR,
AND THE BORROWERS, THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
REGISTERED THEREIN FOR ALL PURPOSES AS A PARTY TO THIS AGREEMENT.  THE REGISTER
WILL BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


14.1.4                  ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION.  UPON ITS
RECEIPT OF A COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING
LENDER, AN ASSIGNEE AND THE PARENT, IF APPLICABLE, TOGETHER WITH THE NOTE
SUBJECT TO SUCH ASSIGNMENT, AND THE PROCESSING AND RECORDATION FEE REFERRED TO
IN SECTION 14.1.1, THE AGENT WILL (A) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE,
(B) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER, AND (C) GIVE
PROMPT NOTICE THEREOF TO THE BORROWERS.  WITHIN FIVE BANKING DAYS AFTER RECEIPT
OF NOTICE, THE BORROWERS, AT THEIR OWN EXPENSE, WILL EXECUTE AND DELIVER TO THE
AGENT, IN EXCHANGE FOR THE SURRENDERED NOTE, A NEW NOTE TO THE ORDER OF SUCH
ASSIGNEE IN A PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE COMMITMENT AND A PORTION
OF THE LOANS ASSUMED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF
THE ASSIGNING LENDER HAS RETAINED A COMMITMENT AND A PORTION OF THE LOANS, A NEW
NOTE TO THE ORDER OF SUCH ASSIGNING LENDER IN A PRINCIPAL AMOUNT EQUAL TO THE
APPLICABLE COMMITMENT AND A PORTION OF THE LOANS RETAINED BY IT.  SUBJECT TO THE
FOREGOING, SUCH NEW NOTE WILL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE, AND WILL BE DATED THE DATE
OF THE SURRENDERED NOTE WHICH IT REPLACES.


14.1.5                  FEDERAL RESERVE BANK.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 14, ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL
OR ANY PORTION OF SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS TO A FEDERAL RESERVE BANK; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR
ASSIGNMENT WILL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT.


14.1.6                  FURTHER ASSURANCES.  THE OBLIGORS SHALL SIGN SUCH
DOCUMENTS AND TAKE SUCH OTHER ACTIONS FROM TIME TO TIME REASONABLY REQUESTED BY
AN ASSIGNEE TO ENABLE IT TO SHARE IN THE BENEFITS OF THE RIGHTS CREATED BY THE
CREDIT DOCUMENTS.

14.2                           Credit Participants.  Each Lender may, without
the consent of the Borrowers or the Agent, in compliance with applicable laws in
connection with such participation, sell to one or more commercial banks or
other financial institutions (each a “Credit Participant”) participations in all
or a portion of its interests, rights and obligations under this Agreement and
the other Credit Documents (including all or a portion of its Commitment, and
the portion of the Loans owing to it and the Note held by it); provided,
however, that:

(A)                                  SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT WILL REMAIN UNCHANGED;

(B)                                 SUCH LENDER WILL REMAIN SOLELY RESPONSIBLE
TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS;

74


--------------------------------------------------------------------------------




(C)                                  THE CREDIT PARTICIPANT WILL BE ENTITLED TO
THE BENEFIT OF THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS 3.2.4,
12.1(C) AND 12.2, BUT WILL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
THEREUNDER THAN SUCH LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO
THE INTEREST SO SOLD IF SUCH INTEREST HAD NOT BEEN SOLD; AND

(D)                                 THE BORROWERS, THE AGENT AND THE OTHER
LENDERS WILL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER
WILL RETAIN THE SOLE RIGHT AS ONE OF THE LENDERS TO VOTE WITH RESPECT TO THE
ENFORCEMENT OF THE OBLIGATIONS OF THE BORROWERS UNDER THE CREDIT DOCUMENTS AND
THE APPROVAL OF ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS.

Each Obligor agrees, to the fullest extent permitted by applicable law, that any
Credit Participant and any Lender purchasing a participation from another Lender
pursuant to Section 14.2 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Lender were the direct creditor of the Obligors and a Lender
hereunder in the amount of such participation.

15.                                 Confidentiality.  Each Lender will make no
disclosure of confidential information furnished to it by the Borrowers or any
of their Subsidiaries, and identified as such, unless such information has
become public, except:

(A)                                  IN CONNECTION WITH OPERATIONS UNDER OR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO PERSONS WHO HAVE
A REASONABLE NEED TO BE FURNISHED SUCH CONFIDENTIAL INFORMATION AND WHO AGREE TO
COMPLY WITH THE RESTRICTIONS CONTAINED IN THIS SECTION 15 WITH RESPECT TO SUCH
INFORMATION AND TO THE EXTENT SUCH DISCLOSURE DOES NOT VIOLATE ANY LEGAL
REQUIREMENT;

(B)                                 PURSUANT TO ANY STATUTORY OR REGULATORY
REQUIREMENT OR ANY MANDATORY COURT ORDER, SUBPOENA OR OTHER LEGAL PROCESS;

(C)                                  TO ANY PARENT OR CORPORATE AFFILIATE OF
SUCH LENDER OR TO ANY CREDIT PARTICIPANT, PROPOSED CREDIT PARTICIPANT OR
PROPOSED ASSIGNEE; PROVIDED, HOWEVER, THAT ANY SUCH PERSON AGREES TO COMPLY WITH
THE RESTRICTIONS SET FORTH IN THIS SECTION 15 WITH RESPECT TO SUCH INFORMATION
AND TO THE EXTENT SUCH DISCLOSURE DOES NOT VIOLATE ANY LEGAL REQUIREMENT;

(D)                                 TO ITS INDEPENDENT COUNSEL, AUDITORS AND
OTHER PROFESSIONAL ADVISORS WITH AN INSTRUCTION TO SUCH PERSON TO KEEP SUCH
INFORMATION CONFIDENTIAL;

(E)                                  TO ANY DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTY IN ANY SECURITIZATION, SWAP AGREEMENT OR HEDGING ARRANGEMENT OR TO
SUCH CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISORS WITH AN INSTRUCTION TO
SUCH PERSON TO KEEP SUCH INFORMATION CONFIDENTIAL;

75


--------------------------------------------------------------------------------




(F)                                    WITH RESPECT TO CONFIDENTIAL INFORMATION
RELATED TO THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED
BY THE CREDIT DOCUMENTS AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR
OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH LENDER RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE; PROVIDED, HOWEVER, THAT SUCH DISCLOSURE MAY NOT BE
MADE TO THE EXTENT REQUIRED TO BE KEPT CONFIDENTIAL TO COMPLY WITH ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS; OR

(G)                                 WITH THE PRIOR WRITTEN CONSENT OF THE
PARENT, TO ANY OTHER PERSON.


16.                                 NOTICES.

16.1                           General.  Except as otherwise specified in this
Agreement or any other Credit Document, any notice required to be given pursuant
to this Agreement or any other Credit Document shall be given in writing.  Any
notice, consent, approval, demand or other communication in connection with this
Agreement or any other Credit Document shall be deemed to be given if given in
writing (including e-mail, telecopy or similar teletransmission) addressed as
provided below (or to the addressee at such other address as the addressee has
specified by notice actually received by the addressor) and if either
(a) actually delivered in fully legible form to such address, or (b) in the case
of a letter, five days have elapsed after the same has been deposited in the
United States mail, with first-class postage prepaid and registered or
certified.

If to the Borrowers, or any of their Subsidiaries or any other Obligor, to the
Parent at:

CH2M Hill Companies, Ltd.
9191 South Jamaica Street
Englewood, CO 80112
ATTN:  Treasurer
Telecopier:  (720) 216-9248
E-mail:  bshelton@CH2M.com

If to any Lender or the Agent, to it at its address set forth in the Register,
with a copy to the Agent.

16.2                           Electronic Posting.  Each Borrower agrees that
the Agent may make any material delivered by any Borrower to the Agent, as well
as any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to any Borrower, any Borrower’s
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Agent, an Affiliate of
the Agent, or any Person that is not an Affiliate of the Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”).  Each
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform.  The Agent and its Affiliates
expressly disclaim with respect to the Platform any liability for errors in
transmission, incorrect or incomplete

76


--------------------------------------------------------------------------------




downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.  Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that the Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

17.                                 Course of Dealing; Amendments and Waivers.No
course of dealing between any Lender or the Agent, on one hand, and any Obligor,
on the other hand, will operate as a waiver of any of the Lenders’ or the
Agent’s rights under this Agreement or any other Credit Document or with respect
to the Credit Obligations.  Each of the Obligors acknowledges that if the
Lenders or the Agent, without being required to do so by this Agreement or any
other Credit Document, give any notice or information to, or obtain any consent
from, any Obligor, the Lenders and the Agent shall not by implication have
amended, waived or modified any provision of this Agreement or any other Credit
Document, or created any duty to give any such notice or information or to obey
such consent on any future occasion.  No delay or omission on the part of any
Lender or the Agent in exercising any right under this Agreement or any other
Credit Document or with respect to the Credit Obligations shall operate as a
waiver of such right or any other right hereunder or thereunder.  A waiver on
any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.  No waiver, consent or amendment with respect to
this Agreement or any other Credit Document shall be binding unless it is in
writing and signed by the Agent or the Required Lenders.

Any term, covenant, agreement or condition of any Credit Document may be amended
or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or by the Agent with written consent of the Required Lenders),
the Borrowers and any other party thereto; provided, however, that any
amendment, waiver or consent which affects the rights or duties of the Agent,
the Swing Line Lender or an Issuing Bank must be in writing and be signed also
by the affected Agent, Swing Line Lender or Issuing Bank; and provided further,
that any amendment, waiver or consent which effects any of the following changes
must be in writing and signed by all Lenders (or by the Agent with the written
consent of all Lenders):

(A)                                  INCREASES THE MAXIMUM AMOUNT OF CREDIT
AVAILABLE;

(B)                                 EXTENDS THE FINAL MATURITY DATE;

(C)                                  REDUCES THE PRINCIPAL OF, OR INTEREST ON,
ANY LOAN OR ANY FEES OR OTHER AMOUNTS PAYABLE FOR THE ACCOUNT OF THE LENDERS;

77


--------------------------------------------------------------------------------




(D)                                 POSTPONES OR CONDITIONS ANY DATE FIXED FOR
ANY PAYMENT OF THE PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR ANY FEES OR OTHER
AMOUNTS PAYABLE FOR THE ACCOUNT OF THE LENDERS;

(E)                                  WAIVES OR AMENDS THIS SECTION 17;

(F)                                    AMENDS THE DEFINITION OF REQUIRED LENDERS
OR ANY PROVISION OF THIS AGREEMENT REQUIRING APPROVAL OF THE REQUIRED LENDERS OR
SOME OTHER SPECIFIED AMOUNT OF LENDERS;

(G)                                 INCREASES OR DECREASES THE COMMITMENT OR THE
PERCENTAGE INTEREST OF ANY LENDER (OTHER THAN THROUGH AN ASSIGNMENT UNDER
SECTION 14);

(H)                                 RELEASES ANY SUBSIDIARY GUARANTEE EXCEPT AS
PERMITTED UNDER SECTION 9.14; OR

(I)                                     WAIVES ANY OF THE CONDITIONS SET FORTH
IN SECTION 8.

Unless otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.

18.                                 Defeasance.  When all Credit Obligations
have been paid, performed and reasonably determined by the Lenders to have been
indefensibly discharged in full, and if at the time no Lender continues to be
committed to extend any credit to the Borrowers hereunder or under any other
Credit Document, this Agreement and the other Credit Documents will terminate;
provided, however, that Sections 3.2.4, 3.5, 12, 13, 15, 18, 19 and 20 will
survive the termination of this Agreement.

19.                                 Venue; Service of Process.  Each of the
Obligors:

(A)                                  IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF COLORADO AND TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF COLORADO FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF; AND

(B)                                 WAIVES TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH PROCEEDING BROUGHT IN ANY OF THE
ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURT, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF SUCH PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, OR THE SUBJECT MATTER HEREOF OR THEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURT.

Each of the Obligors consents to service of process in any such proceeding in
any manner at the time permitted by the laws of the State of Colorado and agrees
that service of process by

78


--------------------------------------------------------------------------------




registered or certified mail, return receipt requested, at its address specified
in or pursuant to Section 16 is reasonably calculated to give actual notice.

20.           WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, PROCEEDING OR ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF OR ANY
CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE DEALINGS OF THE LENDERS, THE
AGENT OR ANY OBLIGOR IN CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE. 
Each of the Obligors acknowledges that it has been informed by the Agent that
the provisions of this Section 20 constitute a material inducement upon which
each of the Lenders has relied, is relying and will rely in entering into this
Agreement and any other Credit Document, and that it has reviewed the provisions
of this Section 20 with its counsel.  Any Lender, the Agent or any Obligor may
file an original counterpart or a copy of this Section 20 with any court as
written evidence of the consent of each Obligor, the Agent and each Lender to
the waiver of their rights to trial by jury.

21.                                 Judgment Currency.

21.1                           Conversion Requirements.  Each Obligor’s
obligations under the Credit Documents to make payments in United States Dollars
or in the applicable Foreign Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Agent or such Lender under the Credit Documents. 
If, for the purpose of obtaining or enforcing a judgment against any Obligor in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the U.S. Dollar
Equivalent, determined in each case as of the Banking Day immediately preceding
the day on which the judgment is given (such Banking Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

21.2                           Change in Rate of Exchange.  If there is a change
in the rate of exchange prevailing between the Judgment Currency Conversion Date
and the date of actual payment of the amount due, such amount payable by the
applicable Obligor shall be reduced or increased, as applicable, such that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

22.                                 Setoff.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right, with
the prior written consent of the Agent but without prior notice

79


--------------------------------------------------------------------------------




to the Borrowers, any such notice being expressly waived by the Borrowers to the
extent permitted by applicable law, upon the occurrence and during the
continuance of a Default, to set-off and apply against any indebtedness, whether
matured or unmatured, of the Borrowers to such Lender, any amount owing from
such Lender or any Affiliate thereof to any Borrower, at or at any time after,
the happening of any of the above mentioned events.  The aforesaid right of
set-off may be exercised by such Lender against any such Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of such
Borrower or against anyone else claiming through or against such Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off has not been exercised by
such Lender prior to the occurrence of a Default.  Each Lender agrees promptly
to notify the Parent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

23.                                 No Third Party Beneficiaries.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, any of the Credit
Documents to which it is not a party.

24.                                 Further Assurances.  Each Lender and each
Borrower shall, and each Borrower shall cause each Subsidiary to, promptly
correct any defect or error that may be discovered in any Credit Document.  At
the Agent’s request from time to time, the Borrowers, at their expense, shall
execute and deliver to the Agent such further agreements, documents and
instruments and do or cause to be done such further acts as may reasonably be
necessary or proper to effectuate the provisions or purposes of the Credit
Documents.

25.                                 General.  All covenants, agreements,
representations and warranties made in this Agreement or any other Credit
Document or in certificates delivered pursuant hereto or thereto shall be deemed
to have been relied on by the Agent and each Lender, notwithstanding any
investigation made by the Agent or any Lender on its behalf, and shall survive
the execution and delivery to the Agent and the Lenders hereof and thereof.  If
any provision of this Agreement is prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.  The headings in this Agreement are for
convenience of reference only and will not limit or otherwise affect the meaning
hereof.  With respect to the exercise of its discretion, each Lender will act in
good faith.  This Agreement and the other Credit Documents (including the Fee
Letter and any other related fee agreements with the Agent or the Lenders)
constitute the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
understandings and agreements, whether written or oral.  This Agreement may be
executed in any number of counterparts which together will constitute one
instrument.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity,

80


--------------------------------------------------------------------------------




enforceability, and binding effect of this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws (other than the conflict
of laws rules) of the State of Colorado.  Each Borrower hereby acknowledges that
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents, (b) neither the Agent nor any
Lender has any fiduciary relationship to such Borrower, the relationship being
solely that of debtor and creditor, (c) no joint venture exists between such
Borrower and the Agent or any Lender, and (d) neither the Agent nor any Lender
undertakes any responsibility to such Borrower to review or inform such Borrower
of any matter in connection with any phase of the business or operations of such
Borrower and such Borrower shall rely entirely upon its own judgment with
respect to its business, and any review, inspection or supervision of, or
information supplied to, the Borrowers by the Agent or any Lender is for the
protection of the Agent and the Lenders and neither such Borrower nor any third
party is entitled to rely thereon.

[Remainder of this page intentionally left blank.]

81


--------------------------------------------------------------------------------


Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
above written.

BORROWERS:

CH2M HILL COMPANIES, LTD.

CH2M HILL, INC.

 

 

 

 

By:

/s/  Brian R. Shelton

 

By:

/s/  Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Treasurer

Title: Treasurer

 

 

CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC.

OPERATIONS MANAGEMENT
INTERNATIONAL, INC.

 

 

 

 

By:

/s/  Brian R. Shelton

 

By:

/s/  Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Vice President

Title: Treasurer

 

 

CH2M HILL CONSTRUCTORS, INC.

LOCKWOOD GREENE, INC.

 

 

 

 

By:

/s/  Brian R. Shelton

 

By:

/s/  Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Treasurer

Title: Treasurer

 

Sig-1


--------------------------------------------------------------------------------




LENDERS:

WELLS FARGO BANK, NATIONAL
ASSOCIATION

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/  Catherine M. Jones

 

By:

/s/  Jacob Payne

 

Name: Catherine M. Jones

Name: Jacob Payne

Title: Senior Vice President

Title: Vice President

 

 

BANK OF AMERICA, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

/s/  Jonathan M. Phillips

 

By:

/s/  Hiroki Nakazawa

 

Name: Jonathan M. Phillips

Name: Hiroki Nakazawa

Title: Vice President

Title: Vice President and Manager

 

 

JP MORGAN CHASE BANK, N.A.

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/  Karen Lowe

 

By:

/s/  Morgan Lyons

 

Name: Karen Lowe

Name: Morgan Lyons

Title: Senior Vice President

Title: Vice President

 

 

LASALLE BANK N.A.

BNP PARIBAS

 

 

 

 

By:

/s/  Steve Trepiccione

 

By:

/s/  Katherine Wolfe

 

Name: Steve Trepiccione

Name:

Katherine Wolfe

 

Title: Senior Vice President

Title:

Managing Director

 

 

 

 

 

 

By:

/s/  Sandy Bertram

 

 

Name:

Sandy Bertram

 

 

Title:

Vice President

 

 

Sig-2


--------------------------------------------------------------------------------


SCHEDULE I

List of Lenders

Bank

 

United States Dollar Amount of Commitment
and Percentage Interest

 

 

 

Wells Fargo Bank, National Association
MAC C7300-081
1700 Lincoln Street
Denver, CO 80203
Attn:Catherine M. Jones
Telephone:   (303) 863-5070
Telecopier:   (303) 863-6670
E-Mail: catherine.m.jones@wellsfargo.com

 

$55,000,000
22%

 

 

 

U.S. Bank National Association
918 Seventeenth Street, 5th Floor
Denver, Colorado 80202
Attn: Jacob Payne
Telephone:   (303) 585-7007
Telecopier:   (303) 585-4229
E-Mail: jacob.payne@usbank.com

 

$35,000,000
14%

 

 

 

JP Morgan Chase Bank, N.A.
Mail Code C01-9523
1125 Seventeenth Street, 3rd Floor
Denver, Colorado 80202
Attn: Karen Lowe
Telephone:   (303) 244-3224
Telecopier:   (303) 244-3351
E-Mail: karen.s.lowe@jpmorgan.com

 

$35,000,000
14%

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Seattle Branch
900 4th Avenue, Suite 4000
Seattle, Washington 98164-1069

 

$35,000,000
14%

 

Sch 1-1


--------------------------------------------------------------------------------




with copy of all non-routine notices to:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
2300 Pacwest Center
1211 SW Fifth Ave.
Portland, OR 97204
Attn: Mr. Hiroki Nakazawa
Telephone:   (503) 222-5130
Telecopier:   (503) 227-5372
E-Mail: hnakazawa@usmufg.jp

 

 

 

 

 

Bank of America, N.A.
231 S. LaSalle Street
Chicago, Illinois 60697
Telephone:   (312) 828-8997
Telecopier:   (312) 974-0761
Attn: Jonathan M. Phillips
E-Mail: jonathan.m.phillips@bankofamerica.com

 

$20,000,000
8%

 

 

 

The Northern Trust Company
50 South LaSalle
Chicago, Illinois 60675
Attn: Morgan Lyons
Telephone:   (312) 444-3041
Telecopier:   (312) 444-7028
E-Mail: mal10@ntrs.com

 

$15,000,000
6%

 

 

 

LaSalle Bank N.A.
135 South LaSalle Street, Suite 836
Chicago, Illinois 60603
Attn: Steve Trepiccione
Telephone:   (312) 904-7824
Telecopier:   (312) 904-6021
E-Mail: steve.trepiccione@abnamro.com

 

$25,000,000
10%

 

 

 

BNP Paribas
Corporate Banking
San Francisco Branch
One Front Street, 23rd Floor
San Francisco, CA 94111
Attn: Katherine Wolfe
Telephone:   (415) 772-1330
Telecopier:   (415) 291-0653
E-Mail: katherine.wolfe@americas.bnpparibas.com

 

$30,000,000
12%

 

Sch 1-2


--------------------------------------------------------------------------------